Exhibit 10.1
Execution Version
CREDIT AGREEMENT
among
Global Cash Access Holdings, Inc.,
Global Cash Access, Inc.,
VARIOUS LENDERS,
and
Deutsche Bank Trust Company Americas,
as ADMINISTRATIVE AGENT
 
Dated as of March 1, 2011
 
Deutsche Bank Securities Inc. and Wells Fargo Securities, LLC,
as JOINT LEAD ARRANGERS and BOOK RUNNERS
Wells Fargo Bank, N.A.,
as SYNDICATION AGENT
CIT Lending Services Corporation,
as DOCUMENTATION AGENT

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
SECTION 1. Definitions and Accounting Terms
    1  
1.01. Defined Terms
    1  
1.02. Other Definitional Provisions
    28  
 
       
SECTION 2. Amount and Terms of Credit
    29  
2.01. The Commitments
    29  
2.02. Minimum Amount of Each Borrowing
    30  
2.03. Notice of Borrowing
    30  
2.04. Disbursement of Funds
    31  
2.05. Notes
    32  
2.06. Conversions
    33  
2.07. Pro Rata Borrowings
    33  
2.08. Interest
    33  
2.09. Interest Periods
    34  
2.10. Increased Costs, Illegality, etc.
    35  
2.11. Compensation
    37  
2.12. Change of Lending Office
    37  
2.13. Replacement of Lenders
    37  
2.14. Incremental Credit Extensions
    39  
 
       
SECTION 3. Letters of Credit
    40  
3.01. Letters of Credit
    40  
3.02. Maximum Letter of Credit Outstandings; Final Maturities
    41  
3.03. Letter of Credit Requests; Minimum Stated Amount
    41  
3.04. Letter of Credit Participations
    42  
3.05. Agreement to Repay Letter of Credit Drawings
    44  
3.06. Increased Costs
    44  
 
       
SECTION 4. Commitment Commission; Fees; Reductions of Commitment
    45  
4.01. Fees
    45  
4.02. Voluntary Termination of Unutilized Revolving Loan Commitments
    46  
4.03. Mandatory Reduction of Commitments
    46  
 
       
SECTION 5. Prepayments; Payments; Taxes
    47  
5.01. Voluntary Prepayments
    47  
5.02. Mandatory Repayments
    48  
5.03. Method and Place of Payment
    51  
5.04. Net Payments
    51  
 
       
SECTION 6. Conditions Precedent to Credit Events on the Initial Borrowing Date
    53  
6.01. Effective Date; Notes
    53  
6.02. Officer’s Certificate
    53  
6.03. Opinions of Counsel
    53  
6.04. Company Documents; Proceedings; etc.
    53  

 

(i) 



--------------------------------------------------------------------------------



 



              Page  
 
       
6.05. Existing Indebtedness Agreements
    54  
6.06. Consummation of the Refinancing
    54  
6.07. Adverse Change, Approvals
    55  
6.08. Litigation
    55  
6.09. Subsidiaries Guaranty
    55  
6.10. Pledge Agreement
    55  
6.11. Security Agreement
    56  
6.12. Financial Statements; Pro Forma Balance Sheet; Projections
    56  
6.13. Solvency Certificate; Insurance Certificates, etc.
    56  
6.14. Fees, etc.
    57  
 
       
SECTION 7. Conditions Precedent to All Credit Events
    57  
7.01. No Default; Representations and Warranties
    57  
7.02. Notice of Borrowing; Letter of Credit Request
    57  
 
       
SECTION 8. Representations, Warranties and Agreements
    58  
8.01. Company Status
    58  
8.02. Power and Authority
    58  
8.03. No Violation
    58  
8.04. Approvals
    59  
8.05. Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections
    59  
8.06. Litigation
    60  
8.07. True and Complete Disclosure
    60  
8.08. Use of Proceeds; Margin Regulations
    60  
8.09. Tax Returns and Payments
    61  
8.10. Compliance with ERISA
    61  
8.11. Security Documents
    62  
8.12. Properties
    63  
8.13. Reserved
    63  
8.14. Subsidiaries
    63  
8.15. Compliance with Statutes, etc.
    63  
8.16. Investment Company Act
    64  
8.17. Insurance
    64  
8.18. Environmental Matters
    64  
8.19. Employment and Labor Relations
    64  
8.20. Intellectual Property, etc.
    64  
8.21. Indebtedness
    65  
 
       
SECTION 9. Affirmative Covenants
    65  
9.01. Information Covenants
    65  
9.02. Books, Records and Inspections; Annual Meetings
    67  
9.03. Maintenance of Property; Insurance
    67  
9.04. Existence; Franchises
    68  
9.05. Compliance with Statutes, etc.
    68  
9.06. Compliance with Environmental Laws
    68  
9.07. ERISA
    69  
9.08. End of Fiscal Years; Fiscal Quarters
    70  
9.09. Performance of Obligations
    70  
9.10. Payment of Taxes
    70  

 

(ii) 



--------------------------------------------------------------------------------



 



              Page  
 
       
9.11. Use of Proceeds
    70  
9.12. Additional Security; Further Assurances; etc.
    70  
9.13. Contributions
    71  
9.14. Interest Rate Protection
    71  
9.15. Permitted Acquisitions
    72  
9.16. Ratings
    73  
 
       
SECTION 10. Negative Covenants
    74  
10.01. Liens
    74  
10.02. Consolidation, Merger, Purchase or Sale of Assets, etc.
    76  
10.03. Dividends
    78  
10.04. Indebtedness
    79  
10.05. Advances, Investments and Loans
    81  
10.06. Transactions with Affiliates
    83  
10.07. Capital Expenditures
    84  
10.08. Interest Expense Coverage Ratio
    85  
10.09. Total Leverage Ratio
    85  
10.10. Modifications of Acquisition Documents, Certificate of Incorporation,
By-Laws and Certain Other Agreements; Limitations on Voluntary Payments, etc.
    86  
10.11. Limitation on Certain Restrictions on Subsidiaries
    86  
10.12. Limitation on Issuance of Equity Interests
    86  
10.13. Business; etc.
    87  
10.14. Limitation on Creation of Subsidiaries
    87  
 
       
SECTION 11. Events of Default
    88  
11.01. Payments
    88  
11.02. Representations, etc.
    88  
11.03. Covenants
    88  
11.04. Default Under Other Agreements
    88  
11.05. Bankruptcy, etc.
    89  
11.06. ERISA.
    89  
11.07. Security Documents
    89  
11.08. Guaranties
    90  
11.09. Judgments
    90  
11.10. Change of Control
    90  
11.11. Vault Cash Agreement Cross-Default
    90  
 
       
SECTION 12. The Administrative Agent
    91  
12.01. Appointment
    91  
12.02. Nature of Duties
    91  
12.03. Lack of Reliance on the Administrative Agent
    91  
12.04. Certain Rights of the Administrative Agent
    92  
12.05. Reliance
    92  
12.06. Indemnification
    92  
12.07. The Administrative Agent in its Individual Capacity
    92  
12.08. Holders
    93  
12.09. Resignation by the Administrative Agent
    93  
12.10. Collateral Matters
    94  
12.11. Delivery of Information
    94  

 

(iii) 



--------------------------------------------------------------------------------



 



              Page  
 
       
SECTION 13. Miscellaneous
    95  
13.01. Payment of Expenses, etc.
    95  
13.02. Right of Setoff
    96  
13.03. Notices
    96  
13.04. Benefit of Agreement; Assignments; Participations
    97  
13.05. No Waiver; Remedies Cumulative
    98  
13.06. Payments Pro Rata
    99  
13.07. Calculations; Computations
    99  
13.08. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL
    100  
13.09. Counterparts
    101  
13.10. Effectiveness
    101  
13.11. Headings Descriptive
    101  
13.12. Amendment or Waiver; etc.
    101  
13.13. Survival
    104  
13.14. Domicile of Loans
    104  
13.15. Register
    104  
13.16. Confidentiality; Etc
    105  
13.17. Special Provisions Regarding Pledges of Equity Interests in, and
Promissory Notes Owed by, Persons Not Organized in the United States
    105  
13.18. Patriot Act
    106  
13.19. Interest Rate Limitation
    106  
13.20. Post-Closing Requirements
    106  
 
       
SECTION 14. Holdings Guaranty
    108  
14.01. Guaranty
    108  
14.02. Bankruptcy
    108  
14.03. Nature of Liability
    108  
14.04. Independent Obligation
    108  
14.05. Authorization
    109  
14.06. Reliance
    109  
14.07. Subordination
    110  
14.08. Waiver
    110  
14.09. Payments
    111  
14.10. Maximum Liability
    111  

 

(iv) 



--------------------------------------------------------------------------------



 



     
SCHEDULE 1.01(a)
  Commitments
SCHEDULE 1.01(b)
  Lender Addresses
SCHEDULE 8.12
  Real Property
SCHEDULE 8.14
  Subsidiaries
SCHEDULE 8.17
  Insurance
SCHEDULE 8.21
  Existing Indebtedness
SCHEDULE 10.01
  Existing Liens
SCHEDULE 10.05
  Existing Investments
SCHEDULE 13.20
  Foreign Subsidiaries
 
   
EXHIBIT A-1
  Form of Notice of Borrowing
EXHIBIT A-2
  Form of Notice of Conversion/Continuation
EXHIBIT B-1
  Form of Term Note
EXHIBIT B-2
  Form of Revolving Note
EXHIBIT B-3
  Form of Swingline Note
EXHIBIT C
  Form of Letter of Credit Request
EXHIBIT D
  Form of Section 5.04(b)(ii) Certificate
EXHIBIT E-1
  Form of Opinion of Morrison & Foerster LLP, counsel to the Credit Parties
EXHIBIT E-2
  Form of Opinion of Brownstein Hyatt Farber Schreck, special Nevada counsel to
Western Money Systems
EXHIBIT F
  Form of Officers’ Certificate
EXHIBIT G
  Form of Subsidiaries Guaranty
EXHIBIT H
  Form of Pledge Agreement
EXHIBIT I
  Form of Security Agreement
EXHIBIT J
  Form of Solvency Certificate
EXHIBIT K
  Form of Compliance Certificate
EXHIBIT L
  Form of Assignment and Assumption Agreement
EXHIBIT M
  Form of Intercompany Note

 

 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT, dated as of March 1, 2011, among Global Cash Access Holdings,
Inc., a Delaware corporation (“Holdings”), Global Cash Access, Inc., a Delaware
corporation (the “Borrower”), the Lenders party hereto from time to time, and
Deutsche Bank Trust Company Americas, as Administrative Agent. All capitalized
terms used herein and defined in Section 1 are used herein as therein defined.
W I T N E S S E T H:
WHEREAS, subject to and upon the terms and conditions set forth herein, the
Lenders are willing to make available to the Borrower the respective credit
facilities provided for herein;
NOW, THEREFORE, IT IS AGREED:
SECTION 1. Definitions and Accounting Terms.
1.01. Defined Terms. As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):
“Acquired Entity or Business” shall mean either (x) the assets constituting a
business, division or product line of any Person not already a Subsidiary of the
Borrower or (y) 100% of the Equity Interests of any such Person, which Person
shall, as a result of the acquisition of such Equity Interests, become a
Wholly-Owned Domestic Subsidiary of the Borrower (or shall be merged with and
into the Borrower or another Wholly-Owned Domestic Subsidiary of the Borrower,
that is a Subsidiary Guarantor, with the Borrower or such Subsidiary Guarantor
being the surviving or continuing Person); provided that an Acquired Entity or
Business may also consist of an acquisition of assets or Equity Interests which
would meet the foregoing requirements if (x) each reference to “Wholly-Owned
Domestic Subsidiary” were changed to “Wholly-Owned Foreign Subsidiary” and
(y) the phrase “that is a Subsidiary Guarantor” contained above were deleted, so
long as all Permitted Acquisitions of Wholly-Owned Foreign Subsidiaries or of
any Acquired Entity or Business which becomes a Wholly-Owned Foreign Subsidiary
or is to be owned by any Wholly-Owned Foreign Subsidiary is justified pursuant
to (and is within the limits established by) clause (vii) of Section 9.15(a)
(and meets all other requirements of Section 9.15(a)).
“Acquired Revenue” shall mean, for any Acquired Entity or Business for any
period, the total consolidated revenue of such Acquired Entity or Business for
such period as set forth in historical financial statements for the latest
12 month period preceding the date of the respective Permitted Acquisition which
are available to the Borrower (so long as the respective 12 month period ends
not later then 120 days prior to the date of the respective Permitted
Acquisition) and which are furnished to the Administrative Agent pursuant to
Section 9.15(a); provided that (x) if the respective historical financial
statements referenced above cover businesses or operations which are broader
then those acquired pursuant to the respective Permitted Acquisition, the
Borrower shall make appropriate downward adjustments to Acquired Revenue to
reflect the Acquired Entity or Business actually acquired and (y) if no such
financial statements are available or furnished to the Administrative Agent, the
Acquired Revenue of the respective Acquired Entity or Business shall be deemed
to be $0.
“Additional Lender” shall have the meaning provided in Section 2.14(a).
“Additional Security Documents” shall have the meaning provided in Section 9.12.

 

 



--------------------------------------------------------------------------------



 



“Adjusted Consolidated Net Income” shall mean, for any period, Consolidated Net
Income for such period plus the sum of the amount of all net non-cash charges
(including, without limitation, depreciation, amortization, deferred tax
expense, non-cash interest expense and non-cash stock compensation expense) and
net non-cash losses which were included in arriving at Consolidated Net Income
for such period, less the amount of all net non-cash gains and non-cash credits
which were included in arriving at Consolidated Net Income for such period.
“Administrative Agent” shall mean Deutsche Bank Trust Company Americas, in its
capacity as Administrative Agent for the Lenders hereunder and under the other
Credit Documents, and shall include any successor to the Administrative Agent
appointed pursuant to Section 12.09.
“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including, but not limited to, all directors and
officers of such Person), controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power (i) to vote 10% or more
of the securities having ordinary voting power for the election of directors (or
equivalent governing body) of such Person or (ii) to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise; provided, however,
that none of the Administrative Agent, any Lender or any of their respective
Affiliates shall be considered an Affiliate of Holdings or any Subsidiary
thereof.
“Agents” shall mean and include the Administrative Agent and the Collateral
Agent.
“Aggregate Consideration” shall mean, with respect to any Permitted Acquisition,
the sum (without duplication) of (i) the aggregate amount of all cash paid (or
to be paid) by Holdings or any of its Subsidiaries in connection with such
Permitted Acquisition (including, without limitation, payments of fees and costs
and expenses in connection therewith) and all contingent cash purchase price,
earn-out, non-compete and other similar obligations of Holdings and its
Subsidiaries incurred and reasonably expected to be incurred in connection
therewith (as determined in good faith by Holdings), (ii) the aggregate
principal amount of all Indebtedness assumed, incurred, refinanced and/or issued
in connection with such Permitted Acquisition to the extent permitted by
Section 10.04 and (iii) the Fair Market Value of all other consideration (other
than consideration in the form of Holdings Common Stock and Qualified Preferred
Stock) payable in connection with such Permitted Acquisition.
“Agreement” shall mean this Credit Agreement, as modified, supplemented,
amended, restated (including any amendment and restatement hereof), extended or
renewed from time to time.
“Applicable Excess Cash Flow Percentage” shall mean, with respect to any Excess
Cash Payment Date, 50%; provided that so long as no Default or Event of Default
is then in existence, if on the last day of the relevant Excess Cash Payment
Period, the Total Leverage Ratio for the Test Period then most recently ended
(as set forth in the officer’s certificate delivered (or required to be
delivered) with respect to such Test Period pursuant to Section 9.01(e)), (x) is
less than or equal to 2.50:1.00 but greater than or equal to 1.50:1.00, then the
Applicable Excess Cash Flow Percentage shall instead be 25% and (y) is less than
1.50:1.00, then the Applicable Excess Cash Flow Percentage shall instead be 0%.
“Applicable Margin” shall mean a percentage per annum equal to (i) in the case
of Term Loans maintained as (A) Base Rate Loans, 4.50% and (B) LIBOR Loans,
5.50%; (ii) in the case of Revolving Loans maintained as (A) Base Rate Loans,
4.50% and (B) LIBOR Loans, 5.50%; and (iii) in the case of Swingline Loans,
4.50%.

 

-2-



--------------------------------------------------------------------------------



 



“Asset Sale” shall mean any sale, transfer or other disposition by Holdings or
any of its Subsidiaries to any Person (including by way of redemption by such
Person) other than to Holdings or a Wholly-Owned Subsidiary of Holdings of any
asset (including, without limitation, any capital stock or other securities of,
or Equity Interests in, another Person), but (x) excluding sales of assets
pursuant to Sections 10.02(ii), (vi), (vii) (viii), (ix), (x) and (xii) and
(y) any other sale, transfer or disposition (for such purpose, treating any
series of related sales, transfers or dispositions as a single such transaction)
that generates Net Sale Proceeds of less than $500,000.
“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit L (appropriately completed).
“ATM” shall have the meaning set forth in the definition of “Consolidated
Indebtedness” as set forth in Section 1.01.
“Authorized Officer” shall mean, with respect to (i) delivering Notices of
Borrowing, Notices of Conversion/Continuation and similar notices, any person or
persons that has or have been authorized by the board of directors of Holdings
or the Borrower to deliver such notices pursuant to this Agreement,
(ii) delivering financial information and officer’s certificates pursuant to
this Agreement, the chief financial officer, the treasurer or the principal
accounting officer of Holdings or the Borrower, and (iii) any other matter in
connection with this Agreement or any other Credit Document, any officer (or a
person or persons so designated by any two officers) of Holdings or the
Borrower.
“Back-Stop Arrangements” shall mean, collectively, Letter of Credit Back-Stop
Arrangements and Swingline Back-Stop Arrangements.
“Bankruptcy Code” shall have the meaning provided in Section 11.05.
“Base Rate” shall mean, at any time, the highest of (i) the Prime Lending Rate
at such time, (ii) 1/2 of 1% per annum in excess of the overnight Federal Funds
Rate at such time, (iii) the LIBO Rate for a LIBOR Loan denominated in dollars
with a one-month interest period commencing on such day plus 1.00% and
(iv) 2.50% per annum. For purposes of this definition, the LIBO Rate shall be
determined using the LIBO Rate as otherwise determined by the Administrative
Agent in accordance with the definition of LIBO Rate, except that (x) if a given
day is a Business Day, such determination shall be made on such day (rather than
two Business Days prior to the commencement of an Interest Period) or (y) if a
given day is not a Business Day, the LIBO Rate for such day shall be the rate
determined by the Administrative Agent pursuant to preceding clause (x) for the
most recent Business Day preceding such day. Any change in the Base Rate due to
a change in the Prime Lending Rate, the Federal Funds Rate or such LIBO Rate
shall be effective as of the opening of business on the day of such change in
the Prime Lending Rate, the Federal Funds Rate or such LIBO Rate, respectively.
“Base Rate Loan” shall mean (i) each Swingline Loan and (ii) each other Loan
designated or deemed designated as such by the Borrower at the time of the
incurrence thereof or conversion thereto.
“Borrower” shall have the meaning provided in the first paragraph of this
Agreement.
“Borrowing” shall mean the borrowing of one Type of Loan of a single Tranche
from all the Lenders having Commitments of the respective Tranche (or from the
Swingline Lender in the case of Swingline Loans) on a given date (or resulting
from a conversion or conversions on such date) having in the case of LIBOR Loans
the same Interest Period, provided that Base Rate Loans incurred pursuant to
Section 2.10(b) shall be considered part of the related Borrowing of LIBOR
Loans.

 

-3-



--------------------------------------------------------------------------------



 



“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day except Saturday, Sunday and any day which shall be in New
York, New York, a legal holiday or a day on which banking institutions are
authorized or required by law or other government action to close and (ii) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, LIBOR Loans, any day which is a Business Day
described in clause (i) above and which is also a day for trading by and between
banks in U.S. dollar deposits in the London interbank market.
“Calculation Period” shall mean, with respect to any Permitted Acquisition, any
Significant Asset Sale or any other event expressly required to be calculated on
a Pro Forma Basis pursuant to the terms of this Agreement, the Test Period most
recently ended prior to the date of such Permitted Acquisition, Significant
Asset Sale or other event for which financial statements have been delivered to
the Lenders pursuant to Section 9.01(a) or (b), as applicable; provided that,
with respect to any event required to be calculated on a Pro Forma Basis that
occurs prior to the date on which financial statements have been (or are
required to be) delivered pursuant to Section 9.01(a) for the Fiscal Quarter
ending nearest to March 31, 2011, the “Calculation Period” shall be the period
of four consecutive Fiscal Quarters of Holdings ended December 31, 2010 (taken
as one accounting period).
“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with GAAP and, without
duplication, the amount of all Capitalized Lease Obligations incurred by such
Person.
“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under GAAP as in effect on the Initial
Borrowing Date, are or will be required to be capitalized on the books of such
Person, in each case taken at the amount thereof accounted for as indebtedness
in accordance with such principles.
“Cash Equivalents” shall mean, as to any Person, (i) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than six
months from the date of acquisition, (ii) marketable direct obligations issued
by any state of the United States or any political subdivision of any such state
or any public instrumentality thereof maturing within six months from the date
of acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s, (iii) Dollar denominated
time deposits, certificates of deposit and bankers acceptances of any Lender or
any commercial bank having, or which is the principal banking subsidiary of a
bank holding company having, a long-term unsecured debt rating of at least “A”
or the equivalent thereof from S&P or “A2” or the equivalent thereof from
Moody’s with maturities of not more than six months from the date of acquisition
by such Person, (iv) repurchase obligations with a term of not more than seven
days for underlying securities of the types described in clause (i) above
entered into with any bank meeting the qualifications specified in clause
(iii) above, (v) commercial paper issued by any Person incorporated in the
United States rated at least A-1 or the equivalent thereof by S&P or at least
P-1 or the equivalent thereof by Moody’s and in each case maturing not more than
six months after the date of acquisition by such Person, (vi) investments in
money market funds substantially all of whose assets are comprised of securities
of the types described in clauses (i) through (v) above, and (vii) in the case
of any Foreign Subsidiary only, direct obligations of the sovereign nation (or
any agency thereof) in which such Foreign Subsidiary is organized and is
conducting business or in obligations fully and unconditionally guaranteed by
such sovereign nation (or any agency thereof).
“Change of Control” shall mean (i) Holdings shall at any time cease to own
directly 100% of the Equity Interests of the Borrower, (ii) any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act)
is or shall become the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)-5 under the Exchange Act), directly or indirectly, of 35% or more on a
fully diluted basis of the economic or voting interests in Holdings’ capital
stock, (iii) the Board of Directors of Holdings shall cease to consist of a
majority of Continuing Directors or (iv) a “change of control” or similar event
shall occur as provided in any Qualified Preferred Stock (or the documentation
governing the same).

 

-4-



--------------------------------------------------------------------------------



 



“Claims” shall have the meaning provided in the definition of “Environmental
Claims”.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.
“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or purported to be granted)
pursuant to any Security Document, including, without limitation, all Pledge
Agreement Collateral, all Security Agreement Collateral, all Mortgaged
Properties and all cash and Cash Equivalents delivered as collateral pursuant to
Section 5.02 or 11.
“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Creditors pursuant to the Security Documents.
“Commitment” shall mean any of the commitments of any Lender, i.e., a Term Loan
Commitment or a Revolving Loan Commitment.
“Commitment Commission” shall have the meaning provided in Section 4.01(a).
“Company” shall mean any corporation, limited liability company, partnership or
other business entity (or the adjectival form thereof, where appropriate).
“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period (without giving effect to (x) any extraordinary gains and (y) any
non-cash income, and adjusted by (A) adding thereto (in each case to the extent
deducted in determining Consolidated Net Income for such period), without
duplication, the amount of (i) total interest expense (inclusive of amortization
of deferred financing fees and other original issue discount and banking fees,
charges and commissions (e.g., letter of credit fees and commitment fees))
(exclusive of any interest expense arising pursuant to the Vault Cash Agreement)
of Holdings and its Subsidiaries determined on a consolidated basis for such
period, (ii) provision for taxes based on income and foreign withholding taxes
for Holdings and its Subsidiaries determined on a consolidated basis for such
period, (iii) all depreciation and amortization expense of Holdings and its
Subsidiaries determined on a consolidated basis for such period, (iv) in the
case of any period including the Fiscal Quarter of the Borrower ended March 31,
2011, the amount of all fees and expenses incurred in connection with the
Transaction during such Fiscal Quarter and (v) the amount of all other non-cash
charges (including without limitation non-cash stock compensation expense) of
the Borrower and its Subsidiaries determined on a consolidated basis for such
period, and (B) subtracting therefrom (to the extent not otherwise deducted in
determining Consolidated Net Income for such period) the amount of all cash
payments or cash charges made (or incurred) by Holdings or any of its
Subsidiaries for such period on account of any non-cash charges added back to
Consolidated EBITDA pursuant to preceding sub-clause (A)(v) in a previous
period. For the avoidance of doubt, it is understood and agreed that, to the
extent any amounts are excluded from Consolidated Net Income by virtue of the
proviso to the definition thereof contained herein, any add backs to
Consolidated Net Income in determining Consolidated EBITDA as provided above
shall be limited (or denied) in a fashion consistent with the proviso to the
definition of Consolidated Net Income contained herein.

 

-5-



--------------------------------------------------------------------------------



 



“Consolidated Indebtedness” shall mean, at any time, the sum of (without
duplication) (i) all Indebtedness of Holdings and its Subsidiaries (on a
consolidated basis) as would be required to be reflected as debt or Capitalized
Lease Obligations on the liability side of a consolidated balance sheet of
Holdings and its Subsidiaries in accordance with GAAP, (ii) all Indebtedness of
Holdings and its Subsidiaries of the type described in clauses (ii), (vii) and
(viii) of the definition of Indebtedness and (iii) all Contingent Obligations of
Holdings and its Subsidiaries in respect of Indebtedness of any third Person of
the type referred to in preceding clauses (i) and (ii); provided that the amount
of Indebtedness in respect of the Interest Rate Protection Agreements and Other
Hedging Agreements shall be at any time the unrealized net loss position, if
any, of Holdings and/or its Subsidiaries thereunder on a marked-to-market basis
determined no more than one month prior to such time. Notwithstanding anything
to the contrary contained above, Consolidated Indebtedness shall not include
obligations arising solely out of the conversion of “vault cash” supplied
pursuant to the Vault Cash Agreement for normal operating requirements of the
automated teller machines or other similar devices capable of dispensing cash of
the Borrower covered by the Vault Cash Agreement (the “ATMs”) into obligations
of the Borrower by operation of the Vault Cash Agreement so long as the proceeds
of such obligations are used solely in the ATMs, as provided in the Vault Cash
Agreement and for no other purpose.
“Consolidated Interest Expense” shall mean, for any period, (i) the total
consolidated interest expense of Holdings and its Subsidiaries (including,
without limitation, all commissions, discounts and other commitment and banking
fees and charges (e.g., fees with respect to letters of credit, Interest Rate
Protection Agreements and Other Hedging Agreements) for such period (calculated
without regard to any limitations on payment thereof), adjusted to exclude (to
the extent same would otherwise be included in the calculation above in this
clause (i)) the amortization of any deferred financing costs for such period,
plus (ii) without duplication, (x) that portion of Capitalized Lease Obligations
of Holdings and its Subsidiaries on a consolidated basis representing the
interest factor for such period and (y) the “deemed interest expense” (i.e., the
interest expense which would have been applicable if the respective obligations
were structured as on-balance sheet financing arrangements) with respect to all
Indebtedness of Holdings and its Subsidiaries of the type described in clause
(viii) of the definition of Indebtedness contained herein (to the extent same
does not arise from a financing arrangement constituting an operating lease) for
such period, provided that, in no event shall interest expense arising under the
Vault Cash Agreement be included in the computation of Consolidated Interest
Expense.
“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of Holdings and its Subsidiaries determined on a consolidated basis for such
period (taken as a single accounting period) in accordance with GAAP, provided
that the following items shall be excluded in computing Consolidated Net Income
(without duplication): (i) the net income (or loss) of any Person in which a
Person or Persons other than Holdings and its Wholly-Owned Subsidiaries has an
Equity Interest or Equity Interests to the extent of such Equity Interests held
by Persons other than Holdings and its Wholly-Owned Subsidiaries in such Person,
(ii) except for determinations expressly required to be made on a Pro Forma
Basis, the net income (or loss) of any Person accrued prior to the date it
becomes a Subsidiary or all or substantially all of the property or assets of
such Person are acquired by a Subsidiary, (iii) the net income of any Subsidiary
to the extent that the declaration or payment of cash dividends or similar cash
distributions by such Subsidiary of such net income is not at the time permitted
by the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
such Subsidiary and (iv) gains and losses from the sale of assets other than
inventory and equipment sold in the ordinary course of business.

 

-6-



--------------------------------------------------------------------------------



 



“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (x) for the purchase or payment of any such primary
obligation or (y) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term Contingent Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith.
“Continuing Directors” shall mean the directors of Holdings on the Effective
Date and each other director if such director’s nomination for election to the
Board of Directors of Holdings is recommended by a majority of the then
Continuing Directors.
“Credit Documents” shall mean this Agreement, the Subsidiaries Guaranty, the
Pledge Agreement, the Security Agreement and, after the execution and delivery
thereof pursuant to the terms of this Agreement, each Note and each other
Security Document.
“Credit Event” shall mean the making of any Loan or the issuance, amendment,
extension or renewal of any Letter of Credit (other than any amendment,
extension or renewal that does not increase the maximum Stated Amount of such
Letter of Credit).
“Credit Party” shall mean Holdings, the Borrower and each Subsidiary Guarantor.
“Cumulative Retained Excess Cash Flow Amount” shall initially be $0, which
amount shall be (A) increased on each Excess Cash Payment Date by an amount
equal to the Retained Applicable Excess Cash Flow Percentage of Excess Cash Flow
for the immediately preceding Excess Cash Payment Period, and (B) reduced (x) on
each Excess Cash Payment Date where Excess Cash Flow for the immediately
preceding Excess Cash Flow Period is a negative number, by such amount
(expressed as a positive), (y) by the aggregate amount of Dividends paid by
Holdings pursuant to Section 10.03(ix)(a), and (z) by the Aggregate
Consideration paid or payable for all Permitted Acquisitions made pursuant to
Section 9.15(a) which was justified as a utilization of the Cumulative Retained
Excess Cash Flow Amount as permitted by clause (x) of the proviso to Section
9.15(a)(vi) (it being understood that the Aggregate Consideration paid or
payable for one or more Permitted Acquisitions effected at a time when the Total
Leverage Ratio calculated on a Pro Forma Basis as of the date of such Permitted
Acquisition was less than or equal to 2.00 to 1.00 shall not reduce the
Cumulative Retained Excess Cash Flow Amount).
“DBTCA” shall mean Deutsche Bank Trust Company Americas, in its individual
capacity, and any successor corporation thereto by merger, consolidation or
otherwise.
“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.
“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
has occurred on or after the Effective Date.

 

-7-



--------------------------------------------------------------------------------



 



“Designated Foreign Subsidiary” shall mean each Subsidiary of the Borrower that
is (x) designated by the Borrower (upon prior written notice to the
Administrative Agent) as a Designated Foreign Subsidiary and (y) organized under
the laws of a Qualified Foreign Jurisdiction. The Borrower understands and
agrees that it shall bear sole responsibility for determining the tax or other
effects of the designation of a Subsidiary as a Designated Foreign Subsidiary
pursuant to this Agreement.
“Dividend” shall mean, with respect to any Person, that such Person has declared
or paid a dividend, distribution or returned any equity capital to its
stockholders, partners or members or authorized or made any other distribution,
payment or delivery of property (other than common Equity Interests of such
Person) or cash to its stockholders, partners or members in their capacity as
such, or redeemed, retired, purchased or otherwise acquired, directly or
indirectly, for a consideration any shares of any class of its capital stock or
any other Equity Interests outstanding on or after the Effective Date (or any
options or warrants issued by such Person with respect to its capital stock or
other Equity Interests), or set aside any funds for any of the foregoing
purposes, or shall have permitted any of its Subsidiaries to purchase or
otherwise acquire for a consideration any shares of any class of the capital
stock or any other Equity Interests of such Person outstanding on or after the
Effective Date (or any options or warrants issued by such Person with respect to
its capital stock or other Equity Interests). Without limiting the foregoing,
“Dividends” with respect to any Person shall also include all payments made or
required to be made by such Person with respect to any stock appreciation
rights, plans, equity incentive or achievement plans or any similar plans or
setting aside of any funds for the foregoing purposes.
“Documentation Agent” shall mean CIT Lending Services Corporation.
“Documents” shall mean, collectively, (i) the Credit Documents and (ii) the
Refinancing Documents.
“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.
“Domestic Subsidiary” of any Person shall mean (i) any Subsidiary of such Person
incorporated or organized in the United States or any State or territory thereof
or the District of Columbia and (ii) any Designated Foreign Subsidiary of such
Person.
“Drawing” shall have the meaning provided in Section 3.05(b).
“Effective Date” shall have the meaning provided in Section 13.10.
“Eligible Transferee” shall mean and include a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act), but in any event excluding Holdings, the Borrower and their
respective Subsidiaries and Affiliates.
“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations and/or proceedings
relating in any way to any noncompliance with, or liability arising under,
Environmental Law or to any permit issued, or any approval given, under any
Environmental Law (hereafter, “Claims”), including, without limitation, (a) any
and all Claims by governmental or regulatory authorities for enforcement,
cleanup, removal, response, remedial or other actions or damages pursuant to any
Environmental Law, and (b) any and all Claims by any third party seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief arising out of or relating to an alleged injury or threat of
injury to human health, safety or the environment due to the presence of
Hazardous Materials.

 

-8-



--------------------------------------------------------------------------------



 



“Environmental Law” shall mean any applicable Federal, state, local or foreign
law (including principles of common law), rule, regulation, ordinance, code,
directive, judgment, order or agreement, now or hereafter in effect and in each
case as amended, and any judicial or administrative interpretation thereof,
relating to the protection of the environment, or of human health (as it relates
to the exposure to environmental hazards) or to the presence, Release or
threatened Release, or the manufacture, use, transportation, treatment, storage,
disposal or recycling of Hazardous Materials, or the arrangement for any such
activities.
“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interest in (however designated) equity of such Person, including any common
stock, preferred stock, any limited or general partnership interest and any
limited liability company membership interest.
“ERISA” shall mean the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
“ERISA Affiliate” shall mean any person that for purposes of Title I or Title IV
of ERISA or Section 412 of the Code would be deemed at any relevant time to be a
single employer or otherwise aggregated with Holdings or any of its Subsidiaries
under Section 414(b) or (c) of the Code or Section 4001 of ERISA.
“ERISA Event” shall mean any one or more of the following:
(a) any Reportable Event;
(b) the filing of a notice of intent to terminate any Plan, if such termination
would require material additional contributions in order to be considered a
standard termination within the meaning of Section 4041(b) of ERISA, the filing
under Section 4041(c) of ERISA of a notice of intent to terminate any Plan or
the termination of any Plan under Section 4041(c) of ERISA;
(c) the institution of proceedings, or the occurrence of an event or condition
which would reasonably be expected to constitute grounds for the institution of
proceedings by the PBGC under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan;
(d) the failure to make a required contribution to any Plan that would result in
the imposition of a lien or other encumbrance or the provision of security under
Section 430 of the Code or Section 303 or 4068 of ERISA, or the arising of such
a lien or encumbrance; there being or arising any “unpaid minimum required
contribution” or “accumulated funding deficiency” (as defined or otherwise set
forth in Section 4971 of the Code or Part 3 of Subtitle B of Title I of ERISA),
whether or not waived; or the filing of any request for or receipt of a minimum
funding waiver under Section 412 of the Code with respect to any Plan, or that
such filing may be made;
(e) engaging in a non-exempt prohibited transaction within the meaning of
Section 4975 of the Code or Section 406 of ERISA;

 

-9-



--------------------------------------------------------------------------------



 



(f) the complete or partial withdrawal of Holdings or any of it Subsidiaries or
any ERISA Affiliate from a Multiemployer Plan, the reorganization or insolvency
under Title IV of ERISA of any Multiemployer Plan; or the receipt by Holdings or
any of its Subsidiaries or any ERISA Affiliate, of any notice, or the receipt by
any Multiemployer Plan from any of Holdings, any of its Subsidiaries or any
ERISA Affiliate of any notice, that a Multiemployer Plan is in endangered or
critical status under Section 305 of ERISA; or
(g) Holdings, any of its Subsidiaries or an ERISA Affiliate incurring any
liability under Title IV of ERISA with respect to any Plan (other than premiums
due and not delinquent under Section 4007 of ERISA).
“Event of Default” shall have the meaning provided in Section 11.
“Excess Cash Flow” shall mean, for any period, the remainder of (a) Adjusted
Consolidated Net Income for such period, minus (b) the sum of, without
duplication, (i) the aggregate amount of all Capital Expenditures made by
Holdings and its Subsidiaries during such period (other than Capital
Expenditures to the extent financed with equity proceeds, Equity Interests,
capital contributions, asset sale proceeds, insurance proceeds or Indebtedness
(other than Revolving Loans and Swingline Loans)), (ii) the aggregate amount of
permanent principal payments of Indebtedness for borrowed money of Holdings and
its Subsidiaries and the permanent repayment of the principal component of
Capitalized Lease Obligations of Holdings and its Subsidiaries during such
period (other than (1) repayments made pursuant to the Refinancing, (2)
repayments made with the proceeds of asset sales, sales or issuances of Equity
Interests, capital contributions, insurance or Indebtedness and (3) payments of
Loans and/or other Obligations, provided that repayments of Loans shall be
deducted in determining Excess Cash Flow to the extent such repayments were
required as a result of a Scheduled Repayment pursuant to Section 5.02(b)) and
(iii) the aggregate amount of all cash payments made in respect of all Permitted
Acquisitions consummated by Holdings and its Subsidiaries during such period
(other than any such payments to the extent financed with equity proceeds,
capital contributions, asset sale proceeds, insurance proceeds, Cumulative
Retained Excess Cash Flow or Indebtedness (other than Revolving Loans and
Swingline Loans)).
“Excess Cash Payment Date” shall mean the date occurring 90 days after the last
day of each Fiscal Year of Holdings (commencing with the Fiscal Year of Holdings
ended 2011).
“Excess Cash Payment Period” shall mean (i) with respect to the repayment
required on the first Excess Cash Payment Date, the period from April 1, 2011 to
the last day of Holdings’ Fiscal Quarter ending closest to December 31, 2011
(taken as one accounting period), and (ii) with respect to the repayment
required on each successive Excess Cash Payment Date, the immediately preceding
Fiscal Year of Holdings.
“Existing Credit Agreement” shall mean the Second Amended and Restated Credit
Agreement, dated as of November 1, 2006, among Holdings, Borrower and Bank of
America, N.A., as agent, and the other lenders party thereto (as amended through
and including the Initial Borrowing Date).
“Existing Indebtedness” shall have the meaning provided in Section 6.06(c).
“Existing Indebtedness Agreements” shall have the meaning provided in
Section 6.05.
“Existing Senior Subordinated Note Indenture” shall mean the indenture, dated
March 10, 2004, entered into by Holdings, the Borrower, certain of its
Subsidiaries and The Bank of New York, as trustee (the “Trustee”), in connection
with the issuance of the Senior Subordinated Notes, as amended, restated,
supplemented and/or otherwise modified in accordance with the terms thereof and
hereof.

 

-10-



--------------------------------------------------------------------------------



 



“Facing Fee” shall have the meaning provided in Section 4.01(c).
“Fair Market Value” shall mean, with respect to any asset (including any Equity
Interests of any Person), the price at which a willing buyer, not an Affiliate
of the seller, and a willing seller who does not have to sell, would agree to
purchase and sell such asset, as determined in good faith by the board of
directors or other governing body or, pursuant to a specific delegation of
authority by such board of directors or governing body, a designated senior
executive officer, of Holdings, or the Subsidiary of Holdings selling such
asset.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as enacted on the
Effective Date, and the regulations promulgated thereunder or published
administrative guidance implementing such Sections.
“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent.
“Fees” shall mean all amounts payable pursuant to or referred to in
Section 4.01.
“Fiscal Quarter” shall mean, for any Fiscal Year, (i) the fiscal period
commencing on January 1 of such Fiscal Year and ending on March 31 of such
Fiscal Year, (ii) the fiscal period commencing on April 1 of such Fiscal Year
and ending on June 30 of such Fiscal Year, (iii) the fiscal period commencing on
July 1 of such Fiscal Year and ending on September 30 of such Fiscal Year and
(iv) the fiscal period commencing on October 1 of such Fiscal Year and ending on
December 31 of such Fiscal Year.
“Fiscal Year” shall mean the fiscal year of Holdings and its Subsidiaries ending
on December 31 of each calendar year.
“Foreign Lender” shall have the meaning provided in Section 5.04(b).
“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States by Holdings or any one or more of its Subsidiaries
primarily for the benefit of employees of Holdings or such Subsidiaries residing
outside the United States, which plan, fund or other similar program provides,
or results in, retirement income, a deferral of income in contemplation of
retirement or payments to be made upon termination of employment, and which plan
is not subject to ERISA or the Code.
“Foreign Subsidiary” of any Person shall mean any Subsidiary of such Person that
is not a Domestic Subsidiary, provided that Designated Foreign Subsidiaries
shall not constitute Foreign Subsidiaries for purposes of this Agreement.
“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time; provided that determinations in accordance with
GAAP for purposes of the Applicable Margins and Sections 2.14, 5.02, 9.15 and 10
including defined terms as used therein, and for all purposes of determining the
Total Leverage Ratio, are subject (to the extent provided therein) to
Section 13.07(a).

 

-11-



--------------------------------------------------------------------------------



 



“Gaming Authority” means any agency, authority, board, bureau, commission,
department, office or instrumentality of any nature whatsoever of the United
States federal government, any foreign government, any state, province or city
or other political subdivision or otherwise, whether now or hereafter in
existence, or any officer or official thereof, with authority to regulate any
gaming-related operations of Holdings or any of its Subsidiaries.
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government, including without limitation any Gaming Authority.
“Guaranteed Creditors” shall mean and include each of the Administrative Agent,
the Collateral Agent, the Issuing Lenders, the Lenders, the Swingline Lender and
each party (other than any Credit Party) party to an Interest Rate Protection
Agreement or Other Hedging Agreement to the extent such party constitutes a
Secured Creditor under the Security Documents.
“Guaranteed Obligations” shall mean (i) the full and prompt payment when due
(whether at the stated maturity, by acceleration or otherwise) of the principal
and interest on each Note issued by, and all Loans made to, the Borrower under
this Agreement and all reimbursement obligations and Unpaid Drawings with
respect to Letters of Credit, together with all the other obligations (including
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code, would become due), indebtedness and liabilities (including,
without limitation, indemnities, fees and interest (including any interest
accruing after the commencement of any bankruptcy, insolvency, receivership or
similar proceeding at the rate provided for herein, whether or not such interest
is an allowed claim in any such proceeding) thereon) of the Borrower to the
Lenders, the Issuing Lenders, the Administrative Agent and the Collateral Agent
now existing or hereafter incurred under, arising out of or in connection with
this Agreement and each other Credit Document to which the Borrower is a party
and the due performance and compliance by the Borrower with all the terms,
conditions and agreements contained in the Credit Agreement and in each such
other Credit Document and (ii) the full and prompt payment when due (whether at
the stated maturity, by acceleration or otherwise) of all obligations (including
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code, would become due), liabilities and indebtedness (including any
interest accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided for herein, whether or
not such interest is an allowed claim in any such proceeding) of the Borrower
and/or one or more other Guaranteed Parties owing under any Interest Rate
Protection Agreement or Other Hedging Agreement entered into by the Borrower
and/or one or more other Guaranteed Parties with any Lender or any affiliate
thereof (even if such Lender subsequently ceases to be a Lender under this
Agreement for any reason) so long as such Lender or affiliate participates in
such Interest Rate Protection Agreement or Other Hedging Agreement and their
subsequent assigns, if any, whether now in existence or hereafter arising, and
the due performance and compliance with all terms, conditions and agreements
contained therein.
“Guaranteed Parties” shall mean the Borrower and each Subsidiary of the Borrower
that is a Credit Party.
“Guarantor” shall mean each of Holdings and each Subsidiary Guarantor.
“Guaranty” shall mean each of the Holdings Guaranty and the Subsidiaries
Guaranty.

 

-12-



--------------------------------------------------------------------------------



 



“Hazardous Materials” shall mean any chemicals, materials, wastes, pollutants,
contaminants or substances in any form that is prohibited, limited or regulated
pursuant to any Environmental Law by virtue of their toxic or otherwise
deleterious characteristics, including without limitation any petroleum or
petroleum products, radioactive materials, asbestos in any form that is or could
become friable, urea formaldehyde foam insulation, dielectric fluid containing
levels of polychlorinated biphenyls, and radon gas.
“Holdings” shall have the meaning provided in the first paragraph of this
Agreement.
“Holdings Common Stock” shall have the meaning provided in Section 8.13.
“Holdings Guaranty” shall mean the guaranty of Holdings pursuant to Section 14.
“Inactive Subsidiary” shall mean, as of any date of determination, a Subsidiary
which does not engage in any trade or business and does not own Equity Interests
in any Person; provided that, in no event shall the consolidated total assets of
all Inactive Subsidiaries, in the aggregate, exceed $250,000.
“Incremental Amendment” shall have the meaning provided in Section 2.14(a).
“Incremental Facility Closing Date” shall have the meaning provided in Section
2.14(a).
“Incremental Term Loans” shall have the meaning provided in Section 2.14(a).
“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, (ii) the maximum amount available to be drawn or
paid under all letters of credit, bankers’ acceptances, bank guaranties, surety
and appeal bonds and similar obligations issued for the account of such Person
and all unpaid drawings and unreimbursed payments in respect of such letters of
credit, bankers’ acceptances, bank guaranties, surety and appeal bonds and
similar obligations, (iii) all indebtedness of the types described in clause
(i), (ii), (iv), (v), (vi), (vii) or (viii) of this definition secured by any
Lien on any property owned by such Person, whether or not such indebtedness has
been assumed by such Person (provided that, if the Person has not assumed or
otherwise become liable in respect of such indebtedness, such indebtedness shall
be deemed to be in an amount equal to the Fair Market Value of the property to
which such Lien relates), (iv) all Capitalized Lease Obligations of such Person,
(v) all obligations of such Person to pay a specified purchase price for goods
or services, whether or not delivered or accepted, i.e., take-or-pay and similar
obligations, (vi) all Contingent Obligations of such Person, (vii) all
obligations under any Interest Rate Protection Agreement, any Other Hedging
Agreement or under any similar type of agreement and (viii) all Off-Balance
Sheet Liabilities of such Person. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is directly liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. Notwithstanding
the foregoing, Indebtedness shall not include trade payables, accrued expenses
and deferred tax and other credits incurred by any Person in accordance with
customary practices and in the ordinary course of business of such Person and
shall not include obligations arising solely out of the conversion of “vault
cash” supplied pursuant to the Vault Cash Agreement (as amended, modified,
supplemented or replaced from time to time to the extent permitted hereunder)
for normal operating requirements of the ATMs into obligations of the Borrower
by operation of the Vault Cash Agreement so long as the proceeds of such
obligations are used solely in the ATMs, as provided in the Vault Cash Agreement
and for no other purpose.
“Indemnified Person” shall have the meaning provided in Section 13.01(a).

 

-13-



--------------------------------------------------------------------------------



 



“Initial Borrowing Date” shall mean the date occurring on or after the Effective
Date on which the initial Borrowing of Loans occurs.
“Intercompany Loans” shall have the meaning provided in Section 10.05(vii).
“Intercompany Note” shall mean a promissory note evidencing Intercompany Loans,
duly executed and delivered substantially in the form of Exhibit M (or such
other form as shall be satisfactory to the Administrative Agent in its sole
discretion), with blanks completed in conformity herewith.
“Interest Determination Date” shall mean, with respect to any LIBOR Loan, the
second Business Day prior to the commencement of any Interest Period relating to
such LIBOR Loan.
“Interest Expense Coverage Ratio” shall mean, for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period; provided that for purposes of any calculation of the Interest
Expense Coverage Ratio pursuant to Sections 9.15(a) only, (i) Consolidated
EBITDA shall be determined on a Pro Forma Basis in accordance with clause
(iii) of the definition of “Pro Forma Basis” contained herein and
(ii) Consolidated Interest Expense shall be determined on a Pro Forma Basis in
accordance with the requirements of the definition of “Pro Forma Basis”
contained herein.
“Interest Period” shall have the meaning provided in Section 2.09.
“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.
“Investments” shall have the meaning provided in Section 10.05.
“Issuing Lender” shall mean each of DBTCA (except as otherwise provided in
Section 12.09) and any other Lender reasonably acceptable to the Administrative
Agent which agrees to issue Letters of Credit hereunder. Any Issuing Lender may,
in its discretion, arrange for one or more Letters of Credit to be issued by one
or more Affiliates of such Issuing Lender (and such Affiliate shall be deemed to
be an “Issuing Lender” for all purposes of the Credit Documents).
“L/C Supportable Obligations” shall mean (i) obligations of the Borrower or any
of its Subsidiaries with respect to workers compensation, surety bonds and other
similar statutory obligations and (ii) such other obligations of the Borrower or
any of its Subsidiaries as are reasonably acceptable to the respective Issuing
Lender and otherwise permitted to exist pursuant to the terms of this Agreement
(other than obligations in respect of any other Indebtedness or other
obligations that are subordinated in right of payment to the Obligations and
(z) any Equity Interests).
“Lead Arrangers” shall mean, collectively, Deutsche Bank Securities Inc. and
Wells Fargo Securities, LLC, in their capacities as joint Lead Arrangers and
Book Runners, and any successor thereto.
“Leaseholds” of any Person shall mean all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

 

-14-



--------------------------------------------------------------------------------



 



“Lender” shall mean each financial institution listed on Schedule 1.01(a), as
well as any Person that becomes a “Lender” hereunder pursuant to Section 2.13,
13.04(b) or an Incremental Amendment.
“Lender Default” shall mean, as to any Lender, (i) the wrongful refusal (which
has not been retracted) of such Lender to make available its portion of any
Borrowing (including any Mandatory Borrowing) or to fund its portion of any
unreimbursed payment with respect to a Letter of Credit pursuant to
Section 3.04(c) or 3.05 unless such Lender is disputing its funding obligation
in good faith, (ii) such Lender having been deemed insolvent or having become
the subject of a bankruptcy or insolvency proceeding or a takeover by a
regulatory authority, or (iii) such Lender having notified the Administrative
Agent, the Swingline Lender, any Issuing Lender and/or any Credit Party (x) that
it does not intend to comply with its obligations under Sections 2.01(a), (b),
(c), or (d), Section 2.04 or Section 3, as the case may be, in circumstances
where such non-compliance would constitute a breach of such Lender’s obligations
under the respective Section or (y) of the events described in preceding clause
(ii); provided that, for purposes of (and only for purposes of) Section 2.01(c),
Section 3.03(b), Section 5.02(k) and any documentation entered into pursuant to
the Back-Stop Arrangements (and the term “Defaulting Lender” as used therein),
the term “Lender Default” shall also include, as to any Lender, (i) any
Affiliate of such Lender that has “control” (within the meaning provided in the
definition of “Affiliate”) of such Lender having been deemed insolvent or having
become the subject of a bankruptcy or insolvency proceeding or a takeover by a
regulatory authority, (ii) any previously cured “Lender Default” of such RL
Lender under this Agreement, unless such Lender Default has ceased to exist for
a period of at least 90 consecutive days, (iii) any default by such Lender with
respect to its obligations under any other credit facility to which it is a
party and which the Swingline Lender, any Issuing Lender or the Administrative
Agent believes in good faith has occurred and is continuing, and (iv) the
failure of such Lender to make available its portion of any Borrowing (including
any Mandatory Borrowing) or to fund its portion of any unreimbursed payment with
respect to a Letter of Credit pursuant to Section 3.04(c) within one
(1) Business Day of the date (x) the Administrative Agent (in its capacity as a
Lender) or (y) Lenders constituting the Majority Lenders with Revolving Loan
Commitments has or have, as applicable, funded its or their portion thereof
unless such Lender is disputing its funding obligation in good faith.
“Letter of Credit” shall have the meaning provided in Section 3.01(a).
“Letter of Credit Back-Stop Arrangements” shall have the meaning provided in
Section 3.03(b).
“Letter of Credit Fee” shall have the meaning provided in Section 4.01(b).
“Letter of Credit Outstandings” shall mean, at any time, the sum of (i) the
Stated Amount of all outstanding Letters of Credit at such time and (ii) the
aggregate amount of all Unpaid Drawings in respect of all Letters of Credit at
such time.
“Letter of Credit Request” shall have the meaning provided in Section 3.03(a).
“LIBO Rate” shall mean, with respect to any Borrowing of LIBOR Loans for any
Interest Period, the higher of (i) (a) the rate per annum determined by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is 2 Business Days prior to the commencement of such Interest Period by
reference to the Reuters Screen LIBOR01 for deposits in Dollars (or such other
comparable page as may, in the opinion of the Administrative Agent, replace such
page for the purpose of displaying such rates) for a period equal to such
Interest Period; provided that to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the “LIBO
Rate” shall be the interest rate per annum determined by the Administrative
Agent to be the

 

-15-



--------------------------------------------------------------------------------



 



average of the rates per annum at which deposits in Dollars are offered for such
relevant Interest Period to major banks in the London interbank market in
London, England by the Administrative Agent at approximately 11:00 a.m. (London
time) on the date that is 2 Business Days prior to the beginning of such
Interest Period, divided by (b) a percentage equal to 100% minus the then stated
maximum rate of all reserve requirements (including, without limitation, any
marginal, emergency, supplemental, special or other reserves required by
applicable law) applicable to any member bank of the Federal Reserve System in
respect of Eurocurrency funding or liabilities as defined in Regulation D (or
any successor category of liabilities under Regulation D) and (ii) 1.50%.
“LIBOR Loan” shall mean each Loan (other than a Swingline Loan) designated as
such by the Borrower at the time of the incurrence thereof or conversion
thereto.
“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the UCC or any other
similar recording or notice statute, and any lease having substantially the same
effect as any of the foregoing).
“Loan” shall mean each Term Loan, each Revolving Loan and each Swingline Loan.
“Majority Lenders” of any Tranche shall mean those Non-Defaulting Lenders which
would constitute the Required Lenders under, and as defined in, this Agreement
if all outstanding Obligations of the other Tranche under this Agreement were
repaid in full and all Commitments with respect thereto were terminated.
“Mandatory Borrowing” shall have the meaning provided in Section 2.01(d).
“Margin Stock” shall have the meaning provided in Regulation U.
“Material Adverse Effect” shall mean (i) a material adverse effect on the
business, operations, property, assets, liabilities or condition (financial or
otherwise) of the Borrower or Holdings and its Subsidiaries taken as a whole or
(ii) a material adverse effect (x) on the rights or remedies of the Lenders, the
Administrative Agent or the Collateral Agent hereunder or under any other Credit
Document or (y) on the ability of any Credit Party to perform its obligations to
the Lenders, the Administrative Agent or the Collateral Agent hereunder or under
any other Credit Document.
“Maturity Date” shall mean, with respect to the relevant Tranche of Loans, the
Term Loan Maturity Date, the Revolving Loan Maturity Date or the Swingline
Expiry Date, as the case may be.
“Maximum Rate” shall have the meaning provided in Section 13.19.
“Maximum Swingline Amount” shall mean $5,000,000.
“Minimum Borrowing Amount” shall mean (i) for Term Loans, $5,000,000, (ii) for
Revolving Loans, $500,000, and (iii) for Swingline Loans, $100,000.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Mortgage” shall mean a mortgage, leasehold mortgage, deed of trust, leasehold
deed of trust, deed to secure debt, leasehold deed to secure debt, debenture or
similar security instrument.

 

-16-



--------------------------------------------------------------------------------



 



“Mortgage Policy” shall mean a Lender’s title insurance policy (Form 2006).
“Mortgaged Property” shall mean any Real Property owned or leased by Holdings or
any of its Subsidiaries which is encumbered (or required to be encumbered) by a
Mortgage pursuant to the terms hereof.
“Multiemployer Plan” shall mean any multiemployer plan as defined in Section
4001(a)(3) of ERISA, which is contributed to by (or to which there is or may be
an obligation to contribute of) Holdings or any of its Subsidiaries or with
respect to which Holdings or any of its Subsidiaries has any liability
(including on account of an ERISA Affiliate).
“NAIC” shall mean the National Association of Insurance Commissioners.
“Net Cash Proceeds” shall mean for any event requiring a reduction of the Total
Revolving Loan Commitment and/or repayment of Term Loans pursuant to
Section 5.02, as the case may be, the gross cash proceeds (including any cash
received by way of deferred payment pursuant to a promissory note, receivable or
otherwise, but only as and when received) received from such event, net of
reasonable transaction costs (including, as applicable, any underwriting,
brokerage or other customary commissions and reasonable legal, advisory and
other fees and expenses associated therewith) received from any such event.
“Net Sale Proceeds” shall mean for any sale or other disposition of assets, the
gross cash proceeds (including any cash received by way of deferred payment
pursuant to a promissory note, receivable or otherwise, but only as and when
received) received from such sale or other disposition of assets, net of
(i) reasonable transaction costs (including, without limitation, any
underwriting, brokerage or other customary selling commissions, reasonable
legal, advisory and other fees and expenses (including title and recording
expenses), associated therewith and sales, VAT and transfer taxes arising
therefrom), (ii) payments of unassumed liabilities relating to the assets sold
or otherwise disposed of at the time of, or within 30 days after, the date of
such sale or other disposition, (iii) the amount of such gross cash proceeds
required to be used to permanently repay any Indebtedness (other than
Indebtedness of the Lenders pursuant to this Agreement) which is secured by the
respective assets which were sold or otherwise disposed of, and (iv) the
estimated net marginal increase in income taxes which will be payable by
Holdings’ consolidated group or any Subsidiary of Holdings with respect to the
fiscal year of Holdings in which the sale or other disposition occurs as a
result of such sale or other disposition; provided, however, that such gross
proceeds shall not include any portion of such gross cash proceeds which
Holdings determines in good faith should be reserved for post-closing
adjustments (to the extent Holdings delivers to the Lenders a certificate signed
by an Authorized Officer as to such determination), it being understood and
agreed that on the day that all such post-closing adjustments have been
determined (which shall not be later than six months following the date of the
respective asset sale), the amount (if any) by which the reserved amount in
respect of such sale or disposition exceeds the actual post-closing adjustments
payable by Holdings or any of its Subsidiaries shall constitute Net Sale
Proceeds on such date received by Holdings and/or any of its Subsidiaries from
such sale or other disposition.
“Non-Defaulting Lender” and “Non-Defaulting RL Lender” shall mean and include
each Lender or RL Lender, as the case may be, other than a Defaulting Lender.
“Non-Wholly Owned Subsidiary” shall mean, as to any Person, each Subsidiary of
such Person which is not a Wholly-Owned Subsidiary of such Person.
“Note” shall mean Term Note, each Revolving Note and the Swingline Note.

 

-17-



--------------------------------------------------------------------------------



 



“Notice of Borrowing” shall have the meaning provided in Section 2.03(a).
“Notice of Conversion/Continuation” shall have the meaning provided in
Section 2.06.
“Notice Office” shall mean the office of the Administrative Agent located at
6022 Gate Parkway, Jacksonville, FL, Attention: Pam Wedenfeller, Telephone No.:
(904) 527-6516, and Telecopier No.: (732) 380-3355, or such other office or
person as the Administrative Agent may hereafter designate in writing as such to
the other parties hereto.
“Obligations” shall mean all amounts owing to the Administrative Agent, the
Collateral Agent, any Issuing Lender, the Swingline Lender or any Lender
pursuant to the terms of this Agreement or any other Credit Document (including
all interest which accrues after the commencement of any case or proceeding in
bankruptcy after the insolvency of, or for the reorganization of Holdings or any
of its Subsidiaries, whether or not allowed in such case or proceeding).
“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any obligation under a Synthetic Lease or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person.
“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar arrangements, or
arrangements designed to protect against fluctuations in currency values or
commodity prices.
“Participant” shall have the meaning provided in Section 3.04(a).
“Payment Office” shall mean the office of the Administrative Agent located at 60
Wall Street, New York, NY 10005 or such other office as the Administrative Agent
may hereafter designate in writing as such to the other parties hereto.
“PBGC” shall mean the U.S. Pension Benefit Guaranty Corporation.
“Permitted Acquired Debt” shall have the meaning provided in Section 10.04(vii).
“Permitted Acquisition” shall mean the acquisition by the Borrower, a
Wholly-Owned Domestic Subsidiary of the Borrower which is a Subsidiary Guarantor
and, solely if the respective Permitted Acquisition is justified pursuant to
(and within the limitations established by) clause (vii) of Section 9.15(a), any
Wholly-Owned Foreign Subsidiary of the Borrower, of an Acquired Entity or
Business (including by way of merger of such Acquired Entity or Business with
and into the Borrower (so long as the Borrower is the surviving corporation), a
Wholly-Owned Domestic Subsidiary of the Borrower which is a Subsidiary Guarantor
(so long as the Subsidiary Guarantor is the surviving corporation) or, solely if
the respective Permitted Acquisition is justified pursuant to (and within the
limitations established by) clause (vii) of Section 9.15(a), a Wholly-Owned
Foreign Subsidiary of the Borrower (so long as a Wholly-Owned Foreign Subsidiary
of the Borrower is the surviving corporation)), provided that (in each case)
(A) the consideration paid or to be paid by the Borrower or such Wholly-Owned
Subsidiary consists solely of cash (including proceeds of Incremental Term
Loans, Revolving Loans or Swingline Loans), Holdings Common Stock, Qualified
Preferred Stock, the issuance or incurrence of Indebtedness otherwise permitted
by Section 10.04 and the assumption/acquisition of any Indebtedness (calculated
at

 

-18-



--------------------------------------------------------------------------------



 



face value) which is permitted to remain outstanding in accordance with the
requirements of Section 10.04, (B) in the case of the acquisition of 100% of the
Equity Interests of any Acquired Entity or Business (including by way of
merger), such Acquired Entity or Business shall own no Equity Interests of any
other Person unless either (x) such other Person is a Wholly-Owned Domestic
Subsidiary (or, in the case of a Permitted Acquisition being effected in
accordance with clause (vii) of Section 9.15(a), is a Wholly-Owned Subsidiary)
of such Acquired Entity or Business or (y) if such Acquired Entity or Business
owns Equity Interests in any other Person which is not a Wholly Owned Domestic
Subsidiary (or Wholly-Owned Subsidiary, as applicable) of such Acquired Entity
or Business, (1) such other Person shall not have been created or established in
contemplation of, or for purposes of consummating, such Permitted Acquisition
and (2) such Acquired Entity or Business and/or its Wholly-Owned Domestic
Subsidiaries (or, in the case of Permitted Acquisition being effected in
accordance with clause (vii) of Section 9.15(a), such Acquired Entity or
Business and/or its Wholly-Owned Subsidiaries) own at least 90% of the total
value of all the assets owned by such Acquired Entity or Business and its
subsidiaries and joint ventures (for purposes of such determination, excluding
the value of the Equity Interests of Persons that are not Wholly-Owned Domestic
Subsidiaries (or Wholly-Owned Subsidiaries, as applicable) and which are held by
such Acquired Entity or Business and its Wholly-Owned Domestic Subsidiaries (or
Wholly-Owned Subsidiaries, as applicable)), (C) unless the respective Permitted
Acquisition is being effected pursuant to clause (vii) of Section 9.15(a),
substantially all of the business, division or product line acquired pursuant to
the respective Permitted Acquisition, or the business of the Person acquired
pursuant to the respective Permitted Acquisition and its Subsidiaries taken as a
whole, is in the United States or, to the extent owned or conducted by one or
more Designated Foreign Subsidiaries, in one or more Qualified Foreign
Jurisdictions, (D) the Acquired Entity or Business acquired pursuant to the
respective Permitted Acquisition is in a business permitted by Section 10.13 and
(E) all requirements of Sections 9.15, 10.02 and 10.14 applicable to Permitted
Acquisitions are satisfied. Notwithstanding anything to the contrary contained
in the immediately preceding sentence, an acquisition which does not otherwise
meet the requirements set forth above in the definition of “Permitted
Acquisition” shall constitute a Permitted Acquisition if, and to the extent, the
Required Lenders agree in writing, prior to the consummation thereof, that such
acquisition shall constitute a Permitted Acquisition for purposes of this
Agreement.
“Permitted Encumbrance” shall mean, with respect to any Mortgaged Property, such
exceptions to title as are set forth in the Mortgage Policy delivered with
respect thereto, all of which exceptions must be acceptable to the
Administrative Agent in its reasonable discretion.
“Permitted Liens” shall have the meaning provided in Section 10.01.
“Permitted Refinancing Indebtedness” shall mean any Indebtedness of Borrower or
any of its Subsidiaries issued or given in exchange for, or the proceeds of
which are used to, extend, refinance, renew, replace or refund any Existing
Indebtedness listed on Schedule 8.21, Permitted Acquired Debt, or any
Indebtedness issued to so extend, refinance, renew, replace, substitute or
refund any such Indebtedness, so long as (a) such Indebtedness has a weighted
average life to maturity greater than or equal to the weighted average life to
maturity of the Indebtedness being extended, refinanced, renewed, replaced or
refunded, (b) such extension, refinancing, renewal, replacement or refunding
does not (i) increase the amount of such Indebtedness outstanding immediately
prior to such extension, refinancing, renewal, replacement or refunding, unless
(for the avoidance of doubt) such increase is otherwise expressly permitted
under a separate sub-clause of Section 10.04 or (ii) add guarantors, obligors or
security from that which applied to such Indebtedness being extended,
refinanced, renewed, replacement or refunding, and (c) such Indebtedness has
substantially the same (or, from the perspective of the Lenders, more favorable)
subordination provisions, if any, as applied to the Indebtedness being extended,
renewed, refinanced, replaced or refunded.

 

-19-



--------------------------------------------------------------------------------



 



“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any Governmental Authority.
“Plan” shall mean an “employee benefit plan” as defined in Section 3 of ERISA
(other than a Multiemployer Plan) subject to the provisions of Title IV of ERISA
or Section 412 of the Code or Section 302 of ERISA maintained or contributed to
by Holdings or any of its Subsidiaries or with respect to which Holdings or any
of its Subsidiaries has any liability (including on account of an ERISA
affiliate).
“Pledge Agreement” shall have the meaning provided in Section 6.10.
“Pledge Agreement Collateral” shall mean all “Collateral” as defined in the
Pledge Agreement.
“Pledgee” shall have the meaning provided in the Pledge Agreement.
“Preferred Equity”, as applied to the Equity Interests of any Person, means
Equity Interests of such Person (other than common Equity Interests of such
Person) of any class or classes (however designed) that ranks prior, as to the
payment of dividends or as to the distribution of assets upon any voluntary or
involuntary liquidation, dissolution or winding up of such Person, to shares of
Equity Interests of any other class of such Person, and shall include any
Qualified Preferred Stock.
“Prime Lending Rate” shall mean the rate which the Administrative Agent
announces from time to time as its prime lending rate, the Prime Lending Rate to
change when and as such prime lending rate changes. The Prime Lending Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer by the Administrative Agent, which may make
commercial loans or other loans at rates of interest at, above or below the
Prime Lending Rate.
“Private Lender Information” shall mean all information that does not constitute
Public Lender Information.
“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial covenant or financial term, the calculation thereof after
giving effect on a pro forma basis to (x) the incurrence of any Indebtedness
(other than revolving Indebtedness, except to the extent same is incurred to
refinance other outstanding Indebtedness or to finance a Permitted Acquisition)
after the first day of the relevant Calculation Period or Test Period, as the
case may be, as if such Indebtedness had been incurred (and the proceeds thereof
applied) on the first day of such Test Period or Calculation Period, as the case
may be, (y) the permanent repayment of any Indebtedness (other than revolving
Indebtedness, except to the extent accompanied by a corresponding permanent
commitment reduction) after the first day of the relevant Test Period or
Calculation Period, as the case may be, as if such Indebtedness had been retired
or repaid on the first day of such Test Period or Calculation Period, as the
case may be, and (z) any Permitted Acquisition or any Significant Asset Sale
then being consummated as well as any other Permitted Acquisition or any other
Significant Asset Sale if consummated after the first day of the relevant Test
Period or Calculation Period, as the case may be, and on or prior to the date of
the respective Permitted Acquisition or Significant Asset Sale, as the case may
be, then being effected, with the following rules to apply in connection
therewith:
(i) all Indebtedness (x) (other than revolving Indebtedness, except to the
extent same is incurred to refinance other outstanding Indebtedness or to
finance Permitted Acquisitions or Dividends) incurred or issued after the first
day of the relevant Test Period or Calculation Period (whether incurred to
finance a Permitted Acquisition or Dividends, to refinance Indebtedness or
otherwise) shall be deemed to have been incurred or issued (and the proceeds
thereof applied) on the first day of such Test Period or Calculation Period, as
the case may be, and remain outstanding through the date of determination (and
thereafter, in the case of projections pursuant to Section 9.15(a)) and (y)
(other than revolving Indebtedness, except to the extent accompanied by a
corresponding permanent commitment reduction) permanently retired or redeemed
after the first day of the relevant Test Period or Calculation Period, as the
case may be, shall be deemed to have been retired or redeemed on the first day
of such Test Period or Calculation Period, as the case may be, and remain
retired through the date of determination (and thereafter, in the case of
projections pursuant to Section 9.15(a));

 

-20-



--------------------------------------------------------------------------------



 



(ii) all Indebtedness assumed to be outstanding pursuant to preceding clause
(i) shall be deemed to have borne interest at (x) the rate applicable thereto,
in the case of fixed rate indebtedness, or (y) the rates which would have been
applicable thereto during the respective period when same was deemed
outstanding, in the case of floating rate Indebtedness (although interest
expense with respect to any Indebtedness for periods while same was actually
outstanding during the respective period shall be calculated using the actual
rates applicable thereto while same was actually outstanding); provided that all
Indebtedness (whether actually outstanding or deemed outstanding) bearing
interest at a floating rate of interest shall be tested on the basis of the
rates applicable at the time the determination is made pursuant to said
provisions;
(iii) in making any determination of Consolidated EBITDA on a Pro Forma Basis,
pro forma effect shall be given to any Permitted Acquisition or any Significant
Asset Sale if effected during the respective Calculation Period or Test Period
(or thereafter, for purposes of determinations pursuant to Sections 2.14 and
9.15(a) only) as if same had occurred on the first day of the respective
Calculation Period or Test Period, as the case may be, taking into account, in
the case of any Permitted Acquisition, factually supportable and identifiable
cost savings and expenses which would otherwise be accounted for as an
adjustment pursuant to Article 11 of Regulation S-X under the Securities Act, as
if such cost savings or expenses were realized on the first day of the
respective period; and
(iv) in the case of any Permitted Acquisition or Significant Asset Sale to be
consummated prior to the date on which financial statements have been (or are
required to be) delivered pursuant to Section 9.01(a) for the Fiscal Quarter
ending nearest to March 31, 2011, any calculation of compliance with
Section 10.08 or 10.09 required to be made on a “Pro Forma Basis” shall use the
covenant levels applicable to the Test Period ended nearest to March 31, 2011
set forth in Section 10.08 or 10.09, as the case may be.
“Projections” shall mean the projections that are contained in the Confidential
Information Memorandum dated February 3, 2011 and that were prepared by or on
behalf of the Borrower in connection with the Transaction and delivered to the
Administrative Agent and the Lenders prior to the Initial Borrowing Date.
“Public Lender Information” shall mean information and documentation that is
either (x) publicly available or (y) not material with respect to Holdings, the
Borrower or their respective Subsidiaries.
“Qualified Credit Party” shall mean the Borrower and each Wholly-Owned Domestic
Subsidiary that is a Subsidiary Guarantor.

 

-21-



--------------------------------------------------------------------------------



 



“Qualified Foreign Jurisdictions” shall mean and include Canada and the United
Kingdom of Great Britain and Northern Ireland. Furthermore, from time to time
after the Initial Borrowing Date, the Borrower may request (by written notice
to, and following consultation with, the Administrative Agent) that one or more
additional jurisdictions be added to the list of Qualified Jurisdictions. In
such event, such jurisdictions may be added to (and thereafter form part of) the
list of Qualified Jurisdictions so long as, in each case, the respective
jurisdiction to be added is a jurisdiction in which the Borrower and/or any of
its Subsidiaries conducts business, the jurisdiction to be added is satisfactory
to the Administrative Agent (including with respect to the amount and
enforceability of guaranties that may be entered into by entities organized in
such jurisdiction, as well as the security interests (and enforceability
thereof) that may be granted with respect to collateral (or various classes of
assets) located in such jurisdiction as well as any political risk associated
with such jurisdiction).
“Qualified Preferred Stock” shall mean any Preferred Equity of Holdings so long
as the terms of any such Preferred Equity (and the terms of any Equity Interests
into which such Preferred Equity is convertible or for which it is exchangeable,
either mandatorily or at the option of the holder thereof) (v) do not contain
any mandatory put, redemption, repayment, sinking fund or other similar
provision prior to March 1, 2012, (w) do not require the cash payment of
dividends or distributions that would otherwise be prohibited by the terms of
this Agreement or any other agreement or contract of Holdings or any of its
Subsidiaries, (x) do not contain any covenants (other than periodic reporting
requirements), (y) do not grant the holders thereof any voting rights except for
(I) voting rights required to be granted to such holders under applicable law
and (II) limited customary voting rights on fundamental matters such as mergers,
consolidations, sales of all or substantially all of the assets of Holdings, or
liquidations involving Holdings, and (z) are otherwise reasonably satisfactory
to the Administrative Agent.
“Quarterly Payment Date” shall mean the last Business Day of each March, June,
September and December occurring after the Initial Borrowing Date.
“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.
“Recovery Event” shall mean any event that gives rise to the receipt by Holdings
or any of its Subsidiaries of any cash insurance proceeds or condemnation awards
payable (i) by reason of theft, loss, physical destruction, damage, taking or
any other similar event with respect to any property or assets of Holdings or
any of its Subsidiaries and (ii) under any policy of insurance required to be
maintained under Section 9.03.
“Refinanced Term Loans” shall have the meaning provided in Section 13.12(d).
“Refinancing” shall mean the refinancing transactions described in
Sections 6.06(a) and (b).
“Refinancing Documents” shall mean all pay-off letters, guaranty releases, Lien
releases (including, without limitation, UCC termination statements) and other
documents and agreements entered into in connection with the Refinancing.
“Register” shall have the meaning provided in Section 13.15.
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

 

-22-



--------------------------------------------------------------------------------



 



“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.
“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.
“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.
“Release” shall mean disposing, discharging, injecting, spilling, pumping,
leaking, leaching, dumping, emitting, escaping, emptying, pouring, seeping, or
migrating into, through or upon any land or water or air, or otherwise entering
into the environment.
“Replaced Lender” shall have the meaning provided in Section 2.13.
“Replacement Term Loans” shall have the meaning provided in Section 13.12(d).
“Replacement Lender” shall have the meaning provided in Section 2.13.
“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30-day notice period is waived under applicable
regulations.
“Repricing Event” shall mean (a) the incurrence by the Borrower of any
Indebtedness (including, without limitation, any new or additional Term Loans
under this Agreement, whether incurred directly or by way of the conversion of
the Term Loans into a new tranche of replacement Term Loans under this
Agreement) that is broadly marketed or syndicated to banks, funds and/or other
institutional investors in financings similar to the facilities provided for in
this Agreement (i) having an “effective” interest rate margin or weighted
average yield that is less than the applicable rate for or weighted average
yield for the Term Loans of the respective Type (with the comparative
determinations to be made in the reasonable judgment of the Administrative Agent
consistent with generally accepted financial practices, after giving effect to,
among other factors, margin, upfront or similar fee or “original issue discount”
shared with all lenders or holders of such Indebtedness or Term Loans, as the
case may be, but excluding the effect of any arrangement, structuring,
syndication or other fees payable in connection therewith that are not shared
with all lenders or holders of such Indebtedness or Term Loans, as the case may
be, and without taking into account any fluctuations in the LIBO Rate) but
excluding Indebtedness incurred in connection with a Change in Control, and
(ii) the proceeds of which are used to prepay (or, in the case of a conversion,
deemed to prepay or replace), in whole or in part, the outstanding principal of
the Term Loans or (b) any effective reduction in the Applicable Margin or
interest rate floor for the Term Loans (e.g., by way of amendment, waiver or
otherwise). Any such determination by the Administrative Agent as contemplated
by preceding clauses (a) and (b) shall be conclusive and binding on all Lenders
holding Term Loans. Neither the Administrative Agent nor the Borrower shall have
any liability to any Person with respect to such determination absent gross
negligence, bad faith or willful misconduct.
“Required Lenders” shall mean, at any time, Non-Defaulting Lenders the sum of
whose outstanding Term Loans and Revolving Loan Commitments at such time (or,
after the termination thereof, outstanding Revolving Loans and RL Percentages of
(x) outstanding Swingline Loans at such time and (y) Letter of Credit
Outstandings at such time) represents at least a majority of the sum of (i) all
outstanding Term Loans of Non-Defaulting Lenders and (ii) the Total Revolving
Loan Commitment in effect at such time less the Revolving Loan Commitments of
all Defaulting Lenders at such time (or, after the termination thereof, the sum
of then total outstanding Revolving Loans of Non-Defaulting Lenders and the
aggregate RL Percentages of all Non-Defaulting Lenders of the total outstanding
Swingline Loans and Letter of Credit Outstandings at such time).

 

-23-



--------------------------------------------------------------------------------



 



“Restricted” shall mean, when referring to cash or Cash Equivalents of Holdings
or any of its Subsidiaries, that such cash or Cash Equivalents (i) appears (or
would be required to appear) as “restricted” on a consolidated balance sheet of
Holdings or of any such Subsidiary (unless such appearance is related to the
Credit Documents or Liens created thereunder), (ii) are subject to any Lien in
favor of any Person other than the Collateral Agent for the benefit of the
Secured Creditors or (iii) are not otherwise generally available for use by
Holdings or such Subsidiary.
“Retained Applicable Excess Cash Flow Percentage” shall mean, with respect to
any Excess Cash Payment Date, a percentage equal to 100% less the Applicable
Excess Cash Flow Percentage for such Excess Cash Payment Date.
“Returns” shall have the meaning provided in Section 8.09.
“Revolving Loan” shall have the meaning provided in Section 2.01(b).
“Revolving Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule 1.01(a) directly below the column
entitled “Revolving Loan Commitment,” as same may be (x) reduced from time to
time or terminated pursuant to Sections 4.02, 4.03 and/or 11, as applicable, or
(y) adjusted from time to time as a result of assignments to or from such Lender
pursuant to Section 2.13 or 13.04(b).
“Revolving Loan Maturity Date” shall mean March 1, 2016.
“Revolving Note” shall have the meaning provided in Section 2.05(a).
“RL Lender” shall mean each Lender with a Revolving Loan Commitment or with
outstanding Revolving Loans.
“RL Percentage” of any RL Lender at any time shall mean a fraction (expressed as
a percentage) the numerator of which is the Revolving Loan Commitment of such RL
Lender at such time and the denominator of which is the Total Revolving Loan
Commitment at such time, provided that if the RL Percentage of any RL Lender is
to be determined after the Total Revolving Loan Commitment has been terminated,
then the RL Percentages of such RL Lender shall be determined immediately prior
(and without giving effect) to such termination.
“S&P” shall mean Standard & Poor’s Ratings Services, a division of McGraw-Hill,
Inc.
“Scheduled Repayment” shall have the meaning provided in Section 5.02(b).
“Scheduled Repayment Date” shall have the meaning provided in Section 5.02(b).
“SEC” shall have the meaning provided in Section 9.01(g).
“Section 5.04(b)(ii) Certificate” shall have the meaning provided in Section
5.04(b)(ii).
“Secured Creditors” shall have the meaning assigned that term in the respective
Security Documents.

 

-24-



--------------------------------------------------------------------------------



 



“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
“Security Agreement” shall have the meaning provided in Section 6.11.
“Security Agreement Collateral” shall mean all “Collateral” as defined in the
Security Agreement.
“Security Document” shall mean and include each of the Security Agreement, the
Pledge Agreement, each Mortgage and, after the execution and delivery thereof,
each Additional Security Document and any other documents granting a Lien upon
the assets or property of a Credit Party as security for payment of the
Obligations; provided, that any cash collateral or other agreements entered into
pursuant to the Back-Stop Arrangements shall constitute “Security Documents”
solely for purposes of (x) Sections 8.03 and 10.01(iv) and (y) the term “Credit
Documents” as used in Sections 10.04(i), 10.11 and 13.01.
“Senior Subordinated Notes” shall mean the 8.75% Senior Subordinated notes of
the Borrower due 2012.
“Significant Asset Sale” shall mean each Asset Sale which generates Net Sale
Proceeds of at least $2,000,000.
“Stated Amount” of each Letter of Credit shall mean, at any time, the maximum
amount available to be drawn thereunder, in each case determined (x) as if any
future automatic increases in the maximum amount available that are provided for
in any such Letter of Credit had in fact occurred at such time and (y) without
regard to whether any conditions to drawing could then be met but after giving
effect to all previous drawings made thereunder.
“Subsidiaries Guaranty” shall have the meaning provided in Section 6.09.
“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
Holdings.
“Subsidiary Guarantor” shall mean each Domestic Subsidiary of Holdings (other
than the Borrower) that is party to the Subsidiaries Guaranty (or any local law
equivalent with respect to Designated Foreign Subsidiaries), unless and until
such time as the respective Subsidiary is released from all of its obligations
under the Subsidiaries Guaranty (or such local law equivalent) in accordance
with the terms and provisions thereof.
“Swingline Back-Stop Arrangements” shall have the meaning provided in
Section 2.01(c).
“Swingline Expiry Date” shall mean that date which is five Business Days prior
to the Revolving Loan Maturity Date.

 

-25-



--------------------------------------------------------------------------------



 



“Swingline Lender” shall mean the Administrative Agent, in its capacity as
Swingline Lender hereunder.
“Swingline Loan” shall have the meaning provided in Section 2.01(c).
“Swingline Note” shall have the meaning provided in Section 2.05(a).
“Syndication Agent” shall mean Wells Fargo Bank, N.A.
“Syndication Date” shall mean that date upon which the Administrative Agent
determines in its sole discretion (and notifies the Borrower) that the primary
syndication (and resultant addition of Persons as Lenders pursuant to
Section 13.04(b)) has been completed.
“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.
“Taxes” shall have the meaning provided in Section 5.04(a).
“Term Loan” shall have the meaning provided in Section 2.01(b).
“Term Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule 1.01(a) directly below the column
entitled “Term Loan Commitment,” as the same may be terminated pursuant to
Sections 4.03 and/or 11.
“Term Loan Maturity Date” shall mean March 1, 2016.
“Term Note” shall have the meaning provided in Section 2.05(a).
“Test Period” shall mean each period of four consecutive Fiscal Quarters of
Holdings then last ended, in each case taken as one accounting period.
“Total Commitment” shall mean, at any time, the sum of the Commitments of each
of the Lenders at such time.
“Total Leverage Ratio” shall mean, on any date of determination, the ratio of
(x) Consolidated Indebtedness on such date to (y) Consolidated EBITDA for the
Test Period most recently ended on or prior to such date; provided that (i) for
purposes of any calculation of the Total Leverage Ratio pursuant to
Section 10.09 of this Agreement, Consolidated EBITDA shall be determined on a
Pro Forma Basis in accordance with clause (iii) of the definition of “Pro Forma
Basis” contained herein, taking into account only those Permitted Acquisitions
and Significant Asset Sales which were effected during the relevant Test Period,
and (ii) for purposes of any calculation of the Total Leverage Ratio pursuant to
Sections 2.14 and 9.15(a) only, the Total Leverage Ratio (and Consolidated
EBITDA and Consolidated Indebtedness as used therein) shall be determined on a
Pro Forma Basis in accordance with the requirements of the definition of “Pro
Forma Basis” contained herein, taking into account all items as described
therein from the beginning of the relevant Calculation Period through and
including the date upon which the relevant transaction is occurring which
requires a determination to be made on a Pro Forma Basis.
“Total Revolving Loan Commitment” shall mean, at any time, the sum of the
Revolving Loan Commitments of each of the Lenders at such time.

 

-26-



--------------------------------------------------------------------------------



 



“Total Term Loan Commitment” shall mean, at any time, the sum of the Term Loan
Commitments of each of the Lenders at such time.
“Total Unutilized Revolving Loan Commitment” shall mean, at any time, an amount
equal to the remainder of (x) the Total Revolving Loan Commitment in effect at
such time less (y) the sum of (i) the aggregate principal amount of all
Revolving Loans and Swingline Loans outstanding at such time plus (ii) the
aggregate amount of all Letter of Credit Outstandings at such time.
“Tranche” shall mean the respective facility and commitments utilized in making
Loans hereunder, with there being three separate Tranches, i.e., Term Loans,
Revolving Loans and Swingline Loans; provided that for purposes of
Sections 2.13, 13.04(b), 13.12(a) and (b) and the definition of “Majority
Lenders”, Revolving Loans and Swingline Loans shall be deemed to constitute part
of a single “Tranche”.
“Transaction” shall mean, collectively, (i) the consummation of the Refinancing,
(ii) the execution, delivery and performance by each Credit Party of the Credit
Documents to which it is a party, the incurrence of Loans on the Initial
Borrowing Date and the use of proceeds thereof and (iii) the payment of all fees
and expenses in connection with the foregoing.
“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan or a LIBOR Loan.
“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.
“Unfunded Pension Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all plan assets (excluding any accrued
but unpaid contributions).
“United States” and “U.S.” shall each mean the United States of America.
“Unpaid Drawing” shall have the meaning provided in Section 3.05(a).
“Unutilized Revolving Loan Commitment” shall mean, with respect to any Lender at
any time, such Lender’s Revolving Loan Commitment at such time less the sum of
(i) the aggregate outstanding principal amount of all Revolving Loans made by
such Lender at such time and (ii) such Lender’s RL Percentage of the Letter of
Credit Outstandings at such time.
“Vault Cash Agreement” shall mean the Contract Cash Solutions Agreement, dated
as of November 12, 2010, by and between the Borrower and Wells Fargo Bank, N.A.,
as such Vault Cash Agreement has been, and may be, amended, modified or
supplemented from time to time. The term “Vault Cash Agreement” shall include
any successor vault cash custody agreement reasonably acceptable to the
Administrative Agent with the same or another Vault Cash Provider.
“Vault Cash Provider” shall mean Wells Fargo Bank, N.A., any of its bank
Affiliates listed on Exhibit A of the Vault Cash Agreement or another banking
institution reasonably satisfactory to the Administrative Agent, as a provider
of vault cash under the Vault Cash Agreement or other person under a bailment
arrangement reasonably satisfactory to the Administrative Agent.

 

-27-



--------------------------------------------------------------------------------



 



“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
or Preferred Equity, as the case may be, at any date, the quotient obtained by
dividing (a) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Preferred
Equity multiplied by the amount of such payment; by (b) the sum of all such
payments.
“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Domestic Subsidiary.
“Wholly-Owned Foreign Subsidiary” shall mean, as to any Person, any Wholly-Owned
Subsidiary of such Person which is a Foreign Subsidiary.
“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, limited
liability company, association, joint venture or other entity in which such
Person and/or one or more Wholly-Owned Subsidiaries of such Person has a 100%
equity interest at such time (other than, in the case of a Foreign Subsidiary as
Designated Foreign Subsidiary of the Borrower with respect to the preceding
clauses (i) and (ii), director’s qualifying shares and/or other nominal amount
of shares required to be held by Persons other than the Borrower and its
Subsidiaries under applicable law).
“Yield Differential” shall have the meaning provided in Section 2.14(a).
1.02. Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Credit Documents or any certificate or other document made or delivered
pursuant hereto or thereto.
(b) As used herein and in the other Credit Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms not defined in Section 1.01 shall have the respective meanings given to
them under GAAP, (ii) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (iii) the word “incur”
shall be construed to mean incur, create, issue, assume, become liable in
respect of or suffer to exist (and the words “incurred” and “incurrence” shall
have correlative meanings), (iv) unless the context otherwise requires, the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, Equity Interests, securities, revenues, accounts,
leasehold interests and contract rights, (v) the word “will” shall be construed
to have the same meaning and effect as the word “shall”, and (vi) unless the
context otherwise requires, any reference herein (A) to any Person shall be
construed to include such Person’s successors and assigns and (B) to Holdings,
the Borrower or any other Credit Party shall be construed to include Holdings,
the Borrower or such Credit Party as debtor and debtor-in-possession and any
receiver or trustee for Holdings, the Borrower or any other Credit Party, as the
case may be, in any insolvency or liquidation proceeding.
(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

-28-



--------------------------------------------------------------------------------



 



SECTION 2. Amount and Terms of Credit.
2.01. The Commitments. (a) Subject to and upon the terms and conditions set
forth herein, each Lender with a Term Loan Commitment severally agrees to make a
term loan or term loans (each, a “Term Loan” and, collectively, the “Term
Loans”) to the Borrower, which Term Loans (i) shall be incurred pursuant to a
single drawing on the Initial Borrowing Date, (ii) shall be denominated in
Dollars, (iii) except as hereinafter provided, shall, at the option of the
Borrower, be incurred and maintained as, and/or converted into, Base Rate Loans
or LIBOR Loans, provided that except as otherwise specifically provided in
Section 2.10(b), all Term Loans comprising the same Borrowing shall at all times
be of the same Type and (iv) shall be made by each such Lender in that aggregate
principal amount which does not exceed the Term Loan Commitment of such Lender
on the Initial Borrowing Date. Once repaid, Term Loans incurred hereunder may
not be reborrowed.
(b) Subject to and upon the terms and conditions set forth herein, each Lender
with a Revolving Loan Commitment severally agrees to make, at any time and from
time to time on or after the Initial Borrowing Date and prior to the Revolving
Loan Maturity Date, a revolving loan or revolving loans (each, a “Revolving
Loan” and, collectively, the “Revolving Loans”) to the Borrower, which Revolving
Loans (i) shall be denominated in Dollars, (ii) shall, at the option of the
Borrower, be incurred and maintained as, and/or converted into, Base Rate Loans
or LIBOR Loans, provided that except as otherwise specifically provided in
Section 2.10(b), all Revolving Loans comprising the same Borrowing shall at all
times be of the same Type, (iii) may be repaid and reborrowed in accordance with
the provisions hereof, and (iv) shall not exceed for any such Lender at any time
outstanding that aggregate principal amount which, when added to the product of
(x) such Lender’s RL Percentage and (y) the sum of (I) the aggregate amount of
all Letter of Credit Outstandings (exclusive of Unpaid Drawings which are repaid
with the proceeds of, and simultaneously with the incurrence of, the respective
incurrence of Revolving Loans) at such time and (II) the aggregate principal
amount of all Swingline Loans (exclusive of Swingline Loans which are repaid
with the proceeds of, and simultaneously with the incurrence of, the respective
incurrence of Revolving Loans) then outstanding, equals the Revolving Loan
Commitment of such Lender at such time.
(c) Subject to and upon the terms and conditions set forth herein, the Swingline
Lender agrees to make, at any time and from time to time on or after the Initial
Borrowing Date and prior to the Swingline Expiry Date, a revolving loan or
revolving loans (each, a “Swingline Loan” and, collectively, the “Swingline
Loans”) to the Borrower, which Swingline Loans (i) shall be incurred and
maintained as Base Rate Loans, (ii) shall be denominated in Dollars, (iii) may
be repaid and reborrowed in accordance with the provisions hereof, (iv) shall
not exceed in aggregate principal amount at any time outstanding, when combined
with the aggregate principal amount of all Revolving Loans then outstanding and
the aggregate amount of all Letter of Credit Outstandings at such time, an
amount equal to the Total Revolving Loan Commitment at such time, and (v) shall
not exceed in aggregate principal amount at any time outstanding the Maximum
Swingline Amount. Notwithstanding anything to the contrary contained in this
Section 2.01(c), (i) the Swingline Lender shall not be obligated to make any
Swingline Loans at a time when a Lender Default exists with respect to an RL
Lender unless the Swingline Lender has entered into arrangements satisfactory to
it and the Borrower to eliminate the Swingline Lender’s risk with respect to
each Defaulting Lender’s participation in such Swingline Loans (which
arrangements are hereby consented to by the Lenders), including by the Borrower
cash collateralizing such Defaulting Lender’s RL Percentage of the outstanding
Swingline Loans (such arrangements, the “Swingline Back-Stop Arrangements”), and
(ii) the Swingline Lender shall not make any Swingline Loan after it has
received written notice from the Borrower, any other Credit Party or the
Required Lenders stating that a Default or an Event of Default exists and is
continuing until such time as the Swingline Lender shall have received written
notice (A) of rescission of all such notices from the party or parties
originally delivering such notice or notices or (B) of the waiver of such
Default or Event of Default by the Required Lenders.

 

-29-



--------------------------------------------------------------------------------



 



(d) On any Business Day, the Swingline Lender may, in its sole discretion, give
notice to the RL Lenders that the Swingline Lender’s outstanding Swingline Loans
shall be funded with one or more Borrowings of Revolving Loans (provided that
such notice shall be deemed to have been automatically given upon the occurrence
of a Default or an Event of Default under Section 11.05 or upon the exercise of
any of the remedies provided in the last paragraph of Section 11), in which case
one or more Borrowings of Revolving Loans constituting Base Rate Loans (each
such Borrowing, a “Mandatory Borrowing”) shall be made on the immediately
succeeding Business Day by all RL Lenders pro rata based on each such RL
Lender’s RL Percentage (determined before giving effect to any termination of
the Revolving Loan Commitments pursuant to the last paragraph of Section 11) and
the proceeds thereof shall be applied directly by the Swingline Lender to repay
the Swingline Lender for such outstanding Swingline Loans. Each RL Lender hereby
irrevocably agrees to make Revolving Loans upon one Business Day’s notice
pursuant to each Mandatory Borrowing in the amount and in the manner specified
in the preceding sentence and on the date specified in writing by the Swingline
Lender notwithstanding (i) the amount of the Mandatory Borrowing may not comply
with the Minimum Borrowing Amount otherwise required hereunder, (ii) whether any
conditions specified in Section 7 are then satisfied, (iii) whether a Default or
an Event of Default then exists, (iv) the date of such Mandatory Borrowing, and
(v) the amount of the Total Revolving Loan Commitment at such time. In the event
that any Mandatory Borrowing cannot for any reason be made on the date otherwise
required above (including, without limitation, as a result of the commencement
of a proceeding under the Bankruptcy Code with respect to the Borrower), then
each RL Lender hereby agrees that it shall forthwith purchase (as of the date
the Mandatory Borrowing would otherwise have occurred, but adjusted for any
payments received from the Borrower on or after such date and prior to such
purchase) from the Swingline Lender such participations in the outstanding
Swingline Loans as shall be necessary to cause the RL Lenders to share in such
Swingline Loans ratably based upon their respective RL Percentages (determined
before giving effect to any termination of the Revolving Loan Commitments
pursuant to the last paragraph of Section 11), provided that (x) all interest
payable on the Swingline Loans shall be for the account of the Swingline Lender
until the date as of which the respective participation is required to be
purchased and, to the extent attributable to the purchased participation, shall
be payable to the participant from and after such date and (y) at the time any
purchase of participations pursuant to this sentence is actually made, the
purchasing RL Lender shall be required to pay the Swingline Lender interest on
the principal amount of participation purchased for each day from and including
the day upon which the Mandatory Borrowing would otherwise have occurred to but
excluding the date of payment for such participation, at the overnight Federal
Funds Rate for the first three days and at the interest rate otherwise
applicable to Revolving Loans maintained as Base Rate Loans hereunder for each
day thereafter.
2.02. Minimum Amount of Each Borrowing. The aggregate principal amount of each
Borrowing of Loans under a respective Tranche shall not be less than the Minimum
Borrowing Amount applicable to such Tranche. More than one Borrowing may occur
on the same date, but at no time shall there be outstanding more than 4
Borrowings of LIBOR Loans in the aggregate for all Tranches of Loans.
2.03. Notice of Borrowing. (a) Whenever the Borrower desires to incur (x) LIBOR
Loans hereunder, the Borrower shall give the Administrative Agent at the Notice
Office at least three Business Days’ prior notice of each LIBOR Loan to be
incurred hereunder and (y) Base Rate Loans hereunder (excluding Swingline Loans
and Revolving Loans made pursuant to a Mandatory Borrowing), the Borrower shall
give the Administrative Agent at the Notice Office at least one Business Day’s
prior notice of each Base Rate Loan to be incurred hereunder, provided that (in
each case) any such notice shall be deemed to have been given on a certain day
only if given before 2:00 P.M. (New York City time) on such day. Each such
notice (each, a “Notice of Borrowing”), except as

 

-30-



--------------------------------------------------------------------------------



 



otherwise expressly provided in Section 2.10, shall be irrevocable and shall be
in writing, or by telephone promptly confirmed in writing, in the form of
Exhibit A-1, appropriately completed to specify: (i) the aggregate principal
amount of the Loans to be incurred pursuant to such Borrowing, (ii) the date of
such Borrowing (which shall be a Business Day), (iii) whether the Loans being
incurred pursuant to such Borrowing shall constitute Term Loans or Revolving
Loans, (iv) whether the Loans being incurred pursuant to such Borrowing are to
be initially maintained as Base Rate Loans or, to the extent permitted
hereunder, LIBOR Loans and, if LIBOR Loans, the initial Interest Period to be
applicable thereto, and (v) in the case of a Borrowing of Revolving Loans the
proceeds of which are to be utilized to finance, in whole or in part, a
Permitted Acquisition (or to pay any fees and expenses incurred in connection
therewith), the amount of the Total Unutilized Revolving Loan Commitment after
giving effect to such Borrowing. The Administrative Agent shall promptly give
each Lender which is required to make Loans of the Tranche specified in the
respective Notice of Borrowing, notice of such proposed Borrowing, of such
Lender’s proportionate share thereof and of the other matters required by the
immediately preceding sentence to be specified in the Notice of Borrowing.
(b) (i) Whenever the Borrower desires to incur Swingline Loans hereunder, the
Borrower shall give the Swingline Lender no later than 2:30 P.M. (New York City
time) on the date that a Swingline Loan is to be incurred, written notice or
telephonic notice promptly confirmed in writing of each Swingline Loan to be
incurred hereunder. Each such notice shall be irrevocable and specify in each
case (A) the date of Borrowing (which shall be a Business Day), (B) the
aggregate principal amount of the Swingline Loans to be incurred pursuant to
such Borrowing, and (C) in the case of a Borrowing of Swingline Loans the
proceeds of which are to be utilized to finance, in whole or in part, a
Permitted Acquisition (or to pay any fees and expenses incurred in connection
therewith), the amount of the Total Unutilized Revolving Loan Commitment after
giving effect to such Borrowing.
(ii) Mandatory Borrowings shall be made upon the notice specified in
Section 2.01(d), with the Borrower irrevocably agreeing, by its incurrence of
any Swingline Loan, to the making of the Mandatory Borrowings as set forth in
Section 2.01(d).
(c) Without in any way limiting the obligation of the Borrower to confirm in
writing any telephonic notice of any Borrowing or prepayment of Loans, the
Administrative Agent or the Swingline Lender, as the case may be, may act
without liability upon the basis of telephonic notice of such Borrowing or
prepayment, as the case may be, believed by the Administrative Agent or the
Swingline Lender, as the case may be, in good faith to be from an Authorized
Officer of the Borrower, prior to receipt of written confirmation. In each such
case, the Borrower hereby waives the right to dispute the Administrative Agent’s
or the Swingline Lender’s record of the terms of such telephonic notice of such
Borrowing or prepayment of Loans, as the case may be, absent manifest error.
2.04. Disbursement of Funds. No later than 5:00 P.M. (New York City time) on the
date specified in each Notice of Borrowing (or (x) in the case of Swingline
Loans, no later than 4:00 P.M. (New York City time) on the date specified
pursuant to Section 2.03(b)(i) or (y) in the case of Mandatory Borrowings, no
later than 5:00 P.M. (New York City time) on the date specified in
Section 2.01(d)), each Lender with a Commitment of the respective Tranche will
make available its pro rata portion (determined in accordance with Section 2.07)
of each such Borrowing requested to be made on such date (or in the case of
Swingline Loans, the Swingline Lender will make available the full amount
thereof). All such amounts will be made available in Dollars and in immediately
available funds at the Payment Office, and the Administrative Agent will, except
in the case of Revolving Loans made pursuant to a Mandatory Borrowing, make
available to the Borrower at the Payment Office, or to such other account as the
Borrower may specify in writing prior to the Initial Borrowing Date, the
aggregate of the amounts so made available by the Lenders; provided that, if, on
the date of a Borrowing of Revolving Loans (other than a Mandatory Borrowing),
there are Unpaid Drawings or Swingline Loans then

 

-31-



--------------------------------------------------------------------------------



 



outstanding, then the proceeds of such Borrowing shall be applied, first, to the
payment in full of any such Unpaid Drawings with respect to Letters of Credit,
second, to the payment in full of any such Swingline Loans, and third, to the
Borrower as otherwise provided above. Unless the Administrative Agent shall have
been notified by any Lender prior to the date of Borrowing that such Lender does
not intend to make available to the Administrative Agent such Lender’s portion
of any Borrowing to be made on such date, the Administrative Agent may assume
that such Lender has made such amount available to the Administrative Agent on
such date of Borrowing and the Administrative Agent may (but shall not be
obligated to), in reliance upon such assumption, make available to the Borrower
a corresponding amount. If such corresponding amount is not in fact made
available to the Administrative Agent by such Lender, the Administrative Agent
shall be entitled to recover such corresponding amount on demand from such
Lender. If such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the Borrower and the Borrower shall immediately pay such corresponding
amount to the Administrative Agent. The Administrative Agent also shall be
entitled to recover on demand from such Lender or the Borrower, as the case may
be, interest on such corresponding amount in respect of each day from the date
such corresponding amount was made available by the Administrative Agent to the
Borrower until the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if recovered from such
Lender, the overnight Federal Funds Rate for the first three days and at the
interest rate otherwise applicable to such Loans for each day thereafter and
(ii) if recovered from the Borrower, the rate of interest applicable to the
respective Borrowing, as determined pursuant to Section 2.08. Nothing in this
Section 2.04 shall be deemed to relieve any Lender from its obligation to make
Loans hereunder or to prejudice any rights which the Borrower may have against
any Lender as a result of any failure by such Lender to make Loans hereunder.
2.05. Notes. (a) The Borrower’s obligation to pay the principal of, and interest
on, the Loans made by each Lender shall be evidenced in the Register maintained
by the Administrative Agent pursuant to Section 13.15 and shall, if requested by
such Lender, also be evidenced (i) in the case of Term Loans, by a promissory
note duly executed and delivered by the Borrower substantially in the form of
Exhibit B-1, with blanks appropriately completed in conformity herewith (each, a
“Term Note” and, collectively, the “Term Notes”), (ii) in the case of Revolving
Loans, by a promissory note duly executed and delivered by the Borrower
substantially in the form of Exhibit B-2, with blanks appropriately completed in
conformity herewith (each, a “Revolving Note” and, collectively, the “Revolving
Notes”), and (iii) in the case of Swingline Loans, by a promissory note duly
executed and delivered by the Borrower substantially in the form of Exhibit B-3,
with blanks appropriately completed in conformity herewith (the “Swingline
Note”).
(b) Each Lender will note on its internal records the amount of each Loan made
by it and each payment in respect thereof and prior to any transfer of any of
its Notes will endorse on the reverse side thereof the outstanding principal
amount of Loans evidenced thereby. Failure to make any such notation or any
error in such notation shall not affect the Borrower’s obligations in respect of
such Loans.
(c) Notwithstanding anything to the contrary contained above in this
Section 2.05 or elsewhere in this Agreement, Notes shall only be delivered to
Lenders which at any time specifically request the delivery of such Notes. No
failure of any Lender to request or obtain a Note evidencing its Loans to the
Borrower shall affect or in any manner impair the obligations of the Borrower to
pay the Loans (and all related Obligations) incurred by the Borrower which would
otherwise be evidenced thereby in accordance with the requirements of this
Agreement, and shall not in any way affect the security or guaranties therefor
provided pursuant to the various Credit Documents. Any Lender which does not
have a Note evidencing its outstanding Loans shall in no event be required to
make the notations otherwise described in preceding clause (b). At any time when
any Lender requests the delivery of a Note to evidence any of its Loans, the
Borrower shall promptly execute and deliver to the respective Lender the
requested Note in the appropriate amount or amounts to evidence such Loans.

 

-32-



--------------------------------------------------------------------------------



 



2.06. Conversions. The Borrower shall have the option to convert, on any
Business Day, all or a portion equal to at least the Minimum Borrowing Amount of
the outstanding principal amount of Loans (other than Swingline Loans which may
not be converted pursuant to this Section 2.06) made pursuant to one or more
Borrowings (so long as of the same Tranche) of one or more Types of Loans into a
Borrowing (of the same Tranche) of another Type of Loan, provided that,
(i) except as otherwise provided in Section 2.10(b), LIBOR Loans may be
converted into Base Rate Loans only on the last day of an Interest Period
applicable to the Loans being converted and no such partial conversion of LIBOR
Loans shall reduce the outstanding principal amount of such LIBOR Loans made
pursuant to a single Borrowing to less than the Minimum Borrowing Amount
applicable thereto, (ii) unless the Required Lenders otherwise agree, Base Rate
Loans may only be converted into LIBOR Loans if no Default or Event of Default
is in existence on the date of the conversion, and (iii) no conversion pursuant
to this Section 2.06 shall result in a greater number of Borrowings of LIBOR
Loans than is permitted under Section 2.02. Each such conversion shall be
effected by the Borrower by giving the Administrative Agent at the Notice Office
prior to 2:00 P.M. (New York City time) at least (x) in the case of conversions
of Base Rate Loans into LIBOR Loans, three Business Days’ prior notice and
(y) in the case of conversions of LIBOR Loans into Base Rate Loans, one Business
Day’s prior notice (each, a “Notice of Conversion/Continuation”), in each case
in the form of Exhibit A-2, appropriately completed to specify the Loans to be
so converted, the Borrowing or Borrowings pursuant to which such Loans were
incurred and, if to be converted into LIBOR Loans, the Interest Period to be
initially applicable thereto. The Administrative Agent shall give each Lender
prompt notice of any such proposed conversion affecting any of its Loans.
2.07. Pro Rata Borrowings. All Borrowings of Term Loans and Revolving Loans
under this Agreement shall be incurred from the Lenders pro rata on the basis of
their Term Loan Commitments or Revolving Loan Commitments, as the case may be,
provided that all Mandatory Borrowings shall be incurred from the RL Lenders pro
rata on the basis of their RL Percentages. It is understood that no Lender shall
be responsible for any default by any other Lender of its obligation to make
Loans hereunder and that each Lender shall be obligated to make the Loans
provided to be made by it hereunder, regardless of the failure of any other
Lender to make its Loans hereunder.
2.08. Interest. (a) The Borrower agrees to pay interest in respect of the unpaid
principal amount of each Base Rate Loan from the date of Borrowing thereof until
the earlier of (i) the maturity thereof (whether by acceleration or otherwise)
and (ii) the conversion of such Base Rate Loan to a LIBOR Loan pursuant to
Section 2.06 or 2.09, as applicable, at a rate per annum which shall be equal to
the sum of the relevant Applicable Margin plus the Base Rate, each as in effect
from time to time.
(b) The Borrower agrees to pay interest in respect of the unpaid principal
amount of each LIBOR Loan from the date of Borrowing thereof until the earlier
of (i) the maturity thereof (whether by acceleration or otherwise) and (ii) the
conversion of such LIBOR Loan to a Base Rate Loan pursuant to Section 2.06, 2.09
or 2.10, as applicable, at a rate per annum which shall, during each Interest
Period applicable thereto, be equal to the sum of the relevant Applicable Margin
as in effect from time to time during such Interest Period plus the LIBO Rate
for such Interest Period.
(c) Overdue principal and, to the extent permitted by law, overdue interest in
respect of each Loan shall, in each case, bear interest at a rate per annum
equal to the greater of (x) the rate which is 2% in excess of the rate then
borne by such Loans and (y) the rate which is 2% in excess of the rate otherwise
applicable to Base Rate Loans of the respective Tranche from time to time, and
all other overdue amounts payable hereunder and under any other Credit Document
shall bear interest at a rate per annum equal to the rate which is 2% in excess
of the rate applicable to Revolving Loans that are maintained as Base Rate Loans
from time to time. Interest that accrues under this Section 2.08(c) shall be
payable on demand.

 

-33-



--------------------------------------------------------------------------------



 



(d) Accrued (and theretofore unpaid) interest shall be payable (i) in respect of
each Base Rate Loan, (x) quarterly in arrears on each Quarterly Payment Date,
(y) on the date of any repayment or prepayment in full of all outstanding Base
Rate Loans of any Tranche, and (z) at maturity (whether by acceleration or
otherwise) and, after such maturity, on demand, and (ii) in respect of each
LIBOR Loan, (x) on the last day of each Interest Period applicable thereto and,
in the case of an Interest Period in excess of three months, on each date
occurring at three month intervals after the first day of such Interest Period,
and (y) on the date of any repayment or prepayment (on the amount repaid or
prepaid), at maturity (whether by acceleration or otherwise) and, after such
maturity, on demand.
(e) Upon each Interest Determination Date, the Administrative Agent shall
determine the LIBO Rate for each Interest Period applicable to the respective
LIBOR Loans and shall promptly notify the Borrower and the Lenders thereof. Each
such determination shall, absent manifest error, be final and conclusive and
binding on all parties hereto.
2.09. Interest Periods. At the time the Borrower gives any Notice of Borrowing
or Notice of Conversion/Continuation in respect of the making of, or conversion
into, any LIBOR Loan (in the case of the initial Interest Period applicable
thereto) or prior to 2:00 P.M. (New York City time) on the third Business Day
prior to the expiration of an Interest Period applicable to such LIBOR Loan (in
the case of any subsequent Interest Period), the Borrower shall have the right
to elect the interest period (each, an “Interest Period”) applicable to such
LIBOR Loan, which Interest Period shall, at the option of the Borrower, be (x) a
one, two, three, six or, if approved by each Lender with Loans and/or
Commitments under the relevant Tranche, nine or twelve month period or (y) if
agreed by the Administrative Agent in its sole discretion, such other period not
to exceed one-month, provided that (in each case):
(i) all LIBOR Loans comprising a Borrowing shall at all times have the same
Interest Period;
(ii) the initial Interest Period for any LIBOR Loan shall commence on the date
of Borrowing of such LIBOR Loan (including the date of any conversion thereto
from a Base Rate Loan) and each Interest Period occurring thereafter in respect
of such LIBOR Loan shall commence on the day on which the next preceding
Interest Period applicable thereto expires;
(iii) if any Interest Period for a LIBOR Loan begins on a day for which there is
no numerically corresponding day in the calendar month at the end of such
Interest Period, such Interest Period shall end on the last Business Day of such
calendar month;
(iv) if any Interest Period for a LIBOR Loan would otherwise expire on a day
which is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided, however, that if any Interest Period for a
LIBOR Loan would otherwise expire on a day which is not a Business Day but is a
day of the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the next preceding Business Day;
(v) unless the Required Lenders otherwise agree, no Interest Period may be
selected at any time when a Default or an Event of Default is then in existence;

 

-34-



--------------------------------------------------------------------------------



 



(vi) no Interest Period in respect of any Borrowing of any Tranche of Loans
shall be selected which extends beyond the Maturity Date for such Tranche of
Loans; and
(vii) no Interest Period in respect of any Borrowing of Term Loans shall be
selected which extends beyond any date upon which a mandatory repayment of such
Term Loans, will be required to be made under Section 5.02(b), if the aggregate
principal amount of Term Loans, which have Interest Periods which will expire
after such date will be in excess of the aggregate principal amount of such Term
Loans, then outstanding less the aggregate amount of such required repayment.
If by 2:00 P.M. (New York City time) on the third Business Day prior to the
expiration of any Interest Period applicable to a Borrowing of LIBOR Loans, the
Borrower has failed to elect, or is not permitted to elect, a new Interest
Period to be applicable to such LIBOR Loans as provided above, the Borrower
shall be deemed to have elected to convert such LIBOR Loans into Base Rate Loans
effective as of the expiration date of such current Interest Period.
2.10. Increased Costs, Illegality, etc. (a) In the event that any Lender shall
have determined (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto but, with respect to clause
(i) below, may be made only by the Administrative Agent):
(i) on any Interest Determination Date that, by reason of any changes arising
after the date of this Agreement affecting the London interbank market, adequate
and fair means do not exist for ascertaining the applicable interest rate on the
basis provided for in the definition of LIBO Rate; or
(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any LIBOR Loan
because of (x) any change since the Effective Date in any applicable law or
governmental rule, regulation, order, guideline or request (whether or not
having the force of law) or in the interpretation or administration thereof and
including the introduction of any new law or governmental rule, regulation,
order, guideline or request, such as, but not limited to: (A) a change in the
basis of taxation of payment to any Lender of the principal of or interest on
the Loans or the Notes or any other amounts payable hereunder (except for
changes in the rate of tax on, or determined by reference to, the net income or
net profits of such Lender pursuant to the laws of the jurisdiction in which it
is organized or in which its principal office or applicable lending office is
located or any subdivision thereof or therein) or (B) a change in official
reserve requirements, but, in all events, excluding reserves required under
Regulation D to the extent included in the computation of the LIBO Rate and/or
(y) other circumstances arising since the Effective Date affecting such Lender,
the London interbank market or the position of such Lender in such market
(including that the LIBO Rate with respect to such LIBOR Loan does not
adequately and fairly reflect the cost to such Lender of funding such LIBOR
Loan); or
(iii) at any time, that the making or continuance of any LIBOR Loan has been
made (x) unlawful by any law or governmental rule, regulation or order,
(y) impossible by compliance by any Lender in good faith with any governmental
request (whether or not having force of law) or (z) impracticable as a result of
a contingency occurring after the Effective Date or since the date such person
becomes a Lender, if later, which materially and adversely affects the London
interbank market;

 

-35-



--------------------------------------------------------------------------------



 



then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone promptly
confirmed in writing) to the Borrower and, except in the case of clause
(i) above, to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other Lenders).
Thereafter (x) in the case of clause (i) above, LIBOR Loans shall no longer be
available until such time as the Administrative Agent notifies the Borrower and
the Lenders that the circumstances giving rise to such notice by the
Administrative Agent no longer exist, and any Notice of Borrowing or Notice of
Conversion/Continuation given by the Borrower with respect to LIBOR Loans which
have not yet been incurred (including by way of conversion) shall be deemed
rescinded by the Borrower, (y) in the case of clause (ii) above, the Borrower
agrees to pay to such Lender, upon such Lender’s written request therefor, such
additional amounts (in the form of an increased rate of, or a different method
of calculating, interest or otherwise as such Lender in its sole discretion
shall determine) as shall be required to compensate such Lender for such
increased costs or reductions in amounts received or receivable hereunder (a
written notice as to the additional amounts owed to such Lender, showing in
reasonable detail the basis for the calculation thereof, submitted to the
Borrower by such Lender shall, absent manifest error, be final and conclusive
and binding on all the parties hereto) and (z) in the case of clause
(iii) above, the Borrower shall take one of the actions specified in
Section 2.10(b) as promptly as possible and, in any event, within the time
period required by law.
(b) At any time that any LIBOR Loan is affected by the circumstances described
in Section 2.10(a)(ii), the Borrower may, and in the case of a LIBOR Loan
affected by the circumstances described in Section 2.10(a)(iii), the Borrower
shall, either (x) if the affected LIBOR Loan is then being made initially or
pursuant to a conversion, cancel such Borrowing by giving the Administrative
Agent telephonic notice (confirmed in writing) on the same date that the
Borrower was notified by the affected Lender or the Administrative Agent
pursuant to Section 2.10(a)(ii) or (iii) or (y) if the affected LIBOR Loan is
then outstanding, upon at least three Business Days’ written notice to the
Administrative Agent, require the affected Lender to convert such LIBOR Loan
into a Base Rate Loan, provided that, if more than one Lender is affected at any
time, then all affected Lenders must be treated the same pursuant to this
Section 2.10(b).
(c) If any Lender determines that after the Effective Date the introduction of
or any change in any applicable law or governmental rule, regulation, order,
guideline, directive or request (whether or not having the force of law)
concerning capital adequacy, or any change in interpretation or administration
thereof by the NAIC or any Governmental Authority, central bank or comparable
agency, will have the effect of increasing the amount of capital required or
expected to be maintained by such Lender or any corporation controlling such
Lender based on the existence of such Lender’s Commitments hereunder or its
obligations hereunder, then the Borrower agrees to pay to such Lender, upon its
written demand therefor, such additional amounts as shall be required to
compensate such Lender or such other corporation for the increased cost to such
Lender or such other corporation or the reduction in the rate of return to such
Lender or such other corporation as a result of such increase of capital. In
determining such additional amounts, each Lender will act reasonably and in good
faith and will use averaging and attribution methods which are reasonable,
provided that such Lender’s determination of compensation owing under this
Section 2.10(c) shall, absent manifest error, be final and conclusive and
binding on all the parties hereto. Each Lender, upon determining that any
additional amounts will be payable pursuant to this Section 2.10(c), will give
prompt written notice thereof to the Borrower, which notice shall show in
reasonable detail the basis for calculation of such additional amounts.
(d) Notwithstanding anything in this Agreement to the contrary, the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof, shall be deemed to be a change after the
Effective Date in a requirement of law or government rule, regulation or order,
regardless of the date enacted, adopted, issued or implemented (including for
purposes of this Section 2.10 and Section 3.06).

 

-36-



--------------------------------------------------------------------------------



 



2.11. Compensation. The Borrower agrees to compensate each Lender, upon its
written request (which request shall set forth in reasonable detail the basis
for requesting such compensation), for all losses, expenses and liabilities
(including, without limitation, any loss, expense or liability incurred by
reason of the liquidation or reemployment of deposits or other funds required by
such Lender to fund its LIBOR Loans but excluding loss of anticipated profits)
which such Lender may sustain: (i) if for any reason (other than a default by
such Lender or the Administrative Agent) a Borrowing of, or conversion from or
into, LIBOR Loans does not occur on a date specified therefor in a Notice of
Borrowing or Notice of Conversion/Continuation (whether or not withdrawn by the
Borrower or deemed withdrawn pursuant to Section 2.10(a)); (ii) if any
prepayment or repayment (including any prepayment or repayment made pursuant to
Section 5.01, Section 5.02 or as a result of an acceleration of the Loans
pursuant to Section 11) or conversion of any of its LIBOR Loans occurs on a date
which is not the last day of an Interest Period with respect thereto; (iii) if
any prepayment of any of its LIBOR Loans is not made on any date specified in a
notice of prepayment given by the Borrower; or (iv) as a consequence of (x) any
other default by the Borrower to repay LIBOR Loans when required by the terms of
this Agreement or any Note held by such Lender or (y) any election made pursuant
to Section 2.10(b).
2.12. Change of Lending Office. Each Lender agrees that on the occurrence of any
event giving rise to the operation of Section 2.10(a)(ii) or (iii),
Section 2.10(c), Section 3.06 or Section 5.04 with respect to such Lender, it
will, if requested by the Borrower, use reasonable efforts (subject to overall
policy considerations of such Lender) to designate another lending office for
any Loans or Letters of Credit affected by such event, provided that such
designation is made on such terms that such Lender and its lending office suffer
no economic, legal or regulatory disadvantage, with the object of avoiding the
consequence of the event giving rise to the operation of such Section. Nothing
in this Section 2.12 shall affect or postpone any of the obligations of the
Borrower or the right of any Lender provided in Sections 2.10, 3.06 and 5.04.
2.13. Replacement of Lenders. (w) If any Lender becomes a Defaulting Lender,
(x) upon the occurrence of any event giving rise to the operation of
Section 2.10(a)(ii) or (iii), Section 2.10(c), Section 3.06 or Section 5.04 with
respect to any Lender which results in such Lender charging to the Borrower
increased costs in excess of those being generally charged by the other Lenders
(y) in the case of a refusal by a Lender to consent to a proposed change,
waiver, discharge or termination with respect to this Agreement which has been
approved by the Required Lenders as (and to the extent) provided in
Section 13.12(b) or (z) if the Borrower notifies a Lender (and the
Administrative Agent) that such Lender has been disqualified by a Gaming
Authority or otherwise does not meet the suitability standards of any Gaming
Authority to remain a Lender hereunder, the Borrower shall have the right, in
accordance with Section 13.04(b), if no Default or Event of Default then exists
or would exist after giving effect to such replacement, to replace such Lender
(the “Replaced Lender”) with one or more other Eligible Transferees, none of
whom shall constitute a Defaulting Lender at the time of such replacement
(collectively, the “Replacement Lender”) and each of which shall be reasonably
acceptable to the Administrative Agent or, in the case of a replacement as
provided in Section 13.12(b) where the consent of the respective Lender is
required with respect to less than all Tranches of its Loans or Commitments, to
replace the Commitments and/or outstanding Loans of such Lender in respect of
each Tranche where the consent of such Lender would otherwise be individually
required, with identical Commitments and/or Loans of the respective Tranche
provided by the Replacement Lender; provided that:
(a) at the time of any replacement pursuant to this Section 2.13, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 13.04(b) (and with all fees payable pursuant to
said Section 13.04(b) to be paid by the Replacement Lender and/or the Replaced
Lender (as may be agreed to at such time by and among the Borrower, the
Replacement Lender and the Replaced Lender)) pursuant to which the Replacement
Lender shall acquire all of the

 

-37-



--------------------------------------------------------------------------------



 



Commitments and outstanding Loans (or, in the case of the replacement of only
(a) the Revolving Loan Commitment, the Revolving Loan Commitment and outstanding
Revolving Loans and participations in Letter of Credit Outstandings and/or
(b) the outstanding Term Loans, the outstanding Term Loans with respect to which
such Lender is being replaced) of, and in each case (except for the replacement
of only the outstanding Term Loans of the respective Lender) all participations
in Letters of Credit by, the Replaced Lender and, in connection therewith, shall
pay to (x) the Replaced Lender in respect thereof an amount equal to the sum of
(A) an amount equal to the principal of, and all accrued interest on, all
outstanding Loans of the respective Replaced Lender under each Tranche with
respect to which such Replaced Lender is being replaced, (B) an amount equal to
all Unpaid Drawings (unless there are no Unpaid Drawings with respect to the
Tranche being replaced) that have been funded by (and not reimbursed to) such
Replaced Lender, together with all then unpaid interest with respect thereto at
such time and (C) an amount equal to all accrued, but theretofore unpaid, Fees
owing to the Replaced Lender (but only with respect to the relevant Tranche, in
the case of the replacement of less than all Tranches of Loans then held by the
respective Replaced Lender) pursuant to Section 4.01, (y) except in the case of
the replacement of only the outstanding Term Loans of one or more Tranches of a
Replaced Lender, each Issuing Lender an amount equal to such Replaced Lender’s
RL Percentage of any Unpaid Drawing relating to Letters of Credit issued by such
Issuing Lender (which at such time remains an Unpaid Drawing) to the extent such
amount was not theretofore funded by such Replaced Lender and (z) in the case of
any replacement of Revolving Loan Commitments, the Swingline Lender an amount
equal to such Replaced Lender’s RL Percentage of any Mandatory Borrowing to the
extent such amount was not theretofore funded by such Replaced Lender to the
Swingline Lender; and
(b) all obligations of the Borrower then owing to the Replaced Lender (other
than those (a) specifically described in clause (a) above in respect of which
the assignment purchase price has been, or is concurrently being, paid, but
including all amounts, if any, owing under Section 2.11 or (b) relating to any
Tranche of Loans and/or Commitments of the respective Replaced Lender which will
remain outstanding after giving effect to the respective replacement) shall be
paid in full to such Replaced Lender concurrently with such replacement.
Upon receipt by the Replaced Lender of all amounts required to be paid to it
pursuant to this Section 2.13, the Administrative Agent shall be entitled (but
not obligated) and is authorized (which authorization is coupled with an
interest) to execute an Assignment and Assumption Agreement on behalf of such
Replaced Lender, and any such Assignment and Assumption Agreement so executed by
the Administrative Agent and the Replacement Lender shall be effective for
purposes of this Section 2.13 and Section 13.04. Upon the execution of the
respective Assignment and Assumption Agreement, the payment of amounts referred
to in clauses (a) and (b) above, recordation of the assignment on the Register
by the Administrative Agent pursuant to Section 13.15 and, if so requested by
the Replacement Lender, delivery to the Replacement Lender of the appropriate
Note or Notes executed by the Borrower, (x) the Replacement Lender shall become
a Lender hereunder and, unless the respective Replaced Lender continues to have
outstanding Term Loans and/or a Revolving Loan Commitment hereunder, the
Replaced Lender shall cease to constitute a Lender hereunder, except with
respect to indemnification provisions under this Agreement (including, without
limitation, Sections 2.10, 2.11, 3.06, 5.04, 12.06, 13.01 and 13.06), which
shall survive as to such Replaced Lender and (y) except in the case of the
replacement of only outstanding Term Loans pursuant to this Section 2.13, the RL
Percentages of the Lenders shall be automatically adjusted at such time to give
effect to such replacement.

 

-38-



--------------------------------------------------------------------------------



 



2.14. Incremental Credit Extensions. (a) The Borrower may at any time or from
time to time after the Effective Date, by notice to the Administrative Agent
(whereupon the Administrative Agent shall promptly deliver a copy to each of the
Lenders), request one or more additional tranches of term loans (the
“Incremental Term Loans”); provided that (i) both at the time of any such
request and upon the effectiveness of any Incremental Amendment referred to
below, no Default or Event of Default shall have occurred and be continuing and
at the time that any such Incremental Term Loan is made no Default or Event of
Default shall have occurred and be continuing or result therefrom, (ii) all
representations and warranties contained herein and in the other Credit
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on the date
such Incremental Term Loan is made (it being understood and agreed that (x) any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date and (y) any representation or warranty that is qualified as
to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects on such date), (iii) the Borrower shall have
demonstrated to the Administrative Agent’s reasonable satisfaction that the full
amount of the respective Incremental Term Loans may be incurred without
violating the terms of any other material debt of Holdings and its Subsidiaries
and (iv) (x) calculations are made by the Borrower with respect to the Total
Leverage Ratio, determined on a Pro Forma Basis as of the last day of the
Calculation Period most recently ended, and such calculations shall show a Total
Leverage Ratio that is, with respect to the incurrence of Incremental Term Loans
prior to July 1, 2012, less than or equal to 0.50 less than the maximum Total
Leverage Ratio set forth in Section 10.09 for the Fiscal Quarter then most
recently ended and, with respect to the incurrence of Incremental Terms Loans on
or after July 1, 2012, less than or equal to 0.25 less than the maximum Total
Leverage Ratio set forth in Section 10.09 for the Fiscal Quarter then most
recently ended and (y) calculations are made by the Borrower with respect to the
Interest Expense Coverage Ratio, determined on a Pro Forma Basis as of the last
day of the Calculation Period most recently ended, and such calculations shall
show an Interest Expense Coverage Ratio that is, with respect to the incurrence
of Incremental Term Loans prior to July 1, 2012, greater than or equal to 0.50
greater than the minimum Interest Expense Coverage Ratio set forth in
Section 10.08 for the Fiscal Quarter then most recently ended and, with respect
to the incurrence of Incremental Term Loans on or after July 1, 2012, greater
than or equal to 0.25 greater than the minimum Interest Expense Coverage Ratio
set forth in Section 10.08 for the Fiscal Quarter then most recently ended,
(v) each tranche of Incremental Term Loans shall be in an aggregate principal
amount that is not less than $5,000,000 (provided that such amount may be less
than $5,000,000 if such amount represents all remaining availability under the
limit set forth in the next sentence) and (vi) the Borrower shall have delivered
to the Administrative Agent and each Lender a certificate executed by an
Authorized Officer of the Borrower, (A) certifying to the best of such officer’s
knowledge, compliance with the requirements of preceding clauses (i) through
(v), inclusive, and (B) containing the calculations (in reasonable detail)
required by the preceding clauses (iv) and (v). Notwithstanding anything to the
contrary herein, the aggregate amount of the Incremental Term Loans shall not
exceed $50,000,000. Each tranche of Incremental Term Loans shall rank pari passu
in right of payment and of security with the existing Loans and shall be treated
substantially the same as the existing Loans (in each case, including with
respect to mandatory and voluntary prepayments); provided, however, that (i) the
interest rate applicable to the Incremental Term Loans may differ from that
applicable to the existing Loans, but if the “effective yield” applicable to a
given tranche of Incremental Term Loans (which, for such purposes only, shall be
deemed to take account of any interest rate benchmark floors, recurring fees and
all upfront or similar fees or original issue discount (amortized over the
shorter of (x) the weighted average life of such loans and (y) four years)
payable to all Lenders providing such Incremental Term Loans but exclusive of
any arrangement, structuring or other fees payable in connection therewith that
are not shared with all Lenders providing such Incremental Term Loans)
determined as of the initial funding date for such Incremental Term Loans
exceeds the “effective yield” then applicable to any Loans or any other tranche
of Incremental Term Loans (determined on the same basis as provided in the
preceding parenthetical, with the comparative determination to be made in the
reasonable judgment of the Administrative Agent consistent with generally
accepted financial practice) by more than 0.50% (the amount of such excess being
the “Yield Differential”), the Applicable Margin for such existing Loans
(including, for the avoidance of doubt, Revolving Loans) subject to a Yield
Differential shall automatically be increased by the Yield Differential
effective upon the making of the applicable Incremental Term Loans, (ii) the
final stated maturity date for a given tranche of Incremental Term Loans may be
later (but not sooner) than the latest Maturity Date hereunder, (iii) the
amortization requirements for a given tranche of Incremental Term Loans may
differ, so long as the average weighted life to maturity of such Incremental
Term Loans is no shorter than the average weighted life to maturity applicable
to the then outstanding Term Loans, and (iv) the other terms of a given tranche
of Incremental Term Loans may differ if reasonably satisfactory to the
Administrative Agent.

 

-39-



--------------------------------------------------------------------------------



 



Each notice from the Borrower pursuant to this Section shall set forth the
requested amount and proposed terms of the relevant Incremental Term Loans.
Incremental Term Loans may be made by any existing Lender or by any other bank
or other financial institution (any such other bank or other financial
institution being called an “Additional Lender”), provided that the
Administrative Agent shall have consented to such Lender’s or Additional
Lender’s making such Incremental Term Loans if such consent would be required
under Section 13.04(b) for an assignment of Loans to such Lender or Additional
Lender. Commitments in respect of Incremental Term Loans shall become
Commitments under this Agreement pursuant to an amendment (an “Incremental
Amendment”) to this Agreement and, as appropriate, the other Credit Documents,
executed by Holdings, the Borrower, each Lender agreeing to provide such
Commitment, if any, each Additional Lender, if any, and the Administrative
Agent. The Incremental Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Credit Documents as may
be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower, to effect the provisions of this Section, provided,
however, that no such amendment shall amend, modify or supplement any matter
described in the first or second proviso of Section 13.12(a) without the consent
of the requisite Lenders as provided in Section 13.12(a). The effectiveness of
any Incremental Amendment shall be subject to the satisfaction on the date
thereof (each, an “Incremental Facility Closing Date”) of each of the conditions
set forth in Section 7 (it being understood that all references to “the
Borrowing Date” or similar language in such Section 7 shall be deemed to refer
to the effective date of such Incremental Amendment) and such other conditions
as the parties thereto shall agree. The Borrower will use the proceeds of the
Incremental Term Loans only to finance a Permitted Acquisition or make Capital
Expenditures and to pay fees and expenses related to such uses and to the
incurrence of the Incremental Loans. No Lender shall be obligated to provide any
Incremental Term Loans, unless it so agrees.
(b) This Section 2.14 shall supersede any provisions in Section 13.06 or 13.12
to the contrary.
SECTION 3. Letters of Credit.
3.01. Letters of Credit. (a) Subject to and upon the terms and conditions set
forth herein, the Borrower may request that an Issuing Lender issue, at any time
and from time to time on and after the Initial Borrowing Date and prior to the
60th day prior to the Revolving Loan Maturity Date, for the account of the
Borrower and for the benefit of (x) any holder (or any trustee, agent or other
similar representative for any such holders) of L/C Supportable Obligations, an
irrevocable standby letter of credit, in a form customarily used by such Issuing
Lender or in such other form as is reasonably acceptable to such Issuing Lender,
and (y) sellers of goods to the Borrower or any of its Subsidiaries, an
irrevocable trade letter of credit, in a form customarily used by such Issuing
Lender or in such other form as has been approved by such Issuing Lender (each
such letter of credit, a “Letter of Credit” and, collectively, the “Letters of
Credit”). All Letters of Credit shall be denominated in Dollars and shall be
issued on a sight basis only.

 

-40-



--------------------------------------------------------------------------------



 



(b) Subject to and upon the terms and conditions set forth herein, each Issuing
Lender agrees that it will, at any time and from time to time on and after the
Initial Borrowing Date and prior to the 60th day prior to the Revolving Loan
Maturity Date, following its receipt of the respective Letter of Credit Request,
issue for account of the Borrower, one or more Letters of Credit as are
permitted to remain outstanding hereunder without giving rise to a Default or an
Event of Default, provided that no Issuing Lender shall be under any obligation
to issue any Letter of Credit of the types described above if at the time of
such issuance:
(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain such Issuing Lender from
issuing such Letter of Credit or any requirement of law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing Lender
shall prohibit, or request that such Issuing Lender refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated hereunder) not in effect with respect to such Issuing
Lender on the date hereof, or any unreimbursed loss, cost or expense which was
not applicable or in effect with respect to such Issuing Lender as of the date
hereof and which such Issuing Lender reasonably and in good faith deems material
to it; or
(ii) such Issuing Lender shall have received from the Borrower, any other Credit
Party or the Required Lenders prior to the issuance of such Letter of Credit
notice of the type described in the second sentence of Section 3.03(b).
3.02. Maximum Letter of Credit Outstandings; Final Maturities. Notwithstanding
anything to the contrary contained in this Agreement, (i) no Letter of Credit
shall be issued the Stated Amount of which, when added to the Letter of Credit
Outstandings (exclusive of Unpaid Drawings which are repaid on the date of, and
prior to the issuance of, the respective Letter of Credit) at such time would
exceed either (x) $10,000,000 or (y) when added to the sum of (I) the aggregate
principal amount of all Revolving Loans then outstanding and (II) the aggregate
principal amount of all Swingline Loans then outstanding, an amount equal to the
Total Revolving Loan Commitment at such time, and (ii) each Letter of Credit
shall by its terms terminate (x) in the case of standby Letters of Credit, on or
before the earlier of (A) the date which occurs 12 months after the date of the
issuance thereof (although any such standby Letter of Credit may be extendible
for successive periods of up to 12 months, but, in each case, not beyond the
tenth Business Day prior to the Revolving Loan Maturity Date, on terms
acceptable to the Issuing Lender) and (B) ten Business Days prior to the
Revolving Loan Maturity Date, and (y) in the case of trade Letters of Credit, on
or before the earlier of (A) the date which occurs 180 days after the date of
issuance thereof and (B) 30 days prior to the Revolving Loan Maturity Date.
3.03. Letter of Credit Requests; Minimum Stated Amount. (a) Whenever the
Borrower desires that a Letter of Credit be issued for its account, the Borrower
shall give the Administrative Agent and the respective Issuing Lender at least
five Business Days’ (or such shorter period as is acceptable to such Issuing
Lender) written notice thereof (including by way of facsimile). Each notice
shall be in the form of Exhibit C, appropriately completed (each, a “Letter of
Credit Request”).
(b) The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrower to the Lenders that such Letter of
Credit may be issued in accordance with, and will not violate the requirements
of, Section 3.02. Unless the respective Issuing Lender has received notice from
the Borrower, any other Credit Party or the Required Lenders before it issues a
Letter of Credit that one or more of the conditions specified in Section 6 or 7
are not then satisfied, or that the issuance of such Letter of Credit would
violate Section 3.02, then such Issuing Lender shall, subject to the terms and
conditions of this Agreement, issue the requested Letter of Credit for the
account of the Borrower in accordance with such Issuing Lender’s usual and
customary practices.

 

-41-



--------------------------------------------------------------------------------



 



Upon the issuance of or modification or amendment to any standby Letter of
Credit, each Issuing Lender shall promptly notify the Borrower and the
Administrative Agent, in writing of such issuance, modification or amendment and
such notice shall be accompanied by a copy of such Letter of Credit or the
respective modification or amendment thereto, as the case may be. Promptly after
receipt of such notice the Administrative Agent shall notify the Participants,
in writing, of such issuance, modification or amendment. On the first Business
Day of each week, each Issuing Lender shall furnish the Administrative Agent
with a written (including via facsimile) report of the daily aggregate
outstandings of trade Letters of Credit issued by such Issuing Lender for the
immediately preceding week. Notwithstanding anything to the contrary contained
in this Agreement, in the event that a Lender Default exists with respect to any
RL Lender, no Issuing Lender shall be required to issue, renew, extend or amend
any Letter of Credit, unless such Issuing Lender has entered into arrangements
satisfactory to it and the Borrower to eliminate such Issuing Lender’s risk with
respect to each Defaulting Lender’s participation in Letters of Credit issued by
such Issuing Lender (which arrangements are hereby consented to by the Lenders),
including by the Borrower cash collateralizing each Defaulting Lender’s RL
Percentage of the Letter of Credit Outstandings with respect to such Letters of
Credit (such arrangements, the “Letter of Credit Back-Stop Arrangements”).
(c) The initial Stated Amount of each Letter of Credit shall not be less than
$50,000 or such lesser amount as is acceptable to the respective Issuing Lender.
3.04. Letter of Credit Participations. (a) Immediately upon the issuance by an
Issuing Lender of any Letter of Credit, such Issuing Lender shall be deemed to
have sold and transferred to each RL Lender, and each such RL Lender (in its
capacity under this Section 3.04, a “Participant”) shall be deemed irrevocably
and unconditionally to have purchased and received from such Issuing Lender,
without recourse or warranty, an undivided interest and participation, to the
extent of such Participant’s RL Percentage, in such Letter of Credit, each
drawing or payment made thereunder and the obligations of the Borrower under
this Agreement with respect thereto, and any security therefor or guaranty
pertaining thereto. Upon any change in the Revolving Loan Commitments or RL
Percentages of the Lenders pursuant to Section 2.13 or 13.04(b), it is hereby
agreed that, with respect to all outstanding Letters of Credit and Unpaid
Drawings relating thereto, there shall be an automatic adjustment to the
participations pursuant to this Section 3.04 to reflect the new RL Percentages
of the assignor and assignee Lender, as the case may be.
(b) In determining whether to pay under any Letter of Credit, no Issuing Lender
shall have any obligation relative to the other Lenders other than to confirm
that any documents required to be delivered under such Letter of Credit appear
to have been delivered and that they appear to substantially comply on their
face with the requirements of such Letter of Credit. Any action taken or omitted
to be taken by an Issuing Lender under or in connection with any Letter of
Credit issued by it shall not create for such Issuing Lender any resulting
liability to the Borrower, any other Credit Party, any Lender or any other
Person unless such action is taken or omitted to be taken with gross negligence
or willful misconduct on the part of such Issuing Lender (as determined by a
court of competent jurisdiction in a final and non-appealable decision).
(c) In the event that an Issuing Lender makes any payment under any Letter of
Credit issued by it and the Borrower shall not have reimbursed such amount in
full to such Issuing Lender pursuant to Section 3.05(a), such Issuing Lender
shall promptly notify the Administrative Agent, which shall promptly notify each
Participant of such failure, and each Participant shall promptly and
unconditionally pay to such Issuing Lender the amount of such Participant’s RL
Percentage of such unreimbursed payment in Dollars and in same day funds. If the
Administrative Agent so notifies, prior to 12:00 Noon (New York City time) on
any Business Day, any Participant required to fund a payment under a Letter of
Credit, such Participant shall make available to the respective Issuing Lender

 

-42-



--------------------------------------------------------------------------------



 



in Dollars such Participant’s RL Percentage of the amount of such payment on
such Business Day in same day funds. If and to the extent such Participant shall
not have so made its RL Percentage of the amount of such payment available to
respective Issuing Lender, such Participant agrees to pay to such Issuing
Lender, forthwith on demand such amount, together with interest thereon, for
each day from such date until the date such amount is paid to such Issuing
Lender at the overnight Federal Funds Rate for the first three days and at the
interest rate applicable to Revolving Loans that are maintained as Base Rate
Loans for each day thereafter. The failure of any Participant to make available
to an Issuing Lender its RL Percentage of any payment under any Letter of Credit
issued by such Issuing Lender shall not relieve any other Participant of its
obligation hereunder to make available to such Issuing Lender its RL Percentage
of any payment under any Letter of Credit on the date required, as specified
above, but no Participant shall be responsible for the failure of any other
Participant to make available to such Issuing Lender such other Participant’s RL
Percentage of any such payment.
(d) Whenever an Issuing Lender receives a payment of a reimbursement obligation
as to which it has received any payments from the Participants pursuant to
clause (c) above, such Issuing Lender shall pay to each such Participant which
has paid its RL Percentage thereof, in Dollars and in same day funds, an amount
equal to such Participant’s share (based upon the proportionate aggregate amount
originally funded by such Participant to the aggregate amount funded by all
Participants) of the principal amount of such reimbursement obligation and
interest thereon accruing after the purchase of the respective participations.
(e) Upon the request of any Participant, each Issuing Lender shall furnish to
such Participant copies of any standby Letter of Credit issued by it and such
other documentation as may reasonably be requested by such Participant.
(f) The obligations of the Participants to make payments to each Issuing Lender
with respect to Letters of Credit shall be irrevocable and not subject to any
qualification or exception whatsoever and shall be made in accordance with the
terms and conditions of this Agreement under all circumstances, including,
without limitation, any of the following circumstances:
(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;
(ii) the existence of any claim, setoff, defense or other right which Holdings
or any of its Subsidiaries may have at any time against a beneficiary named in a
Letter of Credit, any transferee of any Letter of Credit (or any Person for whom
any such transferee may be acting), the Administrative Agent, any Participant,
or any other Person, whether in connection with this Agreement, any Letter of
Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transaction between Holdings or any Subsidiary of
Holdings and the beneficiary named in any such Letter of Credit);
(iii) any draft, certificate or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;
(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or
(v) the occurrence of any Default or Event of Default.

 

-43-



--------------------------------------------------------------------------------



 



3.05. Agreement to Repay Letter of Credit Drawings. (a) The Borrower agrees to
reimburse each Issuing Lender, by making payment to the Administrative Agent in
immediately available funds at the Payment Office, for any payment or
disbursement made by such Issuing Lender under any Letter of Credit issued by it
(each such amount, so paid until reimbursed by the Borrower, an “Unpaid
Drawing”), not later than one Business Day following receipt by the Borrower of
notice of such payment or disbursement (provided that no such notice shall be
required to be given if a Default or an Event of Default under Section 11.05
shall have occurred and be continuing, in which case the Unpaid Drawing shall be
due and payable immediately without presentment, demand, protest or notice of
any kind (all of which are hereby waived by the Borrower)), with interest on the
amount so paid or disbursed by such Issuing Lender, to the extent not reimbursed
prior to 12:00 Noon (New York City time) on the date of such payment or
disbursement, from and including the date paid or disbursed to but excluding the
date such Issuing Lender was reimbursed by the Borrower therefor at a rate per
annum equal to the Base Rate as in effect from time to time plus the Applicable
Margin as in effect from time to time for Revolving Loans that are maintained as
Base Rate Loans; provided, however, to the extent such amounts are not
reimbursed prior to 12:00 Noon (New York City time) on the third Business Day
following the receipt by the Borrower of notice of such payment or disbursement
or following the occurrence of a Default or an Event of Default under
Section 11.05, interest shall thereafter accrue on the amounts so paid or
disbursed by such Issuing Lender (and until reimbursed by the Borrower) at a
rate per annum equal to the Base Rate as in effect from time to time plus the
Applicable Margin for Revolving Loans that are maintained as Base Rate Loans as
in effect from time to time plus 2%, with such interest to be payable on demand.
Each Issuing Lender shall give the Borrower prompt written notice of each
Drawing under any Letter of Credit issued by it, provided that the failure to
give any such notice shall in no way affect, impair or diminish the Borrower’s
obligations hereunder.
(b) The obligations of the Borrower under this Section 3.05 to reimburse each
Issuing Lender with respect to drafts, demands and other presentations for
payment under Letters of Credit issued by it (each, a “Drawing”) (including, in
each case, interest thereon) shall be absolute and unconditional under any and
all circumstances and irrespective of any setoff, counterclaim or defense to
payment which Holdings or any Subsidiary of Holdings may have or have had
against any Lender (including in its capacity as an Issuing Lender or as a
Participant), including, without limitation, any defense based upon the failure
of any drawing under a Letter of Credit to conform to the terms of the Letter of
Credit or any nonapplication or misapplication by the beneficiary of the
proceeds of such Drawing; provided, however, that the Borrower shall not be
obligated to reimburse any Issuing Lender for any wrongful payment made by such
Issuing Lender under a Letter of Credit issued by it as a result of acts or
omissions constituting willful misconduct or gross negligence on the part of
such Issuing Lender (as determined by a court of competent jurisdiction in a
final and non-appealable decision).
3.06. Increased Costs. If at any time after the Effective Date, the introduction
of or any change in any applicable law, rule, regulation, order, guideline or
request or in the interpretation or administration thereof by the NAIC or any
Governmental Authority charged with the interpretation or administration
thereof, or compliance by any Issuing Lender or any Participant with any request
or directive by the NAIC or by any such Governmental Authority (whether or not
having the force of law), shall either (i) impose, modify or make applicable any
reserve, deposit, capital adequacy or similar requirement against letters of
credit issued by any Issuing Lender or participated in by any Participant, or
(ii) impose on any Issuing Lender or any Participant any other conditions
relating, directly or indirectly, to this Agreement or any Letter of Credit; and
the result of any of the foregoing is to increase the cost to any Issuing Lender
or any Participant of issuing, maintaining or participating in any Letter of
Credit, or reduce the amount of any sum received or receivable by any Issuing
Lender or any Participant hereunder or reduce the rate of return on its capital
with respect to Letters of Credit (except for changes in the rate of tax on, or
determined by reference to, the net income or net profits of such Issuing

 

-44-



--------------------------------------------------------------------------------



 



Lender or such Participant pursuant to the laws of the jurisdiction in which it
is organized or in which its principal office or applicable lending office is
located or any subdivision thereof or therein), then, upon the delivery of the
certificate referred to below to the Borrower by any Issuing Lender or any
Participant (a copy of which certificate shall be sent by such Issuing Lender or
such Participant to the Administrative Agent), the Borrower agrees to pay to
such Issuing Lender or such Participant such additional amount or amounts as
will compensate such Issuing Lender or such Participant for such increased cost
or reduction in the amount receivable or reduction on the rate of return on its
capital. Any Issuing Lender or any Participant, upon determining that any
additional amounts will be payable to it pursuant to this Section 3.06, will
give prompt written notice thereof to the Borrower, which notice shall include a
certificate submitted to the Borrower by such Issuing Lender or such Participant
(a copy of which certificate shall be sent by such Issuing Lender or such
Participant to the Administrative Agent), setting forth in reasonable detail the
basis for the calculation of such additional amount or amounts necessary to
compensate such Issuing Lender or such Participant. The certificate required to
be delivered pursuant to this Section 3.06 shall, absent manifest error, be
final and conclusive and binding on the Borrower.
SECTION 4. Commitment Commission; Fees; Reductions of Commitment.
4.01. Fees. (a) The Borrower agrees to pay to the Administrative Agent for
distribution to each Non-Defaulting RL Lender a commitment commission (the
“Commitment Commission”) for the period from and including the Effective Date to
and including the Revolving Loan Maturity Date (or such earlier date on which
the Total Revolving Loan Commitment has been terminated) computed at a rate per
annum equal to 1/2 of 1% of the Unutilized Revolving Loan Commitment of such
Non-Defaulting RL Lender as in effect from time to time. Accrued Commitment
Commission shall be due and payable quarterly in arrears on each Quarterly
Payment Date and on the date upon which the Total Revolving Loan Commitment is
terminated.
(b) The Borrower agrees to pay to the Administrative Agent for distribution to
each RL Lender (based on each such RL Lender’s respective RL Percentage) a fee
in respect of each Letter of Credit (the “Letter of Credit Fee”) for the period
from and including the date of issuance of such Letter of Credit to and
including the date of termination or expiration of such Letter of Credit,
computed at a rate per annum equal to the Applicable Margin as in effect from
time to time during such period with respect to Revolving Loans that are
maintained as LIBOR Loans on the daily Stated Amount of each such Letter of
Credit. Accrued Letter of Credit Fees shall be due and payable quarterly in
arrears on each Quarterly Payment Date and on the first day on or after the
termination of the Total Revolving Loan Commitment upon which no Letters of
Credit remain outstanding.
(c) The Borrower agrees to pay to each Issuing Lender, for its own account, a
facing fee in respect of each Letter of Credit issued by it (the “Facing Fee”)
for the period from and including the date of issuance of such Letter of Credit
to and including the date of termination or expiration of such Letter of Credit,
computed at a rate per annum equal to 1/4 of 1% on the daily Stated Amount of
such Letter of Credit, provided that in any event the minimum amount of Facing
Fees payable in any twelve-month period for each Letter of Credit shall be not
less than $500, it being agreed that, on the day of issuance of any Letter of
Credit and on each anniversary thereof prior to the termination or expiration of
such Letter of Credit, if $500 will exceed the amount of Facing Fees that will
accrue with respect to such Letter of Credit for the immediately succeeding
twelve-month period, the full $500 shall be payable on the date of issuance of
such Letter of Credit and on each such anniversary thereof. Except as otherwise
provided in the proviso to the immediately preceding sentence, accrued Facing
Fees shall be due and payable quarterly in arrears on each Quarterly Payment
Date and upon the first day on or after the termination of the Total Revolving
Loan Commitment upon which no Letters of Credit remain outstanding.

 

-45-



--------------------------------------------------------------------------------



 



(d) The Borrower agrees to pay to each Issuing Lender, for its own account, upon
each payment under, issuance of, or amendment to, any Letter of Credit issued by
it, such amount as shall at the time of such event be the administrative charge
and the reasonable expenses which such Issuing Lender is generally imposing in
connection with such occurrence with respect to letters of credit.
(e) The Borrower agrees to pay to the Administrative Agent such fees as may be
agreed to in writing from time to time by Holdings or any of its Subsidiaries
and the Administrative Agent.
(f) At the time of the effectiveness of any Repricing Event that is consummated
prior to the first anniversary of the Effective Date, the Borrower agrees to pay
to the Administrative Agent, for the ratable account of each Lender with Term
Loans that are either repaid, converted or subjected to a pricing reduction in
connection with such Repricing Event (including each Lender that withholds its
consent to such Repricing Event and is replaced as a Replaced Lender under
Section 2.13), a fee in an amount equal to 1.0% of (x) in the case of a
Repricing Event described in clause (a) of the definition thereof, the aggregate
principal amount of all Term Loans prepaid (or converted) in connection with
such Repricing Event and (y) in the case of a Repricing Event described in
clause (b) of the definition thereof, the aggregate principal amount of all Term
Loans outstanding on such date that are subject to an effective pricing
reduction pursuant to such Repricing Event. Such fees shall be earned, due and
payable upon the date of the effectiveness of such Repricing Event.
4.02. Voluntary Termination of Unutilized Revolving Loan Commitments. (a) Upon
at least three Business Days’ prior written notice to the Administrative Agent
at the Notice Office (which notice the Administrative Agent shall promptly
transmit to each of the Lenders), the Borrower shall have the right, at any time
or from time to time, without premium or penalty to terminate the Total
Unutilized Revolving Loan Commitment in whole, or reduce it in part, pursuant to
this Section 4.02(a), in an integral multiple of $1,000,000 in the case of
partial reductions to the Total Unutilized Revolving Loan Commitment, provided
that each such reduction shall apply proportionately to permanently reduce the
Revolving Loan Commitment of each RL Lender.
(b) In the event of certain refusals by a Lender to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders as (and to the extent) provided
in Section 13.12(b), the Borrower shall have the right, subject to obtaining the
consents required by Section 13.12(b), upon five Business Days’ prior written
notice to the Administrative Agent at the Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), to
terminate the entire Revolving Loan Commitment of such Lender, so long as all
Loans, together with accrued and unpaid interest, Fees and all other amounts,
owing to such Lender (including all amounts, if any, owing pursuant to
Section 2.11 but excluding the payment of amounts owing in respect of Loans of
any Tranche maintained by such Lender, if such Loans are not being repaid
pursuant to Section 13.12(b)) are repaid concurrently with the effectiveness of
such termination (at which time Schedule 1.01(a) shall be deemed modified to
reflect such changed amounts) and such Lender’s RL Percentage of all outstanding
Letters of Credit is cash collateralized in a manner satisfactory to the
Administrative Agent and the respective Issuing Lenders, and at such time,
unless the respective Lender continues to have outstanding Term Loans hereunder,
such Lender shall no longer constitute a “Lender” for purposes of this
Agreement, except with respect to indemnifications under this Agreement
(including, without limitation, Sections 2.10, 2.11, 3.06, 5.04, 12.06, 13.01
and 13.06), which shall survive as to such repaid Lender.
4.03. Mandatory Reduction of Commitments. (a) The Total Commitment (and the
Commitment of each Lender) shall terminate in its entirety on March 1, 2011,
unless the Initial Borrowing Date has occurred on or prior to such date.

 

-46-



--------------------------------------------------------------------------------



 



(b) In addition to any other mandatory commitment reductions pursuant to this
Section 4.03, the Total Term Loan Commitment (and the Term Loan Commitment of
each Lender) shall terminate in its entirety on the Initial Borrowing Date
(after giving effect to the incurrence of Term Loans on such date).
(c) In addition to any other mandatory commitment reductions pursuant to this
Section 4.03, the Total Revolving Loan Commitment shall terminate in its
entirety upon the earlier of (i) the Revolving Loan Maturity Date and
(ii) unless the Required Lenders otherwise agree in writing, the date on which a
Change of Control occurs.
(d) In addition to any other mandatory commitment reductions pursuant to this
Section 4.03, the Total Revolving Loan Commitment shall be permanently reduced
from time to time to the extent required by Section 5.02(h).
(e) Each reduction to, or termination of, the Total Revolving Loan Commitment
pursuant to this Section 4.03 shall be applied to proportionately reduce or
terminate, as the case may be, the Revolving Loan Commitment of each Lender with
a Revolving Loan Commitment.
SECTION 5. Prepayments; Payments; Taxes.
5.01. Voluntary Prepayments. (a) The Borrower shall have the right to prepay the
Loans, without premium or penalty (except as set forth in clause (vi) of this
Section 5.01(a)), in whole or in part at any time and from time to time on the
following terms and conditions: (i) the Borrower shall give the Administrative
Agent prior to 12:00 Noon (New York City time) at the Notice Office (x) at least
one Business Day’s prior written notice (or telephonic notice promptly confirmed
in writing) of its intent to prepay Base Rate Loans (or same day notice in the
case of a prepayment of Swingline Loans) and (y) at least three Business Days’
prior written notice (or telephonic notice promptly confirmed in writing) of its
intent to prepay LIBOR Loans, which notice (in each case) shall specify whether
Term Loans, Revolving Loans or Swingline Loans shall be prepaid, the amount of
such prepayment and the Types of Loans to be prepaid and, in the case of LIBOR
Loans, the specific Borrowing or Borrowings pursuant to which such LIBOR Loans
were made, and which notice the Administrative Agent shall, except in the case
of a prepayment of Swingline Loans, promptly transmit to each of the Lenders;
(ii) (x) each partial prepayment of Term Loans pursuant to this Section 5.01(a)
shall be in an aggregate principal amount of at least $1,000,000 (or such lesser
amount as is acceptable to the Administrative Agent in any given case), (y) each
partial prepayment of Revolving Loans pursuant to this Section 5.01(a) shall be
in an aggregate principal amount of at least $250,000 (or such lesser amount as
is acceptable to the Administrative Agent) and (z) each partial prepayment of
Swingline Loans pursuant to this Section 5.01(a) shall be in an aggregate
principal amount of at least $100,000 (or such lesser amount as is acceptable to
the Administrative Agent in any given case), provided that if any partial
prepayment of LIBOR Loans made pursuant to any Borrowing shall reduce the
outstanding principal amount of LIBOR Loans made pursuant to such Borrowing to
an amount less than the Minimum Borrowing Amount applicable thereto, then such
Borrowing may not be continued as a Borrowing of LIBOR Loans (and same shall
automatically be converted into a Borrowing of Base Rate Loans) and any election
of an Interest Period with respect thereto given by the Borrower shall have no
force or effect; (iii) each prepayment pursuant to this Section 5.01(a) in
respect of any Loans made pursuant to a Borrowing shall be applied pro rata
among such Loans, provided that at the Borrower’s election in connection with
any prepayment of Revolving Loans pursuant to this Section 5.01(a), such
prepayment shall not, so long as no Default or Event of Default then exists, be
applied to any Revolving Loan of a Defaulting Lender; (iv) each voluntary
prepayment of Term Loans pursuant to this Section 5.01(a) shall be applied to
the Term Loans on a pro rata basis; (v) each prepayment of Term Loans pursuant
to this Section 5.01(a) shall reduce the then remaining Scheduled Repayments on
a pro rata basis (based upon the then remaining principal amount of each such
Scheduled Repayment after giving effect to all prior reductions thereto); and
(vi) any prepayment of Term Loans made prior to the first anniversary date of
the Effective Date in connection with a Repricing Event shall be accompanied by
the payment of the fee described in Section 4.01(f).

 

-47-



--------------------------------------------------------------------------------



 



(b) In the event of (I) certain refusals by a Lender to consent to certain
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as (and to the
extent) provided in Section 13.12(b) or (II) if a Lender has been disqualified
by a Gaming Authority or otherwise does not meet the suitability standards of
any Gaming Authority to remain a Lender hereunder, and in the case of this
clause (II), so long as no Default or Event of Default that exists or would
exist after giving effect to the respective repayment and the Borrower has
determined in good faith that it is unable to replace the respective lender with
a Replacement Lender in accordance with Section 2.13 and the respective
repayment is required to be made by the respective Gaming Authority, the
Borrower may, upon five Business Days’ prior written notice to the
Administrative Agent at the Notice Office (which notice the Administrative Agent
shall promptly transmit to each of the Lenders), repay all Loans of such Lender
(including all amounts, if any, owing pursuant to Section 2.11), together with
accrued and unpaid interest, Fees and all other amounts then owing to such
Lender (or owing to such Lender with respect to each Tranche which gave rise to
the need to obtain such Lender’s individual consent) in accordance with, and
subject to the requirements of, said Section 13.12(b), so long as (A) in the
case of the repayment of Revolving Loans of any Lender pursuant to this clause
(b), (x) the Revolving Loan Commitment of such Lender is terminated concurrently
with such repayment pursuant to Section 4.02(b) (at which time Schedule 1.01(a)
shall be deemed modified to reflect the changed Revolving Loan Commitments) and
(y) such Lender’s RL Percentage of all outstanding Letters of Credit is cash
collateralized in a manner satisfactory to the Administrative Agent and the
respective Issuing Lenders and (B) the consents, if any, required by
Section 13.12(b) in connection with the repayment pursuant to this clause (b)
shall have been obtained. Each prepayment of Term Loans pursuant to this
Section 5.01(b) shall reduce the then remaining Scheduled Repayments on a pro
rata basis (based upon the then remaining principal amount of each such
Scheduled Repayment after giving effect to all prior reductions thereto) in
inverse order of maturity.
5.02. Mandatory Repayments. (a) On any day on which the sum of (I) the aggregate
outstanding principal amount of all Revolving Loans (after giving effect to all
other repayments thereof on such date), (II) the aggregate outstanding principal
amount of all Swingline Loans (after giving effect to all other repayments
thereof on such date) and (III) the aggregate amount of all Letter of Credit
Outstandings exceeds the Total Revolving Loan Commitment at such time, the
Borrower shall prepay on such day the principal of Swingline Loans and, after
all Swingline Loans have been repaid in full or if no Swingline Loans are
outstanding, Revolving Loans in an amount equal to such excess. If, after giving
effect to the prepayment of all outstanding Swingline Loans and Revolving Loans,
the aggregate amount of the Letter of Credit Outstandings exceeds the Total
Revolving Loan Commitment at such time, the Borrower shall pay to the
Administrative Agent at the Payment Office on such day an amount of cash and/or
Cash Equivalents equal to the amount of such excess (up to a maximum amount
equal to the Letter of Credit Outstandings at such time), such cash and/or Cash
Equivalents to be held as security for all Obligations of the Borrower to the
Issuing Lenders and the Lenders hereunder in a cash collateral account to be
established by the Administrative Agent.
(b) In addition to any other mandatory repayments pursuant to this Section 5.02,
(x) on each Quarterly Payment Date, beginning with the Quarterly Payment Date
occurring in June, 2011, the Borrower shall be required to repay that principal
amount of Term Loans, to the extent then outstanding, as is equal to 1/4 of 1%
of the aggregate initial principal amounts of all Term Loans theretofore
borrowed by the Borrower pursuant to Section 2.01 of this Agreement, and (y) on
the Term Loan Maturity Date (the Term Loan Maturity Date and each Quarterly
Payment Date described in preceding clause (x), each a “Scheduled Repayment
Date”), the Borrower shall be required to repay in full the entire principal
amount of Term Loans then outstanding (with each such repayment pursuant to this
Section 5.02(b), as the same may be reduced as provided in Section 5.01(a) or
5.02(h), a “Scheduled Repayment”).

 

-48-



--------------------------------------------------------------------------------



 



(c) In addition to any other mandatory repayments or commitment reductions
pursuant to this Section 5.02, on each date on or after the Initial Borrowing
Date upon which Holdings or any of its Subsidiaries receives any cash proceeds
from any capital contribution or any sale or issuance of its Equity Interests
(other than (i) issuances of Equity Interests to Holdings or any Subsidiary of
Holdings by any Subsidiary of Holdings, (ii) any capital contributions to any
Subsidiary of Holdings made by Holdings or any Subsidiary of Holdings,
(iii) cash proceeds intended to be used within ninety days of the date of
receipt of such cash proceeds to make payments owing in connection with the
consummation of one or more Permitted Acquisitions; provided that to the extent
such proceeds are not actually so used within 90 days after the date of such
receipt, on such 90th day after the date of the receipt thereof any cash
proceeds not so applied shall be applied as required by this Section 5.02(c)
(without regard to the exclusion contained in this clause (iii)), and (iv) sales
or issuances of Holdings Common Stock to employees, officers and/or directors of
Holdings and its Subsidiaries (including as a result of the exercise of any
options with respect thereto) in an aggregate amount not to exceed $2,000,000 in
any Fiscal Year of Holdings), an amount equal to 100% of the Net Cash Proceeds
of such capital contribution or sale or issuance of Equity Interests shall be
applied on such date as a mandatory repayment and/or commitment reduction in
accordance with the requirements of Sections 5.02(h) and (i), provided that, any
cash proceeds which would otherwise be required to be applied pursuant to this
Section 5.02(c) shall not be required to be so applied on such date if, after
giving effect to any use of such cash proceeds to make voluntary prepayments of
the Loans on such date pursuant to Section 5.01, the Total Leverage Ratio as
calculated on such date is less than or equal to 2.50:1:00.
(d) In addition to any other mandatory repayments or commitment reductions
pursuant to this Section 5.02, on each date on or after the Initial Borrowing
Date upon which Holdings or any of its Subsidiaries receives any cash proceeds
from any issuance or incurrence by Holdings or any of its Subsidiaries of
Indebtedness (other than Indebtedness for borrowed money permitted to be
incurred pursuant to Section 10.04), an amount equal to 100% of the Net Cash
Proceeds of the respective incurrence of Indebtedness shall be applied on such
date as a mandatory repayment and/or commitment reduction in accordance with the
requirements of Sections 5.02(h) and (i).
(e) In addition to any other mandatory repayments or commitment reductions
pursuant to this Section 5.02, on each date on or after the Initial Borrowing
Date upon which Holdings or any of its Subsidiaries receives any cash proceeds
from any Asset Sale, an amount equal to 100% of the Net Sale Proceeds therefrom
shall be applied on such date as a mandatory repayment and/or commitment
reduction in accordance with the requirements of Sections 5.02(h) and (i);
provided, however, such Net Sale Proceeds shall not be required to be so applied
on such date so long as no Default or Event of Default then exists and such Net
Sale Proceeds shall be used to purchase assets (other than inventory and working
capital) used or to be used in the businesses permitted pursuant to
Section 10.15 within 180 days following the date of such Asset Sale, and
provided further, that if all or any portion of such Net Sale Proceeds not
required to be so applied as provided above in this Section 5.02(e) are not so
reinvested within such 180-day period (or such earlier date, if any, as Holdings
or the relevant Subsidiary determines not to reinvest the Net Sale Proceeds from
such Asset Sale as set forth above), such remaining portion shall be applied on
the last day of such period (or such earlier date, as the case may be) as
provided above in this Section 5.02(e) without regard to the preceding proviso.

 

-49-



--------------------------------------------------------------------------------



 



(f) In addition to any other mandatory repayments or commitment reductions
pursuant to this Section 5.02, on each Excess Cash Payment Date, an amount equal
to the Applicable Excess Cash Flow Percentage of the Excess Cash Flow for the
related Excess Cash Payment Period shall be applied as a mandatory repayment
and/or commitment reduction in accordance with the requirements of Sections
5.02(h) and (i); provided that, repayments of principal of Loans made as a
voluntary prepayment pursuant to Section 5.01 with internally generated funds
(but in the case of a voluntary prepayment of Revolving Loans or Swingline
Loans, only to the extent accompanied by a voluntary reduction to the Total
Revolving Loan Commitment in an amount equal to such prepayment) during the
applicable Excess Cash Flow Payment Period or, at the election of the Borrower,
thereafter and on or prior to the respective Excess Cash Payment Date (although
any voluntary prepayment which is used to reduce the amount of the required
repayment pursuant to this Section 5.02(f) on a given Excess Cash Payment Date
shall not again be used to reduce the amount of any repayment or commitment
reduction pursuant to this Section 5.02(f) on a subsequent Excess Cash Payment
Date) shall reduce on a dollar-for-dollar basis the amount of such mandatory
repayment and/or commitment reduction otherwise required on the applicable
Excess Cash Flow Payment Date pursuant to this Section 5.02(f).
(g) In addition to any other mandatory repayments or commitment reductions
pursuant to this Section 5.02, on each date on or after the Initial Borrowing
Date upon which Holdings or any of its Subsidiaries receives any cash proceeds
from any Recovery Event (other than Recovery Events where the Net Cash Proceeds
therefrom do not exceed $500,000), an amount equal to 100% of the Net Cash
Proceeds from such Recovery Event shall be applied on such date as a mandatory
repayment and/or commitment reduction in accordance with the requirements of
Sections 5.02(h) and (i); provided, however, such Net Cash Proceeds shall not be
required to be so applied on such date so long as no Default or Event of Default
then exists and Holdings has delivered a certificate to the Administrative Agent
on such date stating that such Net Cash Proceeds shall be used to replace or
restore any properties or assets in respect of which such Net Cash Proceeds were
paid not more than 180 days following the date of the receipt of such Net Cash
Proceeds (which certificate shall set forth the estimates of the Net Cash
Proceeds to be so expended), and provided further, that if all or any portion of
such Net Cash Proceeds not required to be so applied pursuant to the preceding
proviso are not so used by the 180th day after the date of the receipt of such
Net Cash Proceeds (or such earlier date, if any, as Holdings or the relevant
Subsidiary determines not to reinvest the Net Cash Proceeds relating to such
Recovery Event as set forth above), such remaining portion shall be applied on
the last day of such period (or such earlier date, as the case may be) as
provided above in this Section 5.02(g) without regard to the immediately
preceding proviso.
(h) Each amount required to be applied pursuant to Sections 5.02(c), (d), (e),
(f) and (g) in accordance with this Section 5.02(h) shall be applied to repay
the outstanding principal amount of Term Loans. The amount of each principal
repayment of Term Loans made as required by Sections 5.02(c), (d), (e), (f) and
(g) shall be applied to reduce the then remaining Scheduled Repayments on a pro
rata basis (based upon the then remaining principal amounts of such Scheduled
Repayments after giving effect to all prior reductions thereto).
(i) With respect to each repayment of Loans required by this Section 5.02, the
Borrower may designate the Types of Loans of the respective Tranche which are to
be repaid and, in the case of LIBOR Loans, the specific Borrowing or Borrowings
of the respective Tranche pursuant to which such LIBOR Loans were made, provided
that: (i) repayments of LIBOR Loans pursuant to this Section 5.02 may only be
made on the last day of an Interest Period applicable thereto unless all LIBOR
Loans of the respective Tranche with Interest Periods ending on such date of
required repayment and all Base Rate Loans of the respective Tranche have been
paid in full; (ii) if any repayment of LIBOR Loans made pursuant to a single
Borrowing shall reduce the outstanding LIBOR Loans made pursuant to such
Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto, such Borrowing shall be automatically converted into a Borrowing of
Base Rate Loans; and (iii) each repayment of any Loans made pursuant to a
Borrowing shall be applied pro rata among such Loans. In the absence of a
designation by the Borrower as described in the preceding sentence, the
Administrative Agent shall, subject to the above, make such designation in its
sole discretion.

 

-50-



--------------------------------------------------------------------------------



 



(j) In addition to any other mandatory repayments pursuant to this Section 5.02,
(i) all then outstanding Loans of a respective Tranche (other than Swingline
Loans) shall be repaid in full on the respective Maturity Date for such Tranche
of Loans, (ii) outstanding Swingline Loans shall be repaid in full on the
earlier of (x) the tenth Business Day following the date of the incurrence of
such Swingline Loans and (y) the Swingline Expiry Date and (iii) unless the
Required Lenders otherwise agree in writing, all then outstanding Loans shall be
repaid in full on the date on which a Change of Control occurs.
(k) If any RL Lender becomes a Defaulting Lender at any time that any Letter of
Credit issued by any Issuing Lender is outstanding, the Borrower shall enter
into the applicable Letter of Credit Back-Stop Arrangements with such Issuing
Lender no later than 10 Business Days after the date such RL Lender becomes a
Defaulting Lender.
5.03. Method and Place of Payment. Except as otherwise specifically provided
herein, all payments under this Agreement and under any Note shall be made to
the Administrative Agent for the account of the Lender or Lenders entitled
thereto not later than 12:00 Noon (New York City time) on the date when due and
shall be made in Dollars in immediately available funds at the Payment Office.
Whenever any payment to be made hereunder or under any Note shall be stated to
be due on a day which is not a Business Day, the due date thereof shall be
extended to the next succeeding Business Day and, with respect to payments of
principal, interest shall be payable at the applicable rate during such
extension.
5.04. Net Payments. (a) All payments made by the Borrower hereunder and under
any Note will be made without setoff, counterclaim or other defense. Except as
provided in Section 5.04(b), all such payments will be made free and clear of,
and without deduction or withholding for, any present or future taxes, levies,
imposts, duties, fees, assessments or other charges of whatever nature now or
hereafter imposed by any jurisdiction or by any political subdivision or taxing
authority thereof or therein with respect to such payments (but excluding,
except as provided in the second succeeding sentence, (i) any tax imposed on or
measured by the net income or net profits of a Lender pursuant to the laws of
the jurisdiction in which it is organized or the jurisdiction in which the
principal office or applicable lending office of such Lender is located or any
subdivision thereof or therein and (ii) any United States federal withholding
tax that would not have been imposed but for a failure by such recipient (or any
financial institution through which any payment is made to such recipient) to
comply with the applicable requirements of FATCA) and all interest, penalties or
similar liabilities with respect to such non-excluded taxes, levies, imposts,
duties, fees, assessments or other charges (all such non-excluded taxes, levies,
imposts, duties, fees, assessments or other charges being referred to
collectively as “Taxes”). If any Taxes are so levied or imposed, the Borrower
agrees to pay the full amount of such Taxes, and such additional amounts as may
be necessary so that every payment of all amounts due under this Agreement or
under any Note, after withholding or deduction for or on account of any Taxes,
will not be less than the amount provided for herein or in such Note. If any
amounts are payable in respect of Taxes pursuant to the preceding sentence, the
Borrower agrees to reimburse each Lender, upon the written request of such
Lender, for taxes imposed on or measured by the net income or net profits of
such Lender pursuant to the laws of the jurisdiction in which such Lender is
organized or in which the principal office or applicable lending office of such
Lender is located or under the laws of any political subdivision or taxing
authority of any such jurisdiction in which such Lender is organized or in which
the principal office or applicable lending office of such Lender is located and
for any withholding of taxes as such Lender shall determine are payable by, or
withheld from, such Lender, in respect of such amounts so paid to or on behalf
of such Lender pursuant to the preceding sentence and in respect of any amounts
paid to or on behalf of such Lender pursuant to this sentence. The Borrower will
furnish to the Administrative Agent within 45 days after the date the payment of
any Taxes is due pursuant to applicable law certified copies of tax receipts
evidencing such payment by such Borrower. The Borrower agrees to indemnify and
hold harmless each Lender, and reimburse such Lender upon its written request,
for the amount of any Taxes so levied or imposed and paid by such Lender.

 

-51-



--------------------------------------------------------------------------------



 



(b) Each Lender that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) (each, a “Foreign Lender”) for U.S. Federal
income tax purposes agrees to deliver to the Borrower and the Administrative
Agent on or prior to the Effective Date or, in the case of a Lender that is an
assignee or transferee of an interest under this Agreement pursuant to
Section 2.13 or 13.04(b) (unless the respective Lender was already a Lender
hereunder immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Lender, (i) two accurate and complete original
signed copies of Internal Revenue Service Form W-8ECI or Form W-8BEN (with
respect to a complete exemption under an income tax treaty) (or successor forms)
certifying to such Lender’s entitlement as of such date to a complete exemption
from United States withholding tax with respect to payments to be made under
this Agreement and under any Note, or (ii) if the Lender is not a “bank” within
the meaning of Section 881(c)(3)(A) of the Code and cannot deliver either
Internal Revenue Service Form W-8ECI or Form W-8BEN (with respect to a complete
exemption under an income tax treaty) (or any successor forms) pursuant to
clause (i) above, (x) a certificate substantially in the form of Exhibit D (any
such certificate, a “Section 5.04(b)(ii) Certificate”) and (y) two accurate and
complete original signed copies of Internal Revenue Service Form W-8BEN (with
respect to the portfolio interest exemption) (or successor form) certifying to
such Lender’s entitlement as of such date to a complete exemption from United
States withholding tax with respect to payments of interest to be made under
this Agreement and under any Note. In addition, each Foreign Lender shall, in
the case of any payment made after December 31, 2012 in respect of any Loan,
Letters of Credit, Note or Obligation that was not treated as outstanding for
purposes of FATCA on March 18, 2012, provide any forms, documentation, or other
information as shall be prescribed by the IRS to demonstrate that the relevant
Lender has complied with the applicable reporting requirements of FATCA
(including, without limitation, those contained in Sections 1471(b) or 1472(b)
of the Code, as applicable), so that such payments made to such Lender hereunder
would not be subject to U.S. federal withholding taxes imposed by FACTA. In
addition, each Lender agrees that from time to time after the Effective Date,
when a lapse in time or change in circumstances renders the previous
certification obsolete or inaccurate in any material respect, such Lender will
deliver to the Borrower and the Administrative Agent two new accurate and
complete original signed copies of Internal Revenue Service Form W-8ECI, Form
W-8BEN (with respect to the benefits of any income tax treaty), or Form W-8BEN
(with respect to the portfolio interest exemption) and a Section 5.04(b)(ii)
Certificate, as the case may be, and such other forms as may be required in
order to confirm or establish the entitlement of such Lender to a continued
exemption from or reduction in United States withholding tax with respect to
payments under this Agreement and any Note, or such Lender shall immediately
notify the Borrower and the Administrative Agent of its inability to deliver any
such Form or Certificate, in which case such Lender shall not be required to
deliver any such Form or Certificate pursuant to this Section 5.04(b).
Notwithstanding anything to the contrary contained in Section 5.04(a), but
subject to Section 13.04(b) and the immediately succeeding sentence, (x) the
Borrower shall be entitled, to the extent it is required to do so by law, to
deduct or withhold income or similar taxes imposed by the United States (or any
political subdivision or taxing authority thereof or therein) from interest,
Fees or other amounts payable hereunder for the account of any Lender which is
not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) for U.S. Federal income tax purposes to the extent that such Lender
has not provided to the Borrower U.S. Internal Revenue Service Forms that
establish a complete exemption from such deduction or withholding and (y) the
Borrower shall not be obligated pursuant to Section 5.04(a) to gross-up payments
to be made to a Lender in respect of income or similar taxes imposed by the
United States if (I) such Lender has not provided to the Borrower the Internal
Revenue Service Forms required to be provided to the Borrower pursuant to this
Section 5.04(b) or (II) in the case of a payment, other than interest, to a
Lender described in clause (ii) above, to the extent that such forms do not
establish a complete exemption from withholding of such taxes. Notwithstanding
anything to the contrary contained in the preceding sentence or elsewhere in
this Section 5.04 and except as set forth in Section 13.04(b), the Borrower
agrees to pay any additional amounts and to indemnify each Lender in the manner
set forth in Section 5.04(a) (without regard to the identity of the jurisdiction
requiring the deduction or withholding) in respect of any amounts deducted or
withheld by it as described in the immediately preceding sentence as a result of
any changes that are effective after the Effective Date in any applicable law,
treaty, governmental rule, regulation, guideline or order, or in the
interpretation thereof, relating to the deducting or withholding of such Taxes.

 

-52-



--------------------------------------------------------------------------------



 



SECTION 6. Conditions Precedent to Credit Events on the Initial Borrowing Date.
The obligation of each Lender to make Loans, and the obligation of each Issuing
Lender to issue Letters of Credit, on the Initial Borrowing Date, is subject at
the time of the making of such Loans or the issuance of such Letters of Credit
to the satisfaction of the following conditions:
6.01. Effective Date; Notes. On or prior to the Initial Borrowing Date, (i) the
Effective Date shall have occurred as provided in Section 13.10 and (ii) there
shall have been delivered to the Administrative Agent for the account of each of
the Lenders that has requested same the appropriate Term Note and/or Revolving
Note executed by the Borrower and, if requested by the Swingline Lender, the
Swingline Note executed by the Borrower, in each case in the amount, maturity
and as otherwise provided herein.
6.02. Officer’s Certificate. On the Initial Borrowing Date, the Administrative
Agent shall have received a certificate, dated the Initial Borrowing Date and
signed on behalf of the Borrower by the Chairman of the Board, the Chief
Executive Officer, the President or any Vice President of the Borrower,
certifying on behalf of the Borrower that all of the conditions in Sections 6.06
through 6.08, inclusive, and 7.01 have been satisfied on such date.
6.03. Opinions of Counsel. On the Initial Borrowing Date, the Administrative
Agent shall have received (i) from Morrison & Foerster LLP, special counsel to
the Credit Parties, an opinion addressed to the Administrative Agent, the
Collateral Agent and each of the Lenders and dated the Initial Borrowing Date
covering the matters set forth in Exhibit E-1, and (ii) from Brownstein Hyatt
Farber Schreck, special Nevada counsel to Western Money Systems, an opinion
addressed to the Administrative Agent, the Collateral Agent and each of the
Lenders and dated the Initial Borrowing Date covering the matters set forth in
Exhibit E-2.
6.04. Company Documents; Proceedings; etc. (a) On the Initial Borrowing Date,
the Administrative Agent shall have received a certificate from each Credit
Party, dated the Initial Borrowing Date, signed by the Chairman of the Board,
the Chief Executive Officer, the President or any Vice President of such Credit
Party, and attested to by the Secretary or any Assistant Secretary of such
Credit Party, in the form of Exhibit F with appropriate insertions, together
with copies of the certificate or articles of incorporation and by-laws (or
other equivalent organizational documents), as applicable, of such Credit Party
and the resolutions of such Credit Party referred to in such certificate, and
each of the foregoing shall be in form and substance reasonably acceptable to
the Administrative Agent.
(b) On the Initial Borrowing Date, all Company and legal proceedings and all
instruments and agreements in connection with the transactions contemplated by
this Agreement and the other Documents shall be reasonably satisfactory in form
and substance to the Administrative Agent, and the Administrative Agent shall
have received all information and copies of all documents and papers, including
records of Company proceedings, governmental approvals, good standing
certificates and bring-down telegrams or facsimiles, if any, which the
Administrative Agent reasonably may have requested in connection therewith, such
documents and papers where appropriate to be certified by proper Company or
Governmental Authorities.

 

-53-



--------------------------------------------------------------------------------



 



6.05. Existing Indebtedness Agreements. On or prior to the Initial Borrowing
Date, there shall have been delivered to the Administrative Agent true and
correct copies of all agreements evidencing or relating to Indebtedness of
Holdings or any of its Subsidiaries which is to remain outstanding after giving
effect to the Transaction (the “Existing Indebtedness Agreements”) certified as
such by an Authorized Officer of Holdings:
6.06. Consummation of the Refinancing. (a) On or prior to the Initial Borrowing
Date and concurrently with the incurrence of Loans, all Indebtedness of Holdings
and its Subsidiaries under the Existing Credit Agreement and the Senior
Subordinated Notes shall have been repaid or defeased in full, together with all
fees and other amounts owing thereon, all commitments under the Existing Credit
Agreement shall have been terminated and all letters of credit issued pursuant
to the Existing Credit Agreement shall have been terminated, cash collateralized
in accordance with the payoff letter or a back-to-back Letter of Credit shall be
issued with respect thereto pursuant to this Agreement. If the Senior
Subordinated Notes are defeased in full on the Initial Borrowing Date, the
Administrative Agent shall have received (x) satisfactory evidence that on the
Initial Borrowing Date, the Borrower shall concurrently with receipt by the
Trustee of a portion of the initial extension of credit occurring on the Initial
Borrowing Date cause all of the outstanding Senior Subordinated Notes to be
called for redemption by delivering or causing to be delivered an irrevocable
“notice of redemption” (the “Notice of Redemption”) to the Trustee pursuant to,
and in accordance with the requirements of, the Existing Senior Subordinated
Note Indenture, which Notice of Redemption shall specify that the redemption
date shall be no later than the 30th day following the date of such Notice of
Redemption and (y) satisfactory evidence that on the Initial Borrowing Date (and
concurrently with the initial extension of credit occurring on the Initial
Borrowing Date), the Borrower (A) shall have deposited, or cause to be
deposited, with the Trustee sufficient funds to satisfy in full such redemption
obligation pursuant to, and in accordance with, the Existing Senior Subordinated
Indenture and (B) not in limitation but in furtherance of the foregoing, shall
have taken all such actions to deliver or cause to be delivered to the Trustee
such documents as shall be necessary for the satisfaction and discharge of the
Senior Subordinated Notes and the Existing Senior Subordinated Note Indenture
pursuant to and in accordance with its terms.
(b) On the Initial Borrowing Date and concurrently with the incurrence of Loans
on such date, all security interests in respect of, and Liens securing, the
Indebtedness under the Existing Credit Agreement created pursuant to the
security documentation relating to the Existing Credit Agreement shall have been
terminated and released, and the payoff letter in connection with the Existing
Credit Agreement shall provide for delivery to the Administrative Agent of all
such releases as may have been requested by the Administrative Agent, which
releases shall be in form and substance satisfactory to the Administrative
Agent. Without limiting the foregoing, the payoff letter shall provide for
delivery to the Administrative Agent (i) proper termination statements (Form
UCC-3 or the appropriate equivalent) for filing under the UCC or equivalent
statute or regulation of each jurisdiction where a financing statement or
application for registration (Form UCC-1 or the appropriate equivalent) was
filed with respect to Holdings or any of its Subsidiaries in connection with the
security interests created with respect to the Existing Credit Agreement (or the
payoff letter shall authorize the Administrative Agent to prepare and file such
termination statements), and (ii) terminations or reassignments of any security
interest in, or Lien on, any patents, trademarks, copyrights, or similar
interests of Holdings or any of its Subsidiaries on which filings have been
made, in each case, to secure the obligations under the Existing Credit
Agreement, all of which shall be in form and substance reasonably satisfactory
to the Administrative Agent.
(c) On the Initial Borrowing Date and after giving effect to the consummation of
the Transaction, Holdings and its Subsidiaries shall have no outstanding
Preferred Equity or Indebtedness, except for (i) Indebtedness pursuant to or in
respect of the Credit Documents and (ii) certain other indebtedness existing on
the Effective Date as listed on Schedule 8.21 (with the Indebtedness described
in this sub-clause (ii) being herein called the “Existing Indebtedness”). On and
as of the Initial Borrowing Date, all of the Existing Indebtedness shall remain
outstanding after giving effect to the Transaction without any breach, required
repayment, required offer to purchase, default, event of default or termination
rights existing thereunder or arising as a result of the Transaction.

 

-54-



--------------------------------------------------------------------------------



 



(d) The Administrative Agent shall have received evidence in form, scope and
substance reasonably satisfactory to it that the matters set forth in this
Section 6.06 have been satisfied on the Initial Borrowing Date.
6.07. Adverse Change, Approvals. (a) Since December 31, 2009 (other than as
previously disclosed by Holdings in that certain form 8-K filed with the SEC on
July 15, 2010 and that certain form 8-K filed with the SEC on November 3, 2010),
nothing shall have occurred (and neither the Administrative Agent nor any Lender
shall have become aware of any facts or conditions not previously known) which
the Administrative Agent or the Required Lenders shall determine has had, or
could reasonably be expected to have, (i) a Material Adverse Effect or (ii) a
material adverse effect on the Transaction.
(b) On or prior to the Initial Borrowing Date, all necessary governmental
(domestic and foreign) and material third party approvals and/or consents in
connection with the Transaction, the other transactions contemplated hereby and
the granting of Liens under the Credit Documents shall have been obtained and
remain in effect, and all applicable waiting periods with respect thereto shall
have expired without any action being taken by any competent authority which
restrains, prevents or imposes materially adverse conditions upon the
consummation of the Transaction or the other transactions contemplated by the
Documents or otherwise referred to herein or therein. On the Initial Borrowing
Date, there shall not exist any judgment, order, injunction or other restraint
issued or filed or a hearing seeking injunctive relief or other restraint
pending or notified prohibiting or imposing materially adverse conditions upon
the Transaction or the other transactions contemplated by the Documents.
6.08. Litigation. On the Initial Borrowing Date, there shall be no actions,
suits or proceedings pending or threatened (i) with respect to the Transaction,
this Agreement or any other Document, or (ii) which the Administrative Agent or
the Required Lenders shall determine has had, or could reasonably be expected to
have, a Material Adverse Effect.
6.09. Subsidiaries Guaranty. On the Initial Borrowing Date, each Domestic
Subsidiary of Holdings (other than the Borrower) shall have duly authorized,
executed and delivered the Subsidiaries Guaranty in the form of Exhibit G (as
amended, modified and/or supplemented from time to time, the “Subsidiaries
Guaranty”), and the Subsidiaries Guaranty shall be in full force and effect.
6.10. Pledge Agreement. On the Initial Borrowing Date, each Credit Party shall
have duly authorized, executed and delivered the Pledge Agreement in the form of
Exhibit H (as amended, modified, restated and/or supplemented from time to time,
the “Pledge Agreement”) and shall have delivered to the Collateral Agent, as
Pledgee thereunder, all of the Pledge Agreement Collateral, if any, referred to
therein and then owned by such Credit Party, (x) endorsed in blank in the case
of promissory notes constituting Pledge Agreement Collateral and (y) together
with executed and undated endorsements for transfer in the case of Equity
Interests constituting certificated Pledge Agreement Collateral, along with
evidence that all other actions necessary or, in the reasonable opinion of the
Collateral Agent, desirable, to perfect the security interests purported to be
created by the Pledge Agreement have been taken (other than actions necessary to
perfect pledged equity interests issued by a Foreign Subsidiary to a Credit
Party under the law of a jurisdiction outside the United States), and the Pledge
Agreement shall be in full force and effect.

 

-55-



--------------------------------------------------------------------------------



 



6.11. Security Agreement. On the Initial Borrowing Date, each Credit Party shall
have duly authorized, executed and delivered the Security Agreement in the form
of Exhibit I (as amended, modified, restated and/or supplemented from time to
time, the “Security Agreement”) covering all of such Credit Party’s Security
Agreement Collateral, together with:
(i) proper financing statements (Form UCC-1 or the equivalent) for filing under
the UCC or other appropriate filing offices of each jurisdiction as may be
necessary or, in the reasonable opinion of the Collateral Agent, desirable, to
perfect the security interests purported to be created by the Security
Agreement;
(ii) certified copies of requests for information or copies (Form UCC-11), or
equivalent reports as of a recent date, listing all effective financing
statements that name Holdings or any of its Domestic Subsidiaries as debtor and
that are filed in the jurisdictions referred to in clause (i) above, together
with copies of such other financing statements that name Holdings or any of its
Domestic Subsidiaries as debtor (none of which shall cover any of the Collateral
except (x) to the extent evidencing Permitted Liens or (y) those in respect of
which the Collateral Agent shall have received a payoff letter providing for the
termination thereof or termination statements (Form UCC-3) or such other
termination statements as shall be required by local law fully executed for
filing);
(iii) evidence of the completion of all other recordings and filings of, or with
respect to, the Security Agreement as may be necessary or, in the reasonable
opinion of the Collateral Agent, desirable, to perfect the security interests
intended to be created by the Security Agreement; and
(iv) evidence that all other actions necessary or, in the reasonable opinion of
the Collateral Agent, desirable to perfect and protect the security interests
purported to be created by the Security Agreement have been taken, or will be
taken, on the Initial Borrowing Date, and the Security Agreement shall be in
full force and effect.
6.12. Financial Statements; Pro Forma Balance Sheet; Projections. On or prior to
the Initial Borrowing Date, the Administrative Agent shall have received true
and correct copies of the historical financial statements, the pro forma
financial statements and the Projections referred to in Sections 8.05(a) and
(d), which historical financial statements, pro forma financial statements and
Projections shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders.
6.13. Solvency Certificate; Insurance Certificates, etc. On the Initial
Borrowing Date, the Administrative Agent shall have received:
(i) a solvency certificate from the chief financial officer of Holdings in the
form of Exhibit J hereto; and
(ii) certificates of insurance complying with the requirements of Section 9.03
for the business and properties of Holdings and its Subsidiaries (other than
local insurance policies maintained by Foreign Subsidiaries of the Borrower that
are not material), in form and substance reasonably satisfactory to the
Administrative Agent and naming the Collateral Agent as an additional insured
and/or as loss payee, and stating that such insurance shall not be canceled or
materially revised without at least 10 days’ prior written notice in the case of
nonpayment of premiums and in all other cases 30 days’ prior written notice by
the insurer to the Collateral Agent.

 

-56-



--------------------------------------------------------------------------------



 



6.14. Fees, etc. On the Initial Borrowing Date, the Borrower shall have paid to
the Administrative Agent (and its relevant affiliates) and each Lender all
costs, fees and expenses (including, without limitation, reasonable and
documented legal fees and expenses) and other compensation contemplated hereby
payable to the Administrative Agent or such Lender to the extent then due.
In determining the satisfaction of the conditions specified in this Section 6,
(x) to the extent any item is required to be satisfactory to any Lender, such
item shall be deemed satisfactory to each Lender which has not notified the
Administrative Agent in writing prior to the occurrence of the Initial Borrowing
Date that the respective item or matter does not meet its satisfaction and
(y) in determining whether any Lender is aware of any fact, condition or event
that has occurred and which would reasonably be expected to have a Material
Adverse Effect or a material adverse effect of the type described in
Section 6.07, each Lender which has not notified the Administrative Agent in
writing prior to the occurrence of the Initial Borrowing Date of such fact,
condition or event shall be deemed not to be aware of any such fact, condition
or event on the Initial Borrowing Date. Upon the Administrative Agent’s good
faith determination that the conditions specified in this Section 6 have been
met (after giving effect to the preceding sentence), then the Initial Borrowing
Date shall have been deemed to have occurred, regardless of any subsequent
determination that one or more of the conditions thereto had not been met
(although the occurrence of the Initial Borrowing Date shall not release
Holdings or the Borrower from any liability for failure to satisfy one or more
of the applicable conditions contained in this Section 6).
SECTION 7. Conditions Precedent to All Credit Events.
The obligation of each Lender to make Loans (including Loans made on the Initial
Borrowing Date), and the obligation of each Issuing Lender to issue Letters of
Credit (including Letters of Credit issued on the Initial Borrowing Date), is
subject, at the time of each such Credit Event (except as hereinafter
indicated), to the satisfaction of the following conditions:
7.01. No Default; Representations and Warranties. At the time of each such
Credit Event and also after giving effect thereto (i) there shall exist no
Default or Event of Default and (ii) all representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on the date of such Credit Event (it being understood
and agreed that (x) any representation or warranty which by its terms is made as
of a specified date shall be required to be true and correct in all material
respects only as of such specified date and (y) any representation or warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct in all respects on such date).
7.02. Notice of Borrowing; Letter of Credit Request. (a) Prior to the making of
each Loan (other than a Swingline Loan or a Revolving Loan made pursuant to a
Mandatory Borrowing), the Administrative Agent shall have received a Notice of
Borrowing meeting the requirements of Section 2.03(a). Prior to the making of
each Swingline Loan, the Swingline Lender shall have received the notice
referred to in Section 2.03(b)(i).
(b) Prior to the issuance of each Letter of Credit, the Administrative Agent and
the respective Issuing Lender shall have received a Letter of Credit Request
meeting the requirements of Section 3.03(a).

 

-57-



--------------------------------------------------------------------------------



 



The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by Holdings and the Borrower to the Administrative
Agent and each of the Lenders that all the conditions specified in Section 6
(with respect to Credit Events on the Initial Borrowing Date) and in this
Section 7 (with respect to Credit Events on or after the Initial Borrowing Date)
and applicable to such Credit Event are satisfied as of that time. All of the
Notes, certificates, legal opinions and other documents and papers referred to
in Section 6 and in this Section 7, unless otherwise specified, shall be
delivered to the Administrative Agent at the Notice Office for the account of
each of the Lenders and, with respect to the Credit Agreement, in sufficient
counterparts for each of the Lenders and shall be in form and substance
reasonably satisfactory to the Administrative Agent and the Required Lenders.
SECTION 8. Representations, Warranties and Agreements.
In order to induce the Lenders to enter into this Agreement and to make the
Loans, and issue (or participate in) the Letters of Credit as provided herein,
each of Holdings and the Borrower makes the following representations,
warranties and agreements, in each case after giving effect to the Transaction,
all of which shall survive the execution and delivery of this Agreement and the
Notes and the making of the Loans and the issuance of the Letters of Credit,
with the occurrence of each Credit Event on or after the Initial Borrowing Date
being deemed to constitute a representation and warranty that the matters
specified in this Section 8 are true and correct in all material respects on and
as of the Initial Borrowing Date and on the date of each such other Credit Event
(it being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date).
8.01. Company Status. Each of Holdings and each of its Subsidiaries (i) is a
duly organized and validly existing Company in good standing under the laws of
the jurisdiction of its organization, (ii) has the Company power and authority
to own its property and assets and to transact the business in which it is
engaged and presently proposes to engage and (iii) is duly qualified and is
authorized to do business and is in good standing in each jurisdiction where the
ownership, leasing or operation of its property or the conduct of its business
requires such qualifications except for failures to be so qualified or
authorized which, either individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.
8.02. Power and Authority. Each Credit Party has the Company power and authority
to execute, deliver and perform the terms and provisions of each of the
Documents to which it is party and has taken all necessary Company action to
authorize the execution, delivery and performance by it of each of such
Documents. Each Credit Party has duly executed and delivered each of the
Documents to which it is party, and each of such Documents constitutes its
legal, valid and binding obligation enforceable in accordance with its terms,
except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).
8.03. No Violation. Neither the execution, delivery or performance by any Credit
Party of the Documents to which it is a party, nor compliance by it with the
terms and provisions thereof, (i) will contravene any provision of any law,
statute, rule or regulation or any order, writ, injunction or decree of any
court or Governmental Authority, (ii) will conflict with or result in any breach
of any of the terms, covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any Lien (except pursuant to the Security Documents) upon any
of the property or assets of any Credit Party or any of its Subsidiaries
pursuant to the terms of any indenture, mortgage, deed of trust, credit
agreement or loan agreement, or any other material agreement, contract or
instrument, in each case to which any Credit Party or any of its Subsidiaries is
a party or by which it or any its property or assets is bound or to which it may
be subject, or (iii) will violate any provision of the certificate or articles
of incorporation, certificate of formation, limited liability company agreement
or by-laws (or equivalent organizational documents), as applicable, of any
Credit Party or any of its Subsidiaries.

 

-58-



--------------------------------------------------------------------------------



 



8.04. Approvals. No order, consent, approval, license, authorization or
validation of, or filing, recording or registration with (except for (x) those
that have otherwise been obtained or made on or prior to the Initial Borrowing
Date and which remain in full force and effect on the Initial Borrowing Date and
(y) filings which are necessary to perfect the security interests created under
the Security Documents, which filings will be made within ten days following the
Initial Borrowing Date), or exemption by, any Governmental Authority is required
to be obtained or made by, or on behalf of, any Credit Party to authorize, or is
required to be obtained or made by, or on behalf of, any Credit Party in
connection with, (i) the execution, delivery and performance of any Document or
(ii) the legality, validity, binding effect or enforceability of any such
Document. Except as provided in Section 13.20(a)(ii), no approval of any Gaming
Authority is required in connection with the execution, delivery or performance
of any Document, or to ensure the legality, validity, binding effect or
enforceability thereof.
8.05. Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections. (a)(i) (I) The audited consolidated balance sheet of Holdings at
December 31, 2009, December 31, 2008 and December 31, 2007 and the related
consolidated statements of income and cash flows and changes in shareholders’
equity of Holdings for the Fiscal Years of 2007, 2008 and 2009 ended on such
dates, in each case furnished to the Lenders prior to the Effective Date,
present fairly in all material respects the consolidated financial position of
Holdings and its Subsidiaries at the date of said financial statements and the
results for the respective periods covered thereby and (II) the unaudited
consolidated balance sheet of Holdings at September 30, 2010 and the related
consolidated statements of income and cash flows and changes in shareholders’
equity of Holdings for the nine-month period ended on such date, furnished to
the Lenders prior to the Effective Date, present fairly in all material respects
the consolidated financial condition of Holdings and its Subsidiaries at the
date of said financial statements and the results for the period covered
thereby, subject to normal year-end adjustments. All such financial statements
have been prepared in accordance with GAAP consistently applied except to the
extent provided in the notes to said financial statements and subject, in the
case of the unaudited financial statements, to normal year-end audit adjustments
(none of which, individually or in the aggregate, would be material) and the
absence of footnotes.
(ii) The pro forma consolidated financial statements of Holdings and its
Subsidiaries as of December 31, 2010 (after giving effect to the Transaction and
the financing therefor), a copy of which has been furnished to the Lenders prior
to the Initial Borrowing Date, present a good faith estimate of the pro forma
consolidated financial position of Holdings and its Subsidiaries as of such
date.
(b) On and as of the Initial Borrowing Date, and after giving effect to the
Transaction and to all Indebtedness (including the Loans) being incurred or
assumed and Liens created by the Credit Parties in connection therewith, (i) the
sum of the fair value of the assets, at a fair valuation, of each Credit Party
(on a stand-alone basis) and of each Credit Party and its Subsidiaries (taken as
a whole) will exceed its or their respective debts, (ii) the sum of the present
fair salable value of the assets of each Credit Party (on a stand-alone basis)
and of each Credit Party and its Subsidiaries (taken as a whole) will exceed its
or their respective debts, (iii) each Credit Party (on a stand-alone basis) and
each Credit Party and its Subsidiaries (taken as a whole) has or have not
incurred and does or do not intend to incur, and does or do not believe that it
or they will incur, debts beyond its or their respective ability to pay such
debts as such debts mature, and (iv) each Credit Party (on a stand-alone basis)
and each Credit Party and its Subsidiaries (taken as a whole) will have
sufficient capital with which to conduct its or their respective businesses. For
purposes of this Section 8.05(b), “debt” means any liability on a claim, and
“claim” means (a) right to payment, whether or not such a right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured, or unsecured or (b) right to an
equitable remedy for breach of performance if such breach gives rise to a
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured
or unsecured. The amount of contingent liabilities at any time shall be computed
as the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

 

-59-



--------------------------------------------------------------------------------



 



(c) Except as fully disclosed in the financial statements delivered pursuant to
Section 8.05(a), and except for (x) the Indebtedness incurred under this
Agreement and (y) Indebtedness incurred in the ordinary course of business since
the date of such financial statements so long as with respect to this clause
(y), such Indebtedness will be repaid on the Initial Borrowing Date or is
permitted under Section 10.04(ii), there were as of the Initial Borrowing Date
no liabilities or obligations with respect to Holdings or any of its
Subsidiaries of any nature whatsoever (whether absolute, accrued, contingent or
otherwise and whether or not due) which, either individually or in the
aggregate, could reasonably be expected to be material to Holdings or any of its
Subsidiaries. As of the Initial Borrowing Date, neither Holdings nor the
Borrower knows of any basis for the assertion against it or any of its
Subsidiaries of any liability or obligation of any nature whatsoever that is not
fully disclosed in the financial statements delivered pursuant to
Section 8.05(a) or referred to in the immediately preceding sentence which,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
(d) The Projections delivered to the Administrative Agent and the Lenders prior
to the Initial Borrowing Date have been prepared in good faith and are based on
assumptions that the Borrower believes to be reasonable, it being recognized by
the Lenders, however, that projections as to future events are not to be viewed
as facts and that the actual results during the period or periods covered by the
Projections may differ from the projected results included in such Projections.
There are no statements or conclusions in the Projections which are based upon
or include information known to Holdings or the Borrower to be misleading in any
material respect or which fail to take into account material information known
to Holdings or the Borrower regarding the matters reported therein.
(e) After giving effect to the Transaction, since December 31, 2009 (other than
as previously disclosed by Holdings in that certain form 8-K filed with the SEC
on July 15, 2010 and that certain form 8-K filed with the SEC on November 3,
2010), nothing has occurred that has had, or could reasonably be expected to
have, a Material Adverse Effect.
8.06. Litigation. There are no actions, suits or proceedings pending or, to the
knowledge of Holdings and the Borrower, threatened (i) on the Initial Borrowing
Date with respect to the Transaction or any Document or (ii) that has had, or
could reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.
8.07. True and Complete Disclosure. All factual information (taken as a whole)
furnished by or on behalf of Holdings or the Borrower in writing to the
Administrative Agent or any Lender (including, without limitation, all
information contained in the Documents) for purposes of or in connection with
this Agreement, the other Credit Documents or any transaction contemplated
herein or therein is, true and accurate in all material respects on the date as
of which such information is dated or certified and not incomplete by omitting
to state any fact necessary to make such information (taken as a whole) not
misleading in any material respect at such time in light of the circumstances
under which such information was provided, it being understood and agreed that
for purposes of this Section 8.07, such factual information shall not include
the Projections or any pro forma financial information.
8.08. Use of Proceeds; Margin Regulations. (a) All proceeds of the Term Loans
will be used by the Borrower to finance the Refinancing and to pay fees and
expenses incurred in connection with the Transaction.

 

-60-



--------------------------------------------------------------------------------



 



(b) All proceeds of the Revolving Loans and the Swingline Loans will be used for
the working capital and general corporate purposes of the Borrower and its
Subsidiaries; provided that (x) not more than $5,000,000 of the proceeds from
Revolving Loans and Swingline Loans may be used for the purposes described in
Section 8.08(a) other than to pay fees and expenses incurred in connection with
the Transaction and (y) the proceeds of Swingline Loans shall not be used to
refinance then outstanding Swingline Loans.
(c) No part of any Credit Event (or the proceeds thereof) will be used to
purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock. Neither the making of any Loan nor the
use of the proceeds thereof nor the occurrence of any other Credit Event will
violate or be inconsistent with the provisions of Regulation T, U or X of the
Board of Governors of the Federal Reserve System.
8.09. Tax Returns and Payments. Each of Holdings and each of its Subsidiaries
has timely filed or caused to be timely filed with the appropriate taxing
authority all returns, statements, forms and reports for taxes (the “Returns”)
required to be filed by, or with respect to the income, properties or operations
of, Holdings and/or any of its Subsidiaries, excluding Returns which in the
aggregate would not result in tax liability to Holding and its Subsidiaries in
excess of $250,000. The Returns accurately reflect in all material respects all
liability for taxes of Holdings and its Subsidiaries, as applicable, for the
periods covered thereby, except for any such liability resulting from errors in
the preparation of such Returns which do not in the aggregate represent tax
liabilities of $250,000 of more. Each of Holdings and each of its Subsidiaries
has paid all taxes and assessments payable by it which have become due, other
than those that are being contested in good faith and adequately disclosed and
fully provided for on the financial statements of Holdings and its Subsidiaries
in accordance with GAAP and excluding taxes and assessments that in the
aggregate total less than $250,000. There is no material action, suit,
proceeding, investigation, audit or claim now pending or, to the best knowledge
of Holdings or any of its Subsidiaries, threatened by any authority regarding
taxes relating to Holdings or any of its Subsidiaries. As of the Initial
Borrowing Date, neither Holdings nor any of its Subsidiaries has entered into an
agreement or waiver or been requested to enter into an agreement or waiver
extending any statute of limitations relating to the payment or collection of
taxes of Holdings or any of its Subsidiaries, or is aware of any circumstances
that would cause the taxable years or other taxable periods of Holdings or any
of its Subsidiaries not to be subject to the normally applicable statute of
limitations.
8.10. Compliance with ERISA. (a) Each Plan is in compliance in form and
operation with its terms and with ERISA and the Code (including without
limitation the Code provisions compliance with which is necessary for any
intended favorable tax treatment) and all other applicable laws and regulations,
except where any failure to comply could not reasonably be expected to have a
Material Adverse Effect. Each Plan (and each related trust, if any) which is
intended to be qualified under Section 401(a) of the Code has received a
favorable determination letter from the IRS to the effect that it meets the
requirements of Sections 401(a) of the Code, or an application for such a letter
is currently being process by the IRS with respect thereto, and to the knowledge
of Holdings or any of its Subsidiaries, nothing has occurred since the date of
such determination that would reasonably be expected to adversely affect such
determination (or, in the case of a Plan with no determination, to the knowledge
of Holdings or any of its Subsidiaries, nothing has occurred that would
reasonably be expected to materially adversely affect the issuance of a
favorable determination letter or otherwise materially adversely affect such
qualification). No ERISA Event has occurred other than as would not,
individually or in the aggregate, have a Material Adverse Effect.
(b) There exists no Unfunded Pension Liability with respect to any Plan that
would have a Material Adverse Effect.

 

-61-



--------------------------------------------------------------------------------



 



(c) To the knowledge of Holdings or any of its Subsidiaries, no Multiemployer
Plan is insolvent or in reorganization. None of Holdings or any of its
Subsidiaries or any ERISA Affiliate has incurred a complete or partial
withdrawal from any Multiemployer Plan, and, if each of Holdings, any of its
Subsidiaries and each ERISA Affiliate were to withdraw in a complete withdrawal
as of the date this assurance is given or deemed given, the aggregate withdrawal
liability that would be incurred would not reasonably be expected to result in a
Material Adverse Effect.
(d) There are no actions, suits or claims pending against or involving a Plan
(other than routine claims for benefits) or, to the knowledge of Holdings or any
of its Subsidiaries, which would reasonably be expected to be asserted
successfully against any Plan and, if so asserted successfully, would reasonably
be expected either singly or in the aggregate to have a Material Adverse Effect.
(e) Holdings, its Subsidiaries and any ERISA Affiliate have made all material
contributions to or under each Plan and Multiemployer Plan required by law
within the applicable time limits prescribed thereby, the terms of such Plan or
Multiemployer Plan, respectively, or any contract or agreement requiring
contributions to a Plan or Multiemployer Plan save where any failure to comply,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.
(f) Except as would not individually or in the aggregate, have a Material
Adverse Effect, (x) no Plan which is subject to Section 412 of the Code or
Section 302 of ERISA has applied for or received an extension of any
amortization period, within the meaning of Section 412 of the Code or
Section 303 or 304 of ERISA, (y) Holdings, its Subsidiaries and any ERISA
Affiliate have not ceased operations at a facility so as to become subject to
the provisions of Section 4068(a) of ERISA, withdrawn as a substantial employer
so as to become subject to the provisions of Section 4063 of ERISA or ceased
making contributions to any Plan subject to Section 4064(a) of ERISA to which it
made contributions and no lien imposed under the Code or ERISA on the assets of
Holdings, its Subsidiaries or any ERISA Affiliate exists or is likely to arise
on account of any Plan and (z) none of Holdings, its Subsidiaries or any ERISA
Affiliate has any liability under Section 4069 or 4212(c) of ERISA.
(g) Except as would not individually or in the aggregate, have a Material
Adverse Effect, (i) each Foreign Pension Plan has been maintained in compliance
with its terms and with the requirements of any and all applicable laws,
statutes, rules, regulations and orders and has been maintained, where required,
in good standing with applicable regulatory authorities, all contributions
required to be made with respect to a Foreign Pension Plan have been timely
made, (iii) neither Holdings nor any of its Subsidiaries has incurred any
obligation in connection with the termination of, or withdrawal from, any
Foreign Pension Plan and (iv) the present value of the accrued benefit
liabilities (whether or not vested) under each Foreign Pension Plan, determined
as of the end of Holdings most recently ended fiscal year on the basis of
actuarial assumptions, each of which is reasonable, did not exceed the current
value of the assets of such Foreign Pension Plan allocable to such benefit
liabilities.
8.11. Security Documents. (a) The provisions of the Security Agreement are
effective to create in favor of the Collateral Agent for the benefit of the
Secured Creditors a legal, valid and enforceable security interest in all right,
title and interest of the Credit Parties in the Security Agreement Collateral
described therein, and the Collateral Agent, for the benefit of the Secured
Creditors, has (or within 10 days following the Initial Borrowing Date will
have) a fully perfected security interest in all right, title and interest in
all of the Security Agreement Collateral described therein to the extent
required to be perfected by the provisions of such Security Agreement, subject
to no other Liens other than Permitted Liens. The recordation of (x) the Grant
of Security Interest in U.S. Patents and (y) the Grant of Security Interest in
U.S. Trademarks in the respective form attached to the Security Agreement, in
each case in the United States Patent and Trademark Office, together with
filings on Form UCC-1 made pursuant to the Security Agreement, will create, as
may be perfected by such filings and recordation, a perfected security interest
in the United States trademarks and patents covered by the Security Agreement,
and the recordation of the Grant of Security Interest in U.S. Copyrights in the
form attached to the Security Agreement with the United States Copyright Office,
together with filings on Form UCC-1 made pursuant to the Security Agreement,
will create, as may be perfected by such filings and recordation, a perfected
security interest in the United States copyrights covered by the Security
Agreement.

 

-62-



--------------------------------------------------------------------------------



 



(b) The security interests created under the Pledge Agreement in favor of the
Collateral Agent, as Pledgee, for the benefit of the Secured Creditors,
constitute perfected security interests in the Pledge Agreement Collateral
described in the Pledge Agreement, subject to no security interests of any other
Person. Notwithstanding anything to the contrary in this clause (b), it is
understood that no representation is made under this clause (b) as to the
creation, perfection or priority of any Lien to the extent that such creation,
perfection or priority is determined under the law of a jurisdiction outside the
United States.
(c) If and to the extent any Mortgage is granted after the Initial Borrowing
Date, each such Mortgage creates, as security for the obligations purported to
be secured thereby, a valid and enforceable perfected security interest in and
mortgage lien on the respective Mortgaged Property in favor of the Collateral
Agent (or such other trustee as may be required or desired under local law) for
the benefit of the Secured Creditors, superior and prior to the rights of all
third Persons (except that the security interest and mortgage lien created on
such Mortgaged Property may be subject to the Permitted Encumbrances related
thereto) and subject to no other Liens (other than Permitted Encumbrances
related thereto).
8.12. Properties. As of the Initial Borrowing Date, none of Holdings or any of
its Subsidiaries owns any Real Property. All Real Property leased by Holdings or
any of its Subsidiaries as of the Initial Borrowing Date, is identified in
Schedule 8.12. Each of Holdings and each of its Subsidiaries has good and
marketable title to all material properties owned by it, including all material
property reflected in the most recent historical balance sheets referred to in
Section 8.05(a) (except as sold or otherwise disposed of since the date of such
balance sheet in the ordinary course of business or as permitted by the terms of
this Agreement), free and clear of all Liens, other than Permitted Liens. Each
of Holdings and each of its Subsidiaries has a valid and leasehold interest in
the material properties leased by it free and clear of all Liens other than
Permitted Liens.
8.13. Reserved.
8.14. Subsidiaries. On and as of the Initial Borrowing Date, Holdings has no
Subsidiaries other than those Subsidiaries listed on Schedule 8.14.
Schedule 8.14 sets forth, as of the Initial Borrowing Date, the percentage
ownership (direct and indirect) of Holdings in each class of capital stock or
other Equity Interests of each of its Subsidiaries and also identifies the
direct owner thereof. All outstanding shares of Equity Interests of each
Subsidiary of Holdings have been duly and validly issued, are fully paid and
non-assessable and have been issued free of preemptive rights. No Subsidiary of
Holdings has outstanding any securities convertible into or exchangeable for its
Equity Interests or outstanding any right to subscribe for or to purchase, or
any options or warrants for the purchase of, or any agreement providing for the
issuance (contingent or otherwise) of or any calls, commitments or claims of any
character relating to, its Equity Interests or any stock appreciation or similar
rights.
8.15. Compliance with Statutes, etc. Each of Holdings and each of its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all Governmental
Authorities in respect of the conduct of its business and the ownership of its
property, except such non-compliances as could not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

-63-



--------------------------------------------------------------------------------



 



8.16. Investment Company Act. Neither Holdings nor any of its Subsidiaries is an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.
8.17. Insurance. Schedule 8.17 sets forth a listing of all insurance maintained
by Holdings and its Subsidiaries as of the Initial Borrowing Date (other than
local insurance policies maintained by Foreign Subsidiaries of the Borrower that
are not material), with the amounts insured (and any deductibles) set forth
therein.
8.18. Environmental Matters. Except as could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect: (a) each of
Holdings and each of its Subsidiaries is in compliance with all applicable
Environmental Laws and has obtained and is in compliance with the terms of any
permits required under such Environmental Laws; (b) there are no Environmental
Claims pending or to the knowledge of Holdings or Borrower, threatened, against
Holdings or any of its Subsidiaries; (c) no Lien, other than a Permitted Lien,
has been recorded or to the knowledge of Holdings or the Borrower, threatened
under any Environmental Law with respect to any Real Property owned by Holdings
or any Subsidiary; (d) neither Holdings nor any of its Subsidiaries has agreed
to assume or accept responsibility, for any liability of any other Person under
any Environmental Law; and (e) there are no facts, circumstances, conditions or
occurrences with respect to the past or present business, operations, properties
or facilities of Holdings or any of its Subsidiaries, or any of their respective
predecessors, that could reasonably be expected to give rise to any
Environmental Claim or any liability under any Environmental Law.
8.19. Employment and Labor Relations. Neither Holdings nor any of its
Subsidiaries is engaged in any unfair labor practice that could reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect. There is (i) no unfair labor practice complaint pending against Holdings
or any of its Subsidiaries or, to the knowledge of Holdings and the Borrower,
threatened against any of them, before the National Labor Relations Board, and
no grievance or arbitration proceeding arising out of or under any collective
bargaining agreement is so pending against Holdings or any of its Subsidiaries
or, to the knowledge of Holdings and the Borrower, threatened against any of
them, (ii) no strike, labor dispute, slowdown or stoppage pending against
Holdings or any of its Subsidiaries or, to the knowledge of Holdings and the
Borrower, threatened against Holdings or any of its Subsidiaries, (iii) no union
representation question exists with respect to the employees of Holdings or any
of its Subsidiaries, (iv) no equal employment opportunity charges or other
claims of employment discrimination are pending or, to Holdings’ knowledge,
threatened against Holdings or any of its Subsidiaries and (v) no wage and hour
department investigation has been made of Holdings or any of its Subsidiaries,
except (with respect to any matter specified in clauses (i) — (v) above, either
individually or in the aggregate) such as could not reasonably be expected to
have a Material Adverse Effect.
8.20. Intellectual Property, etc. Except as could not reasonably be expected,
either individually or in the aggregate, to have a Material Adverse Effect, each
of Holdings and each of its Subsidiaries (a) owns or has the right to use all
the patents, trademarks, permits, domain names, service marks, trade names,
copyrights, licenses, franchises, inventions, trade secrets, proprietary
information and know-how of any type, whether or not written (including, but not
limited to, rights in computer programs and databases) and formulas, or rights
with respect to the foregoing, and (b) has obtained assignments of all leases,
licenses and other rights of whatever nature, necessary for the present conduct
of its business, without any known conflict with the rights of others.

 

-64-



--------------------------------------------------------------------------------



 



8.21. Indebtedness. Schedule 8.21 sets forth a list of all Indebtedness
(including Contingent Obligations) of Holdings and its Subsidiaries as of the
Initial Borrowing Date and which is to remain outstanding after giving effect to
the Transaction (excluding the Loans and the Letters of Credit), in each case
showing the aggregate principal amount thereof and the name of the respective
borrower and any Credit Party or any of its Subsidiaries which directly or
indirectly guarantees such debt.
SECTION 9. Affirmative Covenants Each of Holdings and the Borrower hereby
covenants and agrees that on and after the Effective Date and until the Total
Commitment and all Letters of Credit have terminated and the Loans, Notes and
Unpaid Drawings (in each case together with interest thereon), Fees and all
other Obligations (other than indemnities described in Section 13.13 and
reimbursement obligations under Section 13.01 which, in either case, are not
then due and payable) incurred hereunder and thereunder, are paid in full:
9.01. Information Covenants. Holdings will furnish to each Lender:
(a) Quarterly Financial Statements. Within 50 days after the close of each of
the first three quarterly accounting periods in each Fiscal Year of Holdings,
(i) the consolidated balance sheet of Holdings and its Subsidiaries as at the
end of such quarterly accounting period and the related consolidated statements
of income and retained earnings and statement of cash flows for such quarterly
accounting period and for the elapsed portion of the Fiscal Year ended with the
last day of such quarterly accounting period, in each case setting forth
comparative figures for the corresponding quarterly accounting period in the
prior Fiscal Year, all of which shall be certified by the chief financial
officer of Holdings that they fairly present in all material respects in
accordance with GAAP the financial condition of Holdings and its Subsidiaries as
of the dates indicated and the results of their operations for the periods
indicated, subject to normal year-end audit adjustments and the absence of
footnotes, and (ii) management’s discussion and analysis of the important
operational and financial developments during such quarterly accounting period.
(b) Annual Financial Statements. Within 100 days after the close of each Fiscal
Year of Holdings (commencing with Fiscal Year ending December 31, 2010), (i) the
consolidated balance sheet of Holdings and its Subsidiaries as at the end of
such Fiscal Year and the related consolidated statements of income and retained
earnings and statement of cash flows for such Fiscal Year setting forth
comparative figures for the preceding Fiscal Year and certified by independent
certified public accountants of recognized national standing reasonably
acceptable to the Administrative Agent, accompanied by an opinion of such
accounting firm (which opinion shall be without a “going concern” or like
qualification or exception and without any qualification or exception as to
scope of audit), and (ii) management’s discussion and analysis of the important
operational and financial developments during such Fiscal Year.
(c) Management Letters. Promptly after Holdings’ or any of its Subsidiaries’
receipt thereof, a copy of any “management letter” received from its certified
public accountants and management’s response thereto.
(d) Budgets. No later than 60 days following the first day of each Fiscal Year
of Holdings, a budget in form reasonably satisfactory to the Administrative
Agent (including budgeted statements of income, sources and uses of cash and
balance sheets for Holdings and its Subsidiaries on a consolidated basis)
(i) for each Fiscal Quarter of such Fiscal Year prepared in detail and (ii) for
the three immediately succeeding Fiscal Years prepared in summary form, in each
case setting forth, with appropriate discussion, the principal assumptions upon
which such budget is based.

 

-65-



--------------------------------------------------------------------------------



 



(e) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 9.01(a) and (b), a compliance certificate
from the chief financial officer of Holdings in the form of Exhibit K certifying
on behalf of Holdings that, to such officer’s knowledge after due inquiry, no
Default or Event of Default has occurred and is continuing or, if any Default or
Event of Default has occurred and is continuing, specifying the nature and
extent thereof, which certificate shall (i) set forth in reasonable detail the
calculations required to establish whether Holdings and its Subsidiaries were in
compliance with the provisions of Sections 10.07(a), 10.08 and 10.09, and the
amount of Cumulative Retained Excess Cash Flow at the end of such Fiscal Quarter
or Fiscal Year, as the case may be, (ii) if delivered with the financial
statements required by Section 9.01(b), set forth in reasonable detail the
amount of (and the calculations required to establish the amount of) Excess Cash
Flow for the respective Excess Cash Payment Period, and (iii) certify that there
have been no changes to Annexes C through F, and Annexes I through K, in each
case of the Security Agreement and Annexes A through F of the Pledge Agreement,
in each case since the Initial Borrowing Date or, if later, since the date of
the most recent certificate delivered pursuant to this Section 9.01(e), or if
there have been any such changes, a list in reasonable detail of such changes
(but, in each case with respect to this clause (iii), only to the extent that
such changes are required to be reported to the Collateral Agent pursuant to the
terms of such Security Documents) and whether Holdings and the other Credit
Parties have otherwise taken all actions required to be taken by them pursuant
to such Security Documents in connections with any such changes.
(f) Notice of Default, Litigation and Material Adverse Effect. Promptly, and in
any event within three Business Days after any Authorized Officer of Holdings or
any of its Subsidiaries obtains knowledge thereof, notice of (i) the occurrence
of any event which constitutes a Default or an Event of Default, (ii) any
litigation or governmental investigation or proceeding pending against Holdings
or any of its Subsidiaries (x) which, either individually or in the aggregate,
has had, or could reasonably be expected to have, a Material Adverse Effect or
(y) with respect to any Document, or (iii) any other event, change or
circumstance that has had, or could reasonably be expected to have, a Material
Adverse Effect.
(g) Other Reports and Filings. Promptly after the filing or delivery thereof,
copies of all financial information, proxy materials and reports, if any, which
Holdings or any of its Subsidiaries shall publicly file with the Securities and
Exchange Commission or any successor thereto (the “SEC”).
(h) Environmental Matters. Promptly after any Authorized Officer of Holdings or
any of its Subsidiaries obtains actual knowledge thereof, notice of the
following environmental matters to the extent that such environmental matters,
either individually or when aggregated with all other such environmental
matters, could reasonably be expected to have a Material Adverse Effect:
(i) any pending or threatened Environmental Claim against Holdings or any of its
Subsidiaries or any Real Property owned, leased or operated by Holdings or any
of its Subsidiaries;
(ii) any condition or occurrence on or arising from any Real Property owned,
leased or operated by Holdings or any of its Subsidiaries that (a) results in
noncompliance by Holdings or any of its Subsidiaries with any applicable
Environmental Law or (b) could reasonably be expected to form the basis of an
Environmental Claim against Holdings or any of its Subsidiaries or any such Real
Property;

 

-66-



--------------------------------------------------------------------------------



 



(iii) any condition or occurrence on any Real Property owned, leased or operated
by Holdings or any of its Subsidiaries that could reasonably be expected to
cause such Real Property to be subject to any restrictions on the ownership,
lease, occupancy, use or transferability by Holdings or any of its Subsidiaries
of such Real Property under any Environmental Law; or
(iv) the taking of any removal or remedial action to the extent required by any
Environmental Law or any Governmental Authority in response to the Release or
threatened Release of any Hazardous Material on any Real Property owned, leased
or operated by Holdings or any of its Subsidiaries.
All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and Holdings’
or such Subsidiary’s response thereto.
(i) Other Information. From time to time, such other information or documents
(financial or otherwise) with respect to Holdings or any of its Subsidiaries as
the Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.
9.02. Books, Records and Inspections; Annual Meetings. (a) Holdings will, and
will cause each of its Subsidiaries to, keep proper books of record and accounts
in which full, true and correct entries in conformity with GAAP and all
requirements of law shall be made of all dealings and transactions in relation
to its business and activities. Holdings will, and will cause each of its
Subsidiaries to, permit officers and designated representatives of the
Administrative Agent or any Lender to visit and inspect, under guidance of
officers of Holdings or such Subsidiary, any of the properties of Holdings or
such Subsidiary, and to examine the books of account of Holdings or such
Subsidiary and discuss the affairs, finances and accounts of Holdings or such
Subsidiary with, and be advised as to the same by, its and their officers and
independent accountants, all upon reasonable prior notice and at such reasonable
times and intervals and to such reasonable extent as the Administrative Agent or
any such Lender may reasonably request.
(b) If requested by the Administrative Agent or the Required Lenders, at a date
to be mutually agreed upon between the Administrative Agent and Holdings
occurring on or prior to the 135th day after the close of each Fiscal Year of
Holdings, Holdings will, at the request of the Administrative Agent, hold a
meeting with all of the Lenders at which meeting will be reviewed the financial
results of Holdings and its Subsidiaries for the previous Fiscal Year and the
budgets presented for the current Fiscal Year of Holdings.
9.03. Maintenance of Property; Insurance. (a) Holdings will, and will cause each
of its Subsidiaries to, (i) keep all property necessary to the business of
Holdings and its Subsidiaries in good working order and condition, ordinary wear
and tear excepted and subject to the occurrence of casualty events,
(ii) maintain with financially sound and reputable insurance companies insurance
on all such property and against all such risks as is consistent and in
accordance with industry practice for companies similarly situated owning
similar properties and engaged in similar businesses as Holdings and its
Subsidiaries, and (iii) furnish to the Administrative Agent, upon its request
therefor, full information as to the insurance carried. In addition to the
requirements of the immediately preceding sentence, Holdings and the Borrower
will at all times cause insurance to be maintained of types and at levels which
are consistent with their practices immediately before the Initial Borrowing
Date. Such insurance shall include physical damage insurance on all real and
personal property (whether now owned or hereafter acquired) on an all risk basis
and business interruption insurance. The provisions of this Section 9.03 shall
be deemed supplemental to, but not duplicative of, the provisions of any
Security Documents that require the maintenance of insurance.

 

-67-



--------------------------------------------------------------------------------



 



(b) If at any time the improvements on a Mortgaged Property are located in an
area identified as a special flood hazard area by the Federal Emergency
Management Agency or any successor thereto or other applicable agency, Holdings
will, and will cause each of its Subsidiaries to, at all times keep and maintain
flood insurance in an amount satisfactory to the Administrative Agent but in no
event less than the amount sufficient to comply with the rules and regulations
promulgated under the National Flood Insurance Act of 1968 and Flood Disaster
Protection Act of 1973, each as amended from time to time.
(c) Holdings will, and will cause each of its Subsidiaries to, at all times keep
its property insured in favor of the Collateral Agent, and all policies or
certificates (or certified copies thereof) with respect to such insurance (and
any other insurance maintained by Holdings and/or such Subsidiaries) (i) shall
be endorsed to the Collateral Agent’s satisfaction for the benefit of the
Collateral Agent (including, without limitation, by naming the Collateral Agent
as loss payee and/or additional insured), (ii) shall state that such insurance
policies shall not be canceled without at least 30 days’ prior written notice
thereof by the respective insurer to the Collateral Agent, and (iii) shall
provide that the respective insurers irrevocably waive any and all rights of
subrogation with respect to the Collateral Agent and the other Secured
Creditors.
(d) If Holdings or any of its Subsidiaries shall fail to maintain insurance in
accordance with this Section 9.03, or if Holdings or any of its Subsidiaries
shall fail to so endorse and deposit all policies or certificates with respect
thereto, the Administrative Agent shall have the right (but shall be under no
obligation) to procure such insurance and Holdings and the Borrower jointly and
severally agree to reimburse the Administrative Agent for all costs and expenses
of procuring such insurance.
9.04. Existence; Franchises. Holdings will, and will cause each of its
Subsidiaries to, do or cause to be done, all things necessary to preserve and
keep in full force and effect its existence; provided, however, that nothing in
this Section 9.04 shall prevent sales of assets and other transactions by
Holdings or any of its Subsidiaries in accordance with Section 10.02. Holdings
will, and will cause each of its Subsidiaries to, do or cause to be done, all
things necessary to preserve and keep in full force and effect its material
rights, franchises, licenses, permits, copyrights, trademarks and patents except
as could not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
9.05. Compliance with Statutes, etc. Holdings will, and will cause each of its
Subsidiaries to, comply with all applicable statutes, regulations and orders of,
and all applicable restrictions imposed by, all Governmental Authorities in
respect of the conduct of its business and the ownership of its property
(including applicable statutes, regulations, orders and restrictions relating to
environmental standards and controls), except such non-compliances as could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
9.06. Compliance with Environmental Laws. (a) Holdings will comply, and will
cause each of its Subsidiaries to comply, with all Environmental Laws and
permits applicable to or required in respect of the conduct of its business or
operations or by the ownership, lease or use of any Real Property now or
hereafter owned, leased or operated by Holdings or any of its Subsidiaries,
except for such noncompliance as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, and will
keep or cause to be kept all such Real Property free and clear of any Liens
imposed pursuant to such Environmental Laws. Except as could not reasonably be
expected to have a Material Adverse Effect, neither Holdings nor any of its
Subsidiaries will generate, use, treat, store, Release or dispose of, or permit
the generation, use, treatment, storage, Release or disposal of Hazardous
Materials on any Real Property now or hereafter owned, leased or operated by
Holdings or any of its Subsidiaries, or transport or permit the transportation
of Hazardous Materials to or from any such Real Property, and except for
Hazardous Materials generated, used, treated, stored, Released or disposed of at
any such Real Properties in compliance in all material respects with all
applicable Environmental Laws and as required in connection with the normal
operation, use and maintenance of the business or operations of Holdings or any
of its Subsidiaries.

 

-68-



--------------------------------------------------------------------------------



 



(b) (i) After the receipt by the Administrative Agent or any Lender of any
notice of the type described in Section 9.01(h), (ii) at any time that Holdings
or any of its Subsidiaries is not in compliance with Section 9.06(a) or (iii) in
the event that the Administrative Agent or the Lenders have exercised any of the
remedies pursuant to the last paragraph of Section 11, Holdings and the Borrower
will (in each case) provide, at the sole expense of Holdings and the Borrower
and at the request of the Administrative Agent, an environmental site assessment
report concerning any relevant Real Property owned, leased or operated by
Holdings or any of its Subsidiaries, prepared by an environmental consulting
firm reasonably approved by the Administrative Agent, indicating the presence or
absence of Hazardous Materials and the potential cost of any removal or remedial
action in connection with such Hazardous Materials on such Real Property. If
Holdings or the Borrower fails to provide the same within 30 days after such
request was made, the Administrative Agent may order the same, the cost of which
shall be borne by Holdings and the Borrower, and Holdings and the Borrower shall
and hereby do grant to the Administrative Agent and the Lenders and their
respective agents access to such Real Property, and specifically grant the
Administrative Agent and the Lenders an irrevocable non-exclusive license,
subject to the rights of tenants, to undertake such an assessment at any
reasonable time upon reasonable notice to Holdings or the Borrower, all at the
sole expense of Holdings and the Borrower.
9.07. ERISA. Holdings shall supply to the Administrative Agent (in sufficient
copies for all Lenders, if the Administrative Agent so requests);
(a) promptly and in any event within 15 days after receiving a request from the
Administrative Agent a copy of IRS Form 5500 (including the Schedule B) with
respect to a plan;
(b) promptly and in any event within 30 days after Holdings, any Subsidiary of
Holdings or any ERISA Affiliate knows or has reason to know that any ERISA Event
has occurred that would reasonably be expected to result in material liability
to Holdings or any Subsidiaries of Holdings, a certificate of the chief
financial officer of the Borrower describing such ERISA Event and the action, if
any, proposed to be taken with respect to such ERISA Event and a copy of any
notice filed with the PBGC or the IRS pertaining to such ERISA Event and any
notices received by Holdings, any Subsidiary of Holdings or ERISA Affiliate from
the PBGC or any other governmental agency with respect thereto; provided that,
in the case of ERISA Events under paragraph (d) of the definition thereof, the
30-day period set forth above shall be a 10-day period, and, in the case of
ERISA Events under paragraph (b) of the definition thereof, in no event shall
notice be given later than 10 days after the occurrence of the ERISA Event; and
(c) promptly, and in any event within 30 days, after becoming aware that there
has been (i) a material increase in Unfunded Pension Liabilities (taking into
account only Plans with positive Unfunded Pension Liabilities) that are
reasonably expected to result in material liability to Holdings since the date
the representations hereunder are given or deemed given, or from any prior
notice, as applicable, (ii) a material increase since the date the
representations hereunder are given or deemed given, or from any prior notice,
as applicable, in potential withdrawal liability under Section 4201 of ERISA, if
Holdings, any Subsidiary of Holdings and the ERISA Affiliates were to withdraw
completely from any and all Multiemployer Plans that are reasonably expected to
result in a material liability to Holdings or any Subsidiary or (iii) the
adoption of any amendment to a Plan which results in a material increase in
contribution obligations of Holdings or any Subsidiary, a detailed written
description thereof from the chief financial officer of the Holdings; and

 

-69-



--------------------------------------------------------------------------------



 



9.08. End of Fiscal Years; Fiscal Quarters. Holdings will cause (i) its and each
of its Subsidiaries’ fiscal years to end on December 31 of each calendar year
and (ii) its and each of its Subsidiaries’ fiscal quarters to end on the last
day of each period described in the definition of “Fiscal Quarter”.
9.09. Performance of Obligations. Holdings will, and will cause each of its
Subsidiaries to, perform all of its obligations under the terms of each
mortgage, indenture, security agreement, loan agreement or credit agreement and
each other agreement, contract or instrument by which it is bound, except such
non-performances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
9.10. Payment of Taxes. Holdings will pay and discharge, and will cause each of
its Subsidiaries to pay and discharge, all taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits or upon any
properties belonging to it, prior to the date on which penalties attach thereto,
and all lawful claims which, if unpaid, might become a Lien or charge upon any
properties of Holdings or any of its Subsidiaries not otherwise permitted under
Section 10.01(i); provided that neither Holdings nor any of its Subsidiaries
shall be required to pay any such tax, assessment, charge, levy or claim which
is being contested in good faith and by proper proceedings if it has maintained
adequate reserves with respect thereto in accordance with GAAP or which are in
the aggregate amount of less than $250,000.
9.11. Use of Proceeds. The Borrower will use the proceeds of the Loans only as
provided in Section 8.08 and, in the case of Incremental Term Loans,
Section 2.14.
9.12. Additional Security; Further Assurances; etc. (a) Holdings will, and will
cause each other Credit Party to, grant to the Collateral Agent (or such other
trustee, sub-agent or other third party as may be required or desired under
local law) for the benefit of the Secured Creditors security interests and
Mortgages in such assets and owned Real Property of Holdings and such other
Credit Party as are not covered by the original Security Documents and as may be
reasonably requested from time to time by the Administrative Agent or the
Required Lenders (collectively, the “Additional Security Documents”). All such
security interests and Mortgages shall be granted pursuant to documentation
reasonably satisfactory in form and substance to the Collateral Agent and shall
constitute valid and enforceable perfected security interests (or the equivalent
under local law), hypothecations and Mortgages superior to and prior to the
rights of all third Persons and enforceable against third parties and subject to
no other Liens except for Permitted Liens or, in the case of owned Real
Property, the Permitted Encumbrances related thereto. The Additional Security
Documents or instruments related thereto shall have been, at the expense of
Holdings and the Borrower, duly recorded or filed in such manner and in such
places as are required by law to establish, perfect, preserve and protect the
Liens in favor of the Collateral Agent (or such other trustee, sub-agent or
other third party as may be required or desired under local law) required to be
granted pursuant to the Additional Security Documents and all taxes, fees and
other charges payable in connection therewith shall have been paid in full.
Notwithstanding the foregoing, this Section 9.12(a) shall not apply to (and
Holdings and its Subsidiaries shall not be required to grant a Mortgage in) any
owned Real Property the Fair Market Value of which is less than $1,000,000 or
any Leasehold.

 

-70-



--------------------------------------------------------------------------------



 



(b) Holdings will, and will cause each of the other Credit Parties to, at the
expense of Holdings and the Borrower, make, execute, endorse, acknowledge, file
and/or deliver to the Collateral Agent from time to time such schedules,
confirmatory assignments, conveyances, financing statements, transfer
endorsements, powers of attorney, certificates, real property surveys, reports,
landlord waivers, bailee agreements, control agreements and other assurances or
instruments and take such further steps relating to the Collateral covered by
any of the Security Documents as the Collateral Agent may reasonably require.
Furthermore, Holdings will, and will cause the other Credit Parties that are
Subsidiaries of Holdings to, deliver to the Collateral Agent such opinions of
counsel, title insurance and other related documents as may be reasonably
requested by the Administrative Agent to assure itself that this Section 9.12
has been complied with.
(c) If the Administrative Agent or the Required Lenders reasonably determine
that they are required by law or regulation to have appraisals prepared in
respect of any Real Property of Holdings and the other Credit Parties
constituting Collateral, Holdings and the Borrower will, at their own expense,
provide to the Administrative Agent appraisals which satisfy the applicable
requirements of the Real Estate Appraisal Reform Amendments of the Financial
Institution Reform, Recovery and Enforcement Act of 1989, as amended, and which
shall otherwise be in form and substance reasonably satisfactory to the
Administrative Agent.
(d) If the Borrower designates any of its Foreign Subsidiaries that are
organized under the laws of a Qualified Foreign Jurisdiction as a Designated
Foreign Subsidiary, Holdings will cause each such Subsidiary to (i) execute the
local law equivalent of the Subsidiaries Guaranty, the Security Agreement and
the Pledge Agreement, in each case, in form and substance satisfactory to the
Administrative Agent (ii), to the extent requested by the Administrative Agent
or the Required Lenders, takes all actions required pursuant to this
Section 9.12 and (iii) execute and deliver, or cause to be executed and
delivered, all other relevant documentation (including opinions of counsel) of
the type described in Section 6 as it would have had to deliver if it was a
Credit Party on the Initial Borrowing Date.
(e) Holdings and the Borrower agree that each action required by clauses
(a) through (d) of this Section 9.12 shall be completed as soon as possible, but
in no event later than 60 days after such action is requested to be taken by the
Administrative Agent (or such longer period of time as may be agreed to by the
Administrative Agent).
9.13. Contributions. (a) Holdings will, upon its receipt thereof, contribute as
an equity contribution to the capital of the Borrower, any cash proceeds
received by Holdings from any asset sale, any incurrence of Indebtedness, any
Recovery Event, any sale or issuance of its equity, any cash capital
contributions or any tax refunds.
(b) The Borrower will use the proceeds of all equity contributions received by
it from Holdings as provided in the relevant clause of Section 5.02 to the
extent required to be so applied.
9.14. Interest Rate Protection. No later than January 5, 2012, the Borrower will
enter into (and thereafter maintain) Interest Rate Protection Agreements
mutually acceptable to the Borrower and the Administrative Agent, having a term
of at least two years, establishing a fixed or maximum interest rate for an
aggregate notional principal amount equal to at least 50% of the aggregate
principal amount of all Term Loans outstanding when the respective Interest Rate
Protection Agreements are entered into.

 

-71-



--------------------------------------------------------------------------------



 



9.15. Permitted Acquisitions. (a) Subject to the provisions of this Section 9.15
and the requirements contained in the definition of Permitted Acquisition, the
Borrower, each Wholly-Owned Domestic Subsidiary of the Borrower which is a
Subsidiary Guarantor and, solely if the respective Permitted Acquisition is
justified pursuant to (and within the limitations established by) clause
(vii) below, any Wholly-Owned Foreign Subsidiary of the Borrower, may from time
to time effect Permitted Acquisitions, so long as (in each case except to the
extent the Required Lenders otherwise specifically agree in writing in the case
of a specific Permitted Acquisition): (i) no Default or Event of Default shall
have occurred and be continuing at the time of the consummation of the proposed
Permitted Acquisition or immediately after giving effect thereto; (ii) except as
provided in the immediately succeeding sentence, the Borrower shall have given
to the Administrative Agent and the Lenders at least 10 Business Days’ prior
written notice of any Permitted Acquisition (or such shorter period of time as
may be reasonably acceptable to the Administrative Agent), which notice shall
describe in reasonable detail the principal terms and conditions of such
Permitted Acquisition; (iii) (x) calculations are made by the Borrower with
respect to the Total Leverage Ratio, for the respective Calculation Period on a
Pro Forma Basis as if the respective Permitted Acquisition (as well as all other
Permitted Acquisitions theretofore consummated after the first day of such
Calculation Period) had occurred on the first day of such Calculation Period,
and such calculations shall show a Total Leverage Ratio that is less than or
equal to 0.25 less than the maximum Total Leverage Ratio set forth in
Section 10.09 for the Fiscal Quarter then most recently ended and
(y) calculations are made by the Borrower with respect to the Interest Expense
Coverage Ratio for the respective Calculation Period on a Pro Forma Basis as if
the respective Permitted Acquisition (as well as all other Permitted
Acquisitions theretofore consummated after the first day of such Calculation
Period) had occurred on the first day of such Calculation Period, and such
calculations shall show an Interest Expense Coverage Ratio that is greater than
or equal to 0.25 greater than the minimum Interest Expense Coverage Ratio set
forth in Section 10.08 for the Fiscal Quarter then most recently ended;
(iv) based on good faith projections prepared by the Borrower for the period
from the date of the consummation of the respective Permitted Acquisition to the
date which is one year thereafter, the level of financial performance measured
by the financial covenants set forth in Sections 10.08 and 10.09, inclusive,
shall be better than or equal to such level as would be required to provide that
no Default or Event of Default would exist under the financial covenants
contained in such Sections 10.08 and 10.09, inclusive, as compliance with such
financial covenants would be required through the date which is one year from
the date of the consummation of the respective Permitted Acquisition; (v) all
representations and warranties contained herein and in the other Credit
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on and as of
the date of such Permitted Acquisition (both before and after giving effect
thereto), unless stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date; (vi) unless the Total Leverage Ratio,
calculated for the respective Calculation Period on a Pro Forma Basis as if the
respective Permitted Acquisition (as well as all other Permitted Acquisitions
theretofore consummated after the first day of such Calculation Period) had
occurred on the first day of such Calculation Period, is less than or equal to
2.0 to 1.0, the Aggregate Consideration payable for the proposed Permitted
Acquisition, when added to the Aggregate Consideration paid or payable for all
other Permitted Acquisitions that were made at any time when the Total Leverage
Ratio was greater than or equal to 2.0 to 1.0, does not exceed $30,000,000;
provided that, for all purposes of this clause (vi) only, and at the election of
the Borrower (who shall, at the time of any utilization as described in the
following clauses (x) and/or (y) notify the Administrative Agents of the amounts
so utilized), (x) the Cumulative Retained Excess Cash Flow Amount as in effect
immediately before the proposed Permitted Acquisition may be used to pay
purchase consideration in connection with the proposed Permitted Acquisition and
to the extent so used such amount shall not be included in determining the
Aggregate Consideration paid or payable for purposes of this clause (vi) only
(with the effect being that the Cumulative Retained Excess Cash Flow Amount
shall be reduced, but not below $0, by the amount so used pursuant to this
clause (x)) and (y) net cash proceeds of Incremental Term Loans and of any
issuances of common stock or Qualified Preferred Stock by Holdings which are not
required to be used to make repayments pursuant to Section 5.02(c), may be used
to pay purchase consideration in connection with one or more Permitted
Acquisitions and to the extent so used such funds shall not be included in
determining the Aggregate Consideration paid or payable for purposes of this
clause (vi) only; (vii) in the case of a Permitted Acquisition of a Wholly-Owned

 

-72-



--------------------------------------------------------------------------------



 



Foreign Subsidiary or of an Acquired Entity or Business to be owned by a
Wholly-Owned Foreign Subsidiary, and in addition to the foregoing requirements,
the portion of the Aggregate Consideration payable for the proposed Permitted
Acquisition attributable to the acquisition of a Wholly-Owned Foreign Subsidiary
or of an Acquired Entity or Business to be owned by a Wholly-Owned Foreign
Subsidiary, when added to the Aggregate Consideration paid or payable for all
other Permitted Acquisitions of Wholly-Owned Foreign Subsidiaries or of an
Acquired Entity or Business to be owned by a Wholly-Owned Foreign Subsidiary,
shall not exceed $10,000,000; and (viii) except as provided in the immediately
succeeding sentence, the Borrower shall have delivered to the Administrative
Agent and each Lender a certificate executed by its chief financial officer,
certifying to the best of such officer’s knowledge, compliance with the
requirements of preceding clauses (i) through (vii), inclusive, and containing
the calculations (in reasonable detail) (A) required by preceding clauses (iii),
(iv), (vi) and (vii). Notwithstanding anything to the contrary contained above,
with respect to one or more Permitted Acquisitions where the Aggregate
Consideration (for this purpose determined in accordance with clause (vi) of the
immediately preceding sentence, but without regard to the proviso thereto) does
not exceed $5,000,000 (and does not constitute a utilization of any of the
Cumulative Retained Excess Cash Flow Amount and is not financed with net cash
proceeds of Incremental Term Loans), the Borrower shall not be required to
comply with the requirements of clauses (ii) or (viii) of the immediately
preceding sentence, although all other requirements of the immediately preceding
sentence shall be applicable. With respect to any Permitted Acquisition where
the Borrower would like a subsequent increase to the Permitted Capital
Expenditures in accordance with clause (y) of Section 10.07(a), the Borrower
shall provide the Administrative Agent with a copy of the historical financial
statements for the respective Acquired Entity or Business referenced in the
definition of Acquired Revenue and its calculations of the Acquired Revenue for
the respective Acquired Entity or Business.
(b) At the time of each Permitted Acquisition involving the creation or
acquisition of a Subsidiary, or the acquisition of capital stock or other Equity
Interest of any Person, the capital stock or other Equity Interests thereof
created or acquired in connection with such Permitted Acquisition shall be
pledged for the benefit of the Secured Creditors pursuant to (and to the extent
required by) the Pledge Agreement.
(c) The Borrower will cause each Subsidiary which is formed to effect, or is
acquired pursuant to, a Permitted Acquisition to comply with, and to execute and
deliver all of the documentation as and to the extent required by, Sections 9.12
and 10.14, to the reasonable satisfaction of the Administrative Agent.
(d) The consummation of each Permitted Acquisition shall be deemed to be a
representation and warranty by each of Holdings and the Borrower that the
certifications pursuant to this Section 9.15 are true and correct and that all
conditions thereto have been satisfied and that same is permitted in accordance
with the terms of this Agreement, which representation and warranty shall be
deemed to be a representation and warranty for all purposes hereunder,
including, without limitation, Sections 8 and 11.
9.16. Ratings. Holdings and the Borrower shall use commercially reasonable
efforts to obtain and maintain (i) a public corporate family rating of the
Borrower and a rating of each Tranche of the Loans, in each case from Moody’s,
and (ii) a public corporate credit rating of the Borrower and a rating of each
Tranche of the Loans, in each case from S&P (it being understood and agreed that
“commercially reasonable efforts” shall in any event include the payment by the
Borrower of customary rating agency fees and cooperation with information and
data requests by Moody’s and S&P in connection with their ratings process).

 

-73-



--------------------------------------------------------------------------------



 



SECTION 10. Negative Covenants.
Each of Holdings and the Borrower hereby covenants and agrees that on and after
the Effective Date and until the Total Commitment and all Letters of Credit have
terminated and the Loans, Notes and Unpaid Drawings (in each case, together with
interest thereon), Fees and all other Obligations (other than any indemnities
described in Section 13.13 and reimbursement obligations under Section 13.01
which, in either case, are not then due and payable) incurred hereunder and
thereunder, are paid in full:
10.01. Liens. Holdings will not, and will not permit any of its Subsidiaries to,
create, incur, assume or suffer to exist any Lien upon or with respect to any
property or assets (real or personal, tangible or intangible) of Holdings or any
of its Subsidiaries, whether now owned or hereafter acquired, or sell any such
property or assets subject to an understanding or agreement, contingent or
otherwise, to repurchase such property or assets (including sales of accounts
receivable with recourse to Holdings or any of its Subsidiaries), or assign any
right to receive income or permit the filing of any financing statement under
the UCC or any other similar notice of Lien under any similar recording or
notice statute; provided that the provisions of this Section 10.01 shall not
prevent the creation, incurrence, assumption or existence of the following
(Liens described below are herein referred to as “Permitted Liens”):
(i) inchoate Liens for taxes, assessments or governmental charges or levies not
yet due or Liens for taxes, assessments or governmental charges or levies being
contested in good faith and by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP;
(ii) Liens in respect of property or assets of Holdings or any of its
Subsidiaries imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness for borrowed money, such as carriers’,
warehousemen’s, materialmen’s and mechanics’ liens and other similar Liens
arising in the ordinary course of business, and (x) which do not in the
aggregate materially detract from the value of Holdings’ or such Subsidiary’s
property or assets or materially impair the use thereof in the operation of the
business of Holdings or such Subsidiary or (y) which are being contested in good
faith by appropriate proceedings, which proceedings have the effect of
preventing the forfeiture or sale of the property or assets subject to any such
Lien;
(iii) Liens in existence on the Initial Borrowing Date which are listed, and the
property subject thereto described, in Schedule 10.01, but only to the
respective date, if any, set forth in such Schedule 10.01 for the removal,
replacement and termination of any such Liens, plus renewals, replacements and
extensions of such Liens to the extent set forth on such Schedule 10.01,
provided that (x) the aggregate principal amount of the Indebtedness, if any,
secured by such Liens does not increase from that amount outstanding at the time
of any such renewal, replacement or extension and (y) any such renewal,
replacement or extension does not encumber any additional assets or properties
of Holdings or any of its Subsidiaries;
(iv) Liens created by or pursuant to this Agreement and the Security Documents;
(v) (x) licenses, sublicenses, leases or subleases granted by Holdings or any of
its Subsidiaries to other Persons not materially interfering with the conduct of
the business of Holdings or any of its Subsidiaries and (y) any interest or
title of a lessor, sublessor or licensor under any lease or license agreement
permitted by this Agreement to which the Borrower or any of its Subsidiaries is
a party;

 

-74-



--------------------------------------------------------------------------------



 



(vi) Liens upon assets of the Borrower or any of its Subsidiaries subject to
Capitalized Lease Obligations to the extent such Capitalized Lease Obligations
are permitted by Section 10.04(iv), provided that (x) such Liens only serve to
secure the payment of Indebtedness arising under such Capitalized Lease
Obligation and (y) the Lien encumbering the asset giving rise to the Capitalized
Lease Obligation does not encumber any asset of Holdings or any other asset of
the Borrower or any Subsidiary of the Borrower;
(vii) Liens placed upon equipment or machinery acquired after the Initial
Borrowing Date and used in the ordinary course of business of the Borrower or
any of its Subsidiaries and placed at the time of the acquisition thereof by the
Borrower or such Subsidiary or within 90 days thereafter to secure Indebtedness
incurred to pay all or a portion of the purchase price thereof or to secure
Indebtedness incurred solely for the purpose of financing the acquisition of any
such equipment or machinery or extensions, renewals or replacements of any of
the foregoing for the same or a lesser amount, provided that (x) the
Indebtedness secured by such Liens is permitted by Section 10.04(iv) and (y) in
all events, the Lien encumbering the equipment or machinery so acquired does not
encumber any asset of Holdings or any other asset of the Borrower or such
Subsidiary;
(viii) easements, rights-of-way, restrictions, encroachments and other similar
charges or encumbrances, and minor title deficiencies, in each case not securing
Indebtedness and not materially interfering with the conduct of the business of
Holdings or any of its Subsidiaries;
(ix) Liens arising from precautionary UCC financing statement filings regarding
operating leases entered into in the ordinary course of business;
(x) non-consensual Liens arising out of the existence of judgments or awards
which do not otherwise result in an Event of Default under Section 11.09;
(xi) statutory and common law landlords’ liens under leases to which the
Borrower or any of its Subsidiaries is a party;
(xii) Liens (other than Liens imposed under ERISA) incurred in the ordinary
course of business in connection with workers compensation claims, unemployment
insurance and social security benefits and Liens securing the performance of
bids, tenders, leases and contracts in the ordinary course of business,
statutory obligations, surety bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business and consistent with
past practices (exclusive of obligations in respect of the payment for borrowed
money), provided that the aggregate amount of all cash and the Fair Market Value
of all other property subject to all Liens permitted by this clause (xii) shall
not at any time exceed $5,000,000;
(xiii) Permitted Encumbrances;
(xiv) Liens on property or assets acquired pursuant to a Permitted Acquisition
or other permitted Investment, or on property or assets of a Subsidiary of the
Borrower in existence at the time such Subsidiary is acquired pursuant to a
Permitted Acquisition or other permitted Investment, provided that (x) any
Indebtedness that is secured by such Liens is permitted to exist under
Section 10.04(vii), and (y) such Liens are not incurred in connection with, or
in contemplation or anticipation of, such Permitted Acquisition and do not
attach to any asset of Holdings or any other asset of the Borrower or any of its
Subsidiaries;

 

-75-



--------------------------------------------------------------------------------



 



(xv) Liens arising out of any conditional sale, title retention, consignment or
other similar arrangements for the sale of goods entered into by the Borrower or
any of its Subsidiaries in the ordinary course of business to the extent such
Liens do not attach to any assets other than the goods subject to such
arrangements;
(xvi) Liens (x) incurred in the ordinary course of business in connection with
the purchase or shipping of goods or assets (or the related assets and proceeds
thereof), which Liens are in favor of the seller or shipper of such goods or
assets and only attach to such goods or assets, and (y) in favor of customs and
revenue authorities arising as a matter of law to secure payment of customs
duties in connection with the importation of goods;
(xvii) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by Holdings or any Subsidiary, in each case granted in the ordinary
course of business in favor of the bank or banks with which such accounts are
maintained, securing amounts owing to such bank or banks with respect to cash
management and operating account arrangements;
(xviii) Liens granted in the ordinary course of business on the unearned portion
of insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under Section 10.04;
(xix) Liens on earnest money deposits made in connection with any agreement in
respect of an anticipated Permitted Acquisition;
(xx) Liens not otherwise a Permitted Lien pursuant to clauses (i) through (xix)
(and which shall not apply to consensual Liens with respect to the Collateral or
property which would become Collateral if the approvals described in
Section 13.20 were obtained) that secure obligations not in excess of $250,000
in the aggregate; and
(xxi) until the 35th day after the Initial Borrowing Date, Liens on money
deposited with the Trustee under the Existing Senior Subordinated Note Indenture
to defease the obligations thereunder and Liens in favor of the Trustee pursuant
to Article VII of the Indenture.
In connection with the granting of Liens of the type described in clauses (iii),
(vi), (vii), (ix) and (xiv) of this Section 10.01 by the Borrower of any of its
Subsidiaries, the Administrative Agent and the Collateral Agent shall be
authorized by each Lender to take any actions deemed appropriate by it in
connection therewith (including, without limitation, by executing appropriate
lien releases or lien subordination agreements in favor of the holder or holders
of such Liens, in either case solely with respect to the item or items of
equipment or other assets subject to such Liens).
10.02. Consolidation, Merger, Purchase or Sale of Assets, etc. Holdings will
not, and will not permit any of its Subsidiaries to, wind up, liquidate or
dissolve its affairs or enter into any partnership, joint venture, or
transaction of merger or consolidation, or convey, sell, lease or otherwise
dispose of all or any part of its property or assets (other than sales of
inventory in the ordinary course of business), or enter into any sale-leaseback
transactions, or purchase or otherwise acquire (in one or a series of related
transactions) any part of the property or assets (other than purchases or other
acquisitions of inventory, materials, equipment, goods and services in the
ordinary course of business) of any Person (or agree to do any of the foregoing
at any future time), except that:
(i) Capital Expenditures by the Borrower and its Subsidiaries shall be permitted
to the extent not in violation of Section 10.07;
(ii) the Borrower and its Subsidiaries may liquidate or otherwise dispose of
obsolete or worn-out property in the ordinary course of business;

 

-76-



--------------------------------------------------------------------------------



 



(iii) Investments may be made to the extent permitted by Section 10.05;
(iv) the Borrower and its Subsidiaries may sell assets (other than the capital
stock or other Equity Interests of any Wholly-Owned Subsidiary, unless all of
the capital stock or other Equity Interests of such Wholly-Owned Subsidiary are
sold in accordance with this clause (iv)), so long as (v) no Default or Event of
Default then exists or would result therefrom, (w) each such sale is in an
arm’s-length transaction and the Borrower or the respective Subsidiary receives
at least Fair Market Value, (x) the consideration received by the Borrower or
such Subsidiary in connection with any Asset Sale shall consist of at least 75%
cash and is paid at the time of the closing of such sale, (y) the Net Sale
Proceeds therefrom are applied and/or reinvested as (and to the extent) required
by Section 5.02(e) and (z) the aggregate amount of the cash and non-cash
proceeds received from all assets sold pursuant to this clause (iv) shall not
exceed $3,000,000 in any Fiscal Year of Holdings (for this purpose, using the
Fair Market Value of property other than cash);
(v) each of the Borrower and its Subsidiaries may lease (as lessee) or license
(as licensee) real or personal property (so long as any such lease or license
does not create a Capitalized Lease Obligation except to the extent permitted by
Section 10.04(iv));
(vi) each of the Borrower and its Subsidiaries may sell or discount, in each
case without recourse and in the ordinary course of business, accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof and not as part of any financing
transaction;
(vii) each of the Borrower and its Subsidiaries may grant licenses, sublicenses,
leases or subleases to other Persons not materially interfering with the conduct
of the business of the Borrower or any of its Subsidiaries, in each case so long
as no such grant otherwise affects the Collateral Agent’s security interest in
the asset or property subject thereto;
(viii) the Borrower or any Subsidiary of the Borrower may convey, sell or
otherwise transfer all or any part of its business, properties and assets to any
Qualified Credit Party, so long as any security interests granted to the
Collateral Agent for the benefit of the Secured Creditors pursuant to the
Security Documents in the assets so transferred shall remain in full force and
effect and perfected (to at least the same extent as in effect immediately prior
to such transfer) and all actions required to maintain said perfected status
have been taken;
(ix) any Subsidiary of the Borrower may merge or consolidate with and into, or
be dissolved or liquidated into, any Qualified Credit Party, so long as (i) in
the case of any such merger, consolidation, dissolution or liquidation involving
the Borrower, the Borrower is the surviving or continuing entity of any such
merger, consolidation, dissolution or liquidation, (ii) in all other cases, a
Wholly-Owned Domestic Subsidiary of the Borrower which is a Subsidiary Guarantor
is the surviving or continuing corporation of any such merger, consolidation,
dissolution or liquidation, and (iii) any security interests granted to the
Collateral Agent for the benefit of the Secured Creditors pursuant to the
Security Documents in the assets of such Subsidiary shall remain in full force
and effect and perfected (to at least the same extent as in effect immediately
prior to such merger, consolidation, dissolution or liquidation) and all actions
required to maintain said perfected status have been taken;

 

-77-



--------------------------------------------------------------------------------



 



(x) any Foreign Subsidiary of the Borrower may be merged, consolidated or
amalgamated with and into, or be dissolved or liquidated into, or transfer any
of its assets to, any Wholly-Owned Foreign Subsidiary of the Borrower, so long
as (i) such Wholly-Owned Foreign Subsidiary of the Borrower is the surviving or
continuing entity of any such merger, consolidation, amalgamation, dissolution
or liquidation and (ii) any security interests granted to the Collateral Agent
for the benefit of the Secured Creditors pursuant to the Security Documents in
the Equity Interests of such Wholly-Owned Foreign Subsidiary and such Foreign
Subsidiary shall remain in full force and effect and perfected and enforceable
(to at least the same extent as in effect immediately prior to such merger,
consolidation, amalgamation, dissolution, liquidation or transfer) and all
actions required to maintain said perfected status have been taken;
(xi) Permitted Acquisitions may be consummated in accordance with the
requirements of Section 9.15; and
(xii) Holdings and its Subsidiaries may liquidate or otherwise dispose of Cash
Equivalents in the ordinary course of business, in each case for cash at Fair
Market Value;
To the extent the Required Lenders waive the provisions of this Section 10.02
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 10.02 (other than to Holdings or a Subsidiary
thereof), such Collateral shall be sold free and clear of the Liens created by
the Security Documents, and the Administrative Agent and the Collateral Agent
shall be authorized to take any actions deemed appropriate in order to effect
and/or evidence the foregoing.
10.03. Dividends. Holdings will not, and will not permit any of its Subsidiaries
to, authorize, declare or pay any Dividends with respect to Holdings or any of
its Subsidiaries, except that:
(i) any Subsidiary of the Borrower may pay cash Dividends to the Borrower or to
any Wholly-Owned Subsidiary of the Borrower;
(ii) any Non-Wholly-Owned Subsidiary of the Borrower may pay cash Dividends to
its shareholders, members or partners generally, so long as the Borrower or its
respective Subsidiary which owns the Equity Interest in the Subsidiary paying
such Dividends receives at least its proportionate share thereof (based upon its
relative holding of the Equity Interests in the Subsidiary paying such Dividends
and taking into account the relative preferences, if any, of the various classes
of Equity Interests of such Subsidiary);
(iii) the Borrower may pay cash Dividends to Holdings, so long as the proceeds
thereof are promptly used by Holdings to pay operating expenses incurred in the
ordinary course of business (including, without limitation, outside directors
and professional fees, expenses and indemnities) and other similar corporate
overhead costs and expenses;
(iv) the Borrower may pay cash Dividends to Holdings to make any payment arising
from indemnification obligations if such obligations were entered into in the
ordinary course of business and, when incurred, did not violate the applicable
covenants contained herein;
(v) the Borrower may pay cash Dividends to Holdings at the times and in the
amounts necessary to enable Holdings to pay its tax obligations; provided that
(x) the amount of cash Dividends paid pursuant to this clause (v) to enable
Holdings to pay Federal and state income taxes at any time shall not exceed the
amount of such Federal and state income taxes actually owing by Holdings at such
time for the respective period and (y) any refunds received by Holdings shall
promptly be returned by Holdings to the Borrower up to the amount of cash
Dividends paid during the term of this Agreement pursuant to the preceding
clause (x);

 

-78-



--------------------------------------------------------------------------------



 



(vi) the Borrower may pay cash Dividends to Holdings in an aggregate amount for
all such Dividends not to exceed $5,000,000 (although no more than $2,000,000 of
such Dividends may be paid in any Fiscal Year of Holdings) for the purpose of
enabling Holdings to redeem, repurchase or otherwise acquire for value, and
Holdings may redeem, repurchase or otherwise acquire for value, outstanding
shares of Holdings Common Stock (or options or warrants to purchases Holdings
Common Stock) following the death, disability or termination of employment of
officers, directors or employees of Holdings or any of its Subsidiaries,
provided that (x) the only consideration paid by Holdings in respect of such
redemptions or purchases shall be cash and (y) at the time of any cash Dividend,
purchase or payment permitted to be made pursuant to this Section 10.03(vi), no
Default or Event of Default shall then exist or result therefrom;
(vii) Holdings may pay regularly scheduled Dividends on its Qualified Preferred
Stock pursuant to the terms thereof solely through the issuance of additional
shares of such Qualified Preferred Stock (but not in cash), provided that in
lieu of issuing additional shares of such Qualified Preferred Stock as
Dividends, Holdings may increase the liquidation preference of the shares of
Qualified Preferred Stock in respect of which such Dividends have accrued;
(viii) so long as no Default or Event of Default then exists or would exist
after giving effect thereto, (a) Holdings may pay cash Dividends in an aggregate
amount for all Dividends paid by Holdings pursuant to this clause (viii) not to
exceed $5,000,000 and (b) substantially concurrently with the payment of any
Dividends by Holdings pursuant to this clause (viii), the Borrower may pay cash
Dividends to Holdings in the amount to be so Dividended by Holdings; and
(ix) so long as no Default or Event of Default then exists or would exist after
giving effect thereto, (a) Holdings may pay cash Dividends from time to time so
long as the amount so paid at any time does not exceed the Cumulative Retained
Excess Cash Flow Amount as then in effect (and so that, as a result thereof, the
Cumulative Retained Excess Cash Flow Amount will not be reduced below $0),
provided that Dividends may be paid by Holdings pursuant to this clause
(ix) only if, after giving effect to the payment of the respective Dividend and
any incurrence of Indebtedness to pay same, the Total Leverage Ratio at such
time as determined on a Pro Forma Basis shall not exceed 1.50:1.00 and (b)
substantially concurrently with the payment by Holdings of any Dividends as
permitted pursuant to preceding clause (a), the Borrower may pay cash Dividends
to Holdings in an amount to be so Dividended by Holdings.
10.04. Indebtedness. Holdings will not, and will not permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except:
(i) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents;
(ii) Existing Indebtedness outstanding on the Initial Borrowing Date and listed
on Schedule 8.21 (as reduced by any repayments of principal thereof other than
with the proceeds of Permitted Refinancing Indebtedness), without giving effect
to any subsequent extension, renewal or refinancing thereof except through one
or more issuances of Permitted Refinancing Indebtedness in respect thereof;

 

-79-



--------------------------------------------------------------------------------



 



(iii) Indebtedness of the Borrower and its Subsidiaries under (x) Interest Rate
Protection Agreements entered into with respect to other Indebtedness permitted
under this Section 10.04 and (y) Other Hedging Agreements entered into in the
ordinary course of business and providing protection to the Borrower against
fluctuations in currency values or commodity prices in connection with the
Borrower’s or any of its Subsidiaries’ operations, in either case so long as the
entering into of such Interest Rate Protection Agreements or Other Hedging
Agreements are bona fide hedging activities and are not for speculative
purposes;
(iv) Indebtedness of the Borrower and its Subsidiaries evidenced by Capitalized
Lease Obligations (to the extent permitted pursuant to Section 10.07) and
purchase money Indebtedness described in Section 10.01(vii), provided that in no
event shall the sum of the aggregate principal amount of all Capitalized Lease
Obligations and purchase money Indebtedness permitted by this clause (iv) exceed
$5,000,000 at any time outstanding;
(v) Indebtedness constituting Intercompany Loans to the extent permitted by
Section 10.05(viii);
(vi) Indebtedness consisting of unsecured guaranties (x) by the Borrower and the
Wholly-Owned Domestic Subsidiaries of the Borrower that are Subsidiary
Guarantors of each other’s Indebtedness and lease and other contractual
obligations permitted under this Agreement and (y) by Wholly-Owned Foreign
Subsidiaries of the Borrower of each other’s Indebtedness and lease and other
contractual obligations permitted under this Agreement;
(vii) Indebtedness of a Subsidiary of the Borrower acquired pursuant to a
Permitted Acquisition or other permitted Investment (or Indebtedness assumed at
the time of a Permitted Acquisition or other permitted Investment of an asset
securing such Indebtedness) (any such Indebtedness, “Permitted Acquired Debt”)
and any Permitted Refinancing Indebtedness in respect thereof, provided that
(x) such Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such Permitted Acquisition or other permitted Investment and
(y) the aggregate principal amount of all Indebtedness permitted by this clause
(vii) shall not exceed $5,000,000 at any one time outstanding;
(viii) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, so long as such Indebtedness is
extinguished within four Business Days of its incurrence;
(ix) Indebtedness of the Borrower and its Subsidiaries with respect to
performance bonds, surety bonds, appeal bonds or customs bonds required in the
ordinary course of business or in connection with the enforcement of rights or
claims of the Borrower or any of its Subsidiaries or in connection with
judgments that do not result in a Default or an Event of Default;
(x) Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to the Borrower or any of its Subsidiaries, so long as the
amount of such Indebtedness is not in excess of the amount of the unpaid cost
of, and shall be incurred only to defer the cost of, such insurance for the
period in which such Indebtedness is incurred and such Indebtedness is
outstanding only for a period not exceeding twelve months;

 

-80-



--------------------------------------------------------------------------------



 



(xi) Indebtedness of the Borrower or any of its Subsidiaries which may be deemed
to exist in connection with agreements providing for indemnification, purchase
price adjustments and similar obligations in connection with the acquisition or
disposition of assets in accordance with the requirements of this Agreement, so
long as any such obligations are those of the Person making the respective
acquisition or sale, and are not guaranteed by any other Person except as
permitted by Section 10.04(vi); and
(xii) indemnification obligations by any Credit Party of the obligations (which
are permitted under this Agreement) of any other Credit Party;
(xiii) indemnification obligations to gaming establishment customers in the
ordinary course of business relating to obligations arising from cash access
transactions in the ordinary course of business; and
(xiv) so long as no Default or Event of Default then exists or would result
therefrom, additional Indebtedness incurred by the Borrower and its Subsidiaries
in an aggregate principal amount not to exceed $12,500,000 at any one time
outstanding, which Indebtedness shall be unsecured unless otherwise permitted
under Section 10.01(xx).
10.05. Advances, Investments and Loans. Holdings will not, and will not permit
any of its Subsidiaries to, directly or indirectly, lend money or credit or make
advances to any Person, or purchase or acquire any stock, obligations or
securities of, or any other Equity Interest in, or make any capital contribution
to, any other Person, or purchase or own a futures contract or otherwise become
liable for the purchase or sale of currency or other commodities at a future
date in the nature of a futures contract, or hold any cash or Cash Equivalents
(each of the foregoing an “Investment” and, collectively, “Investments”), except
that the following shall be permitted:
(i) the Borrower and its Subsidiaries may acquire and hold accounts receivables
owing to any of them, if created or acquired in the ordinary course of business
and payable or dischargeable in accordance with customary trade terms of the
Borrower or such Subsidiary;
(ii) Holdings and its Subsidiaries may acquire and hold cash and Cash
Equivalents;
(iii) Holdings and its Subsidiaries may hold the Investments held by them on the
Initial Borrowing Date and described on Schedule 10.05, provided that any
additional Investments made with respect thereto shall be permitted only if
permitted under the other provisions of this Section 10.05;
(iv) the Borrower and its Subsidiaries may acquire and own investments
(including debt obligations) received in connection with the bankruptcy or
reorganization of suppliers and customers and in good faith settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;
(v) the Borrower and its Subsidiaries may make loans and advances to their
officers, directors and employees for moving, relocation and travel expenses and
other similar expenditures, in each case in the ordinary course of business in
an aggregate amount not to exceed $500,000 at any time (determined without
regard to any write-downs or write-offs of such loans and advances);
(vi) Holdings and its Subsidiaries may acquire and hold obligations of their
officers, and employees in connection with such officers’ and employees’
acquisition of shares of Holdings Common Stock (so long as no cash is actually
advanced by Holdings or any of its Subsidiaries in connection with the
acquisition of such obligations);

 

-81-



--------------------------------------------------------------------------------



 



(vii) the Borrower may enter into Interest Rate Protection Agreements and Other
Hedging Agreements to the extent permitted by Section 10.04(iii);
(viii) (I) any Qualified Credit Party may make intercompany loans and advances
to any other Qualified Credit Party, (II) any Subsidiary of the Borrower which
is not a Qualified Credit Party may make intercompany loans and advances to any
Qualified Credit Party, (III) any Subsidiary of the Borrower which is not a
Qualified Credit Party may make intercompany loans and advances to any other
Subsidiary of the Borrower which is not a Qualified Credit Party and (IV) any
Qualified Credit Party may make intercompany loans and advances to any
Subsidiary of the Borrower which is not a Qualified Credit Party (such
intercompany loans and advances referred to in preceding clauses (I) through
(IV), collectively, the “Intercompany Loans”), provided, that (u) each
Intercompany Loan shall be evidenced by an Intercompany Note, (w) each such
Intercompany Note owned or held by a Credit Party shall be pledged to the
Collateral Agent pursuant to the Pledge Agreement, (x) each Intercompany Loan
made to a Qualified Credit Party shall be subject to the subordination
provisions contained in the respective Intercompany Note, (y) at no time shall
the aggregate outstanding principal amount of all Intercompany Loans made
pursuant to preceding sub-clause (IV) of this clause (viii) when added to the
amount of contributions and acquisitions of Equity Interests theretofore made
pursuant to subclause (ix)(III) of this Section 10.05(viii) (for this purpose
taking the Fair Market Value of any property (other than cash) so contributed at
the time of such contributions) exceed $6,000,000 (determined without regard to
any write-downs or write-offs of such loans and advances and net of any returns
on such Investments) and (z) any Intercompany Loans made to any Qualified Credit
Party pursuant to this clause (viii) shall cease to be permitted by this clause
(viii) if such Qualified Credit Party ceases to constitute a Qualified Credit
Party;
(ix) (I) Holdings may make capital contributions to, or acquire Equity Interests
of, the Borrower, (II) the Qualified Credit Parties may make capital
contributions to, or acquire Equity Interests of, any other Qualified Credit
Party (other than the Borrower) and (III) any Qualified Credit Party may make
capital contributions to, or acquire Equity Interests of, any Subsidiary of the
Borrower which is not a Qualified Credit Party; provided that (w) the aggregate
amount of contributions and acquisitions of Equity Interests on and after the
Borrowing Date made pursuant to preceding subclause (III) (for this purpose,
taking the Fair Market Value of any property (other than cash) so contributed at
the time of such contribution), when added to the aggregate outstanding
principal amount of Intercompany Loans made to any Subsidiary of the Borrower
which is not a Qualified Credit Party pursuant to subclause (IV) of
Section 10.05(viii) (determined without regard to any write-downs or write-offs
thereof), shall not exceed an amount equal to $1,000,000, (x) any security
interest granted to the Security Agent for the benefit of the Secured Creditors
pursuant to the Security Documents in any assets so contributed to a Qualified
Credit Party shall remain in full force and effect and perfected (to at least
the same extent as in effect immediately prior to such contribution) and all
actions required to maintain said perfected status have been taken and (y) any
Investment made in or to any Qualified Credit Party pursuant to this clause
(i) shall cease to be permitted by this clause (ix) if such Qualified Credit
Party ceases to constitute a Qualified Credit Party;
(x) Holdings and its Subsidiaries may own the Equity Interests of their
respective Subsidiaries created or acquired in accordance with the terms of this
Agreement (so long as all amounts invested in such Subsidiaries are
independently justified under another provision of this Section 10.05);
(xi) Contingent Obligations permitted by Section 10.04, to the extent
constituting Investments;

 

-82-



--------------------------------------------------------------------------------



 



(xii) Permitted Acquisitions shall be permitted in accordance with the
requirements of Section 9.15;
(xiii) the Borrower and its Subsidiaries may receive and hold promissory notes
and other non-cash consideration received in connection with any asset sale
permitted by Section 10.02(iv);
(xiv) the Borrower and its Subsidiaries may make advances in the form of a
prepayment of expenses to vendors, suppliers and trade creditors consistent with
their past practices, so long as such expenses were incurred in the ordinary
course of business of the Borrower or such Subsidiary;
(xv) the Borrower and its Subsidiaries may make advances in connection with
purchases of inventory, machinery and equipment in the ordinary course of
business;
(xvi) the Borrower and its Subsidiaries may make loans, extend credit or make
advances to customers and other Persons in the ordinary course of business in
connection with the sale of hardware to be used by such customer or other Person
in connection with the Borrower or such Subsidiary providing services to
customer or other Person; and
(xvii) in addition to Investments permitted by clauses (i) through (xvi) of this
Section 10.05, the Borrower and its Subsidiaries may make additional loans,
advances and other Investments to or in a Person in an aggregate amount for all
loans, advances and other Investments made pursuant to this clause (xvii)
(determined without regard to any write-downs or write-offs thereof), net of
cash repayments of principal in the case of loans, sale proceeds in the case of
Investments in the form of debt instruments and cash equity returns (whether as
a distribution, dividend, redemption or sale) in the case of equity investments,
not to exceed $5,000,000.
10.06. Transactions with Affiliates. Holdings will not, and will not permit any
of its Subsidiaries to, enter into any transaction or series of related
transactions with any Affiliate of Holdings or any of its Subsidiaries, other
than in the ordinary course of business and on terms and conditions
substantially as favorable to Holdings or such Subsidiary as would reasonably be
obtained by Holdings or such Subsidiary at that time in a comparable
arm’s-length transaction with a Person other than an Affiliate, except that the
following in any event shall be permitted:
(i) Dividends may be paid to the extent provided in Section 10.03;
(ii) loans may be made and other transactions may be entered into by Holdings
and its Subsidiaries to the extent permitted by Sections 10.02, 10.04 and 10.05;
(iii) customary fees, indemnities and reimbursements may be paid to non-officer
directors of Holdings and its Subsidiaries;
(iv) Holdings may issue Holdings Common Stock and Qualified Preferred Stock;

 

-83-



--------------------------------------------------------------------------------



 



(v) Holdings and its Subsidiaries may enter into, and may make payments under,
employment agreements, employee benefits plans, stock option plans,
indemnification provisions and other similar compensatory arrangements with
officers, employees and directors of Holdings and its Subsidiaries in the
ordinary course of business;
(vi) Subsidiaries of the Borrower may pay management fees, licensing fees and
similar fees to any Qualified Credit Party;
Notwithstanding anything to the contrary contained above in this Section 10.06,
in no event shall Holdings or any of its Subsidiaries pay any management,
consulting or similar fee to any of their respective Affiliates except as
specifically provided in clause (vi) of this Section 10.06.
10.07. Capital Expenditures. (a) Holdings will not, and will not permit any of
its Subsidiaries to make any Capital Expenditures, except that during any Fiscal
Year of Holdings set forth below (taken as one accounting period), the Borrower
and its Subsidiaries may make Capital Expenditures so long as the aggregate
amount of all such Capital Expenditures does not exceed in any Fiscal Year of
Holdings set forth below the sum of (x) the amount set forth opposite such
Fiscal Year below and (y) an amount equal to 2.0% of the Acquired Revenue of
each Acquired Entity or Business acquired after the Initial Borrowing Date
pursuant to a Permitted Acquisition; provided that, in the case of the
respective Fiscal Year in which such Permitted Acquisition of an Acquired Entity
or Business is consummated (commencing with any such Permitted Acquisition
consummated in Fiscal Year 2011), such amount shall be prorated by multiplying
the amount specified for such Acquired Entity or Business in preceding clause
(y) by a percentage, the numerator of which is the number of days in such Fiscal
Year after the date of the respective Permitted Acquisition and the denominator
of which is 365 or 366, as the case may be:

          Fiscal Year Ending   Amount  
 
       
December 31, 2011
  $ 10,000,000  
December 31, 2012
  $ 10,000,000  
December 31, 2013
  $ 10,000,000  
December 31, 2014
  $ 10,000,000  
December 31, 2015
  $ 10,000,000  
December 31, 2016
  $ 10,000,000  

(b) In addition to the foregoing, in the event that the amount of Capital
Expenditures permitted to be made by the Borrower and its Subsidiaries pursuant
to clause (a) above in any Fiscal Year of Holdings (before giving effect to any
increase in such permitted Capital Expenditure amount pursuant to this clause
(b)) is greater than the amount of Capital Expenditures actually made by the
Borrower and its Subsidiaries during such Fiscal Year, the lesser of (x) such
excess and (y) 50% of the applicable permitted scheduled Capital Expenditure
amount as set forth in such clause (a) above may be carried forward and utilized
to make Capital Expenditures in the immediately succeeding Fiscal Year, provided
that (x) no amounts once carried forward pursuant to this Section 10.07(b) may
be carried forward to any Fiscal Year of Holdings thereafter and (y) no amounts
carried forward into a subsequent Fiscal Year may be used until all Capital
Expenditures permitted pursuant to clause (a) above for such subsequent Fiscal
Year are first used in full.
(c) In addition to the foregoing, the Borrower and its Subsidiaries may make
additional Capital Expenditures (which Capital Expenditures will not be included
in any determination under Section 10.07(a) or (b)) with the amount of Net Sale
Proceeds received by the Borrower or any of its Subsidiaries from any Asset Sale
so long as such Net Sale Proceeds are reinvested within 180 days following the
date of such Asset Sale, but only to the extent that such Net Sale Proceeds are
not otherwise required to be applied as a mandatory repayment and/or commitment
reduction pursuant to Section 5.02(e).

 

-84-



--------------------------------------------------------------------------------



 



(d) In addition to the foregoing, the Borrower and its Subsidiaries may make
additional Capital Expenditures (which Capital Expenditures will not be included
in any determination under Section 10.07(a) or (b)) with the amount of Net Cash
Proceeds received by the Borrower or any of its Subsidiaries from any Recovery
Event so long as such Net Cash Proceeds are used to replace or restore any
properties or assets in respect of which such Net Cash Proceeds were paid within
180 days following the date of receipt of such Net Cash Proceeds from such
Recovery Event, but only to the extent that such Net Cash Proceeds are not
otherwise required to be applied as a mandatory repayment and/or commitment
reduction pursuant to Section 5.02(g).
(e) In addition to the foregoing, the Borrower and its Subsidiaries may make
additional Capital Expenditures (which Capital Expenditures will not be included
in any determination under Section 10.07(a) or (b)) constituting Permitted
Acquisitions effected in accordance with the requirements of Section 9.15.
10.08. Interest Expense Coverage Ratio. Holdings will not permit the Interest
Expense Coverage Ratio for any Test Period ending on the last day of a Fiscal
Quarter of Holdings set forth below to be less than the ratio set forth opposite
such Fiscal Quarter below:

          Fiscal Quarter Ended Closest to   Ratio  
 
       
March 31, 2011
    2.50:1.00  
June 30, 2011
    2.50:1.00  
September 30, 2011
    2.75:1.00  
December 31, 2011
    2.75:1.00  
March 31, 2012
    3.00:1.00  
June 30, 2012
    3.00:1.00  
September 30, 2012
    3.00:1.00  
December 31, 2012
    3.00:1.00  
March 31, 2013
    3.25:1.00  
June 30, 2013
    3.25:1.00  
September 30, 2013
    3.25:1.00  
December 31, 2013
    3.25:1.00  
March 31, 2014
    3.50:1.00  
June 30, 2014
    3.50:1.00  
September 30, 2014
    3.50:1.00  
December 31, 2014
    3.50:1.00  
Thereafter
    3.75:1.00  

10.09. Total Leverage Ratio. Holdings will not permit the Total Leverage Ratio
at any time during a period set forth below to be greater than the ratio set
forth opposite such period below:

          Period   Ratio  
 
       
From March 31, 2011 to and including December 30, 2011
    4.25:1.00  
From December 31, 2011 to and including March 30, 2012
    4.00:1.00  
March 31, 2012 to and including September 29, 2012
    3.75:1.00  
September 30, 2012 to and including March 30, 2015
    3.25:1.00  
Thereafter
    2.75:1.00  

 

-85-



--------------------------------------------------------------------------------



 



10.10. Modifications of Acquisition Documents, Certificate of Incorporation,
By-Laws and Certain Other Agreements; Limitations on Voluntary Payments, etc..
Holdings will not, and will not permit any of its Subsidiaries to, amend, modify
or change its certificate or articles of incorporation (including, without
limitation, by the filing or modification of any certificate or articles of
designation), certificate of formation, limited liability company agreement or
by-laws (or the equivalent organizational documents), as applicable, or any
agreement entered into by it with respect to its capital stock or other Equity
Interests (including any Qualified Preferred Stock), or enter into any new
agreement with respect to its capital stock or other Equity Interests, unless
such amendment, modification, change or other action contemplated by this
Section 10.10 could not reasonably be expected to be adverse to the interests of
the Lenders in any material respect; provided, that, any change in the size of
the board of directors or other governing body of Holdings or any of its
Subsidiaries shall not be limited or prohibited by this Section 10.10.
10.11. Limitation on Certain Restrictions on Subsidiaries. Holdings will not,
and will not permit any of its Subsidiaries to, directly or indirectly, create
or otherwise cause or suffer to exist or become effective any encumbrance or
restriction on the ability of any such Subsidiary to (a) pay dividends or make
any other distributions on its capital stock or any other Equity Interest or
participation in its profits owned by Holdings or any of its Subsidiaries, or
pay any Indebtedness owed to Holdings or any of its Subsidiaries, (b) make loans
or advances to Holdings or any of its Subsidiaries or (c) transfer any of its
properties or assets to Holdings or any of its Subsidiaries, except for such
encumbrances or restrictions existing under or by reason of (i) applicable law,
(ii) this Agreement and the other Credit Documents, (iii) customary provisions
restricting subletting or assignment of any lease governing any leasehold
interest of Holdings or any of its Subsidiaries, (iv) customary provisions
restricting assignment of any licensing agreement (in which Holdings or any of
its Subsidiaries is the licensee) or other contract entered into by Holdings or
any of its Subsidiaries in the ordinary course of business, (v) restrictions on
the transfer of any asset pending the close of the sale of such asset,
(vi) restrictions on the transfer of any asset subject to a Lien permitted by
Section 10.01(iii), (vi), (vii), (xv) or (xvi)(x); (vii) any agreement or
instrument governing Permitted Acquired Debt, which encumbrance or restriction
is not applicable to any Person or the properties or assets of any Person, other
than the Person or the properties or assets of the Person acquired pursuant to
the respective Permitted Acquisition or Investment and so long as the respective
encumbrances or restrictions were not created (or made more restrictive) in
connection with or in anticipation of the respective Permitted Acquisition or
Investment; and (viii) restrictions applicable to any joint venture that is a
Subsidiary existing at the time of the acquisition thereof as a result of an
Investment pursuant to Section 10.05 or a Permitted Acquisition effected in
accordance with Section 9.15; provided that the restrictions applicable to such
joint venture are not made more burdensome, from the perspective of the Borrower
and its Subsidiaries, than those as in effect immediately before giving effect
to the consummation of the respective Investment or Permitted Acquisition.
Notwithstanding anything to the contrary, the provisions of this Section 10.11
will not be applicable to the Borrower and Western Money Systems until the
Mississippi Gaming Commission Approval has been obtained pursuant to
Section 13.20.
10.12. Limitation on Issuance of Equity Interests. (a) Holdings will not, and
will not permit any of its Subsidiaries (other than Wholly-Owned Subsidiaries)
to, issue (i) any Preferred Equity (other than Qualified Preferred Stock issued
pursuant to clause (c) below) or (ii) any redeemable common stock or other
redeemable common Equity Interests other than common stock or other redeemable
common Equity Interests that is or are redeemable at the sole option of Holdings
or such Subsidiary, as the case may be.

 

-86-



--------------------------------------------------------------------------------



 



(b) Holdings will not permit any of its Subsidiaries to issue any capital stock
or other Equity Interests (including by way of sales of treasury stock) or any
options or warrants to purchase, or securities convertible into, capital stock
or other Equity Interests, except (i) for transfers and replacements of then
outstanding shares of capital stock or other Equity Interests, (ii) for stock
splits, stock dividends and other issuances which do not decrease the percentage
ownership of Holdings or any of its Subsidiaries in any class of the capital
stock or other Equity Interests of such Subsidiary, (iii) in the case of Foreign
Subsidiaries of Holdings, to qualify directors to the extent required by
applicable law and for other nominal share issuances to Persons other than
Holdings and its Subsidiaries to the extent required under applicable law,
(iv) for issuances by Subsidiaries of the Borrower which are newly created or
acquired in accordance with the terms of this Agreement and (v) Non-Wholly Owned
Subsidiaries may issue Equity Interests, subject to compliance with
Section 5.02(c).
(c) Holdings may from time to time (i) issue Qualified Preferred Stock, so long
as (x) no Default or Event of Default shall exist at the time of any such
issuance or immediately after giving effect thereto, and (y) with respect to
each issuance of Qualified Preferred Stock, the gross cash proceeds therefrom
(or in the case of Qualified Preferred Stock directly issued as consideration
for a Permitted Acquisition, the Fair Market Value of the assets received
therefor) shall be at least equal to 100% of the liquidation preference thereof
at the time of issuance and (ii) issue additional shares of Qualified Preferred
Stock to pay in kind regularly scheduled Dividends on Qualified Preferred Stock
theretofore issued in compliance with this Section 10.12(c).
10.13. Business; etc. (a) Holdings will not, and will not permit any of its
Subsidiaries to, engage directly or indirectly in any business other than the
businesses engaged in by Holdings and its Subsidiaries as of the Initial
Borrowing Date and businesses ancillary or complimentary thereto.
(b) Notwithstanding the foregoing or anything else in this Agreement to the
contrary, Holdings will not engage in any business or own any significant assets
or have any material liabilities other than (i) (x) its ownership of the capital
stock of the Borrower and (y) holding cash and Cash Equivalents at any time
(together with any investment income thereon), so long as the same are promptly
paid, distributed, contributed and/or on-lent to other Persons in accordance
with Sections 10.03, 10.05 or 10.06, as applicable, and (ii) those liabilities
which it is responsible for under this Agreement and the other Documents to
which it is a party, provided that Holdings may engage in those activities that
are incidental to (x) the maintenance of its existence in compliance with
applicable law and (y) legal, tax and accounting matters in connection with any
of the foregoing activities.
10.14. Limitation on Creation of Subsidiaries. (a) Holdings will not, and will
not permit any of its Subsidiaries to, establish, create or acquire after the
Initial Borrowing Date any Subsidiary (other than Non-Wholly Owned Subsidiaries
permitted to be established, created or acquired in accordance with the
requirements of Section 10.14(b)), provided that the Borrower and its
Wholly-Owned Subsidiaries shall be permitted to establish, create and, to the
extent permitted by this Agreement, acquire Wholly-Owned Subsidiaries, so long
as, in each case, (i) at least 5 days’ prior written notice thereof is given to
the Administrative Agent (or such shorter period of time as is acceptable to the
Administrative Agent in any given case), (ii) the capital stock or other Equity
Interests of such new Subsidiary are promptly pledged pursuant to, and to the
extent required by, this Agreement and the Pledge Agreement and the
certificates, if any, representing such stock or other Equity Interests,
together with stock or other appropriate powers duly executed in blank, are
delivered to the Collateral Agent, (iii) each such new Wholly-Owned Domestic
Subsidiary (other than Designated Foreign Subsidiaries and Inactive
Subsidiaries) executes a counterpart of the Subsidiaries Guaranty, the Security
Agreement and the Pledge Agreement, (iv) each such new Designated Foreign
Subsidiary that constitutes a Wholly-Owned Domestic Subsidiary executes local
law equivalents of the Security Agreement, the Pledge Agreement and the
Subsidiaries Guaranty, in each case, in form and substance satisfactory to the
Administrative Agent and (v) each such new Wholly-Owned Domestic Subsidiary
(other than Inactive Subsidiaries), to the extent requested by the
Administrative Agent or the Required Lenders, takes all actions required
pursuant to Section 9.12. In addition, each new Wholly-Owned Subsidiary that is
required to execute any Credit Document shall execute and deliver, or cause to
be executed and delivered, all other relevant documentation (including opinions
of counsel) of the type described in Section 6 as such new Subsidiary would have
had to deliver if such new Subsidiary were a Credit Party on the Initial
Borrowing Date. If one or more Wholly-Owned Domestic Subsidiaries which
constitute or constituted Inactive Subsidiaries at any time cease to qualify as
same, then the foregoing provisions shall apply with respect to such
Wholly-Owned Domestic Subsidiaries at such time as if they were newly-created at
such time.

 

-87-



--------------------------------------------------------------------------------



 



(b) In addition to Subsidiaries of the Borrower created pursuant to preceding
clause (a), the Borrower and its Subsidiaries may establish, acquire or create,
and make Investments in, Non-Wholly Owned Subsidiaries after the Effective Date
as a result of Permitted Acquisitions (subject to the limitations contained in
the definition thereof) and Investments expressly permitted to be made pursuant
to Section 10.05, provided that all of the capital stock or other Equity
Interests of each such Non-Wholly Owned Subsidiary shall be pledged by any
Credit Party which owns same as, and to the extent, required by the Pledge
Agreement.
SECTION 11. Events of Default.
Upon the occurrence of any of the following specified events (each, an “Event of
Default”):
11.01. Payments. The Borrower shall (i) default in the payment when due of any
principal of any Loan or any Note or (ii) default, and such default shall
continue unremedied for three or more Business Days, in the payment when due of
any interest on any Loan or Note, any Unpaid Drawing or any Fees or any other
amounts owing hereunder or under any other Credit Document; or
11.02. Representations, etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or in any
certificate delivered to the Administrative Agent or any Lender pursuant hereto
or thereto shall prove to be untrue in any material respect on the date as of
which made or deemed made; or
11.03. Covenants. Holdings or any of its Subsidiaries shall (i) default in the
due performance or observance by it of any term, covenant or agreement contained
in Section 5.02(k), 9.01(f)(i), 9.08, 9.11, 9.13, 9.14, 9.15 or Section 10 or
(ii) default in the due performance or observance by it of any other term,
covenant or agreement contained in this Agreement (other than those set forth in
Sections 11.01 and 11.02) and such default shall continue unremedied for a
period of 30 days after the earlier of (i) the date on which such default shall
first become known to any officer of the Borrower or any other Credit Party or
(ii) the date on which written notice thereof is given to the defaulting party
by the Administrative Agent or the Required Lenders; or
11.04. Default Under Other Agreements. (i) Holdings or any of its Subsidiaries
shall (x) default in any payment of any Indebtedness (other than the
Obligations) beyond the period of grace, if any, provided in an instrument or
agreement under which such Indebtedness was created or (y) default in the
observance or performance of any agreement or condition relating to any
Indebtedness (other than the Obligations) or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause (determined
without regard to whether any notice is required), any such Indebtedness to
become due prior to its stated maturity, or (ii) any Indebtedness (other than
the Obligations) of Holdings or any of its Subsidiaries shall be declared to be
(or shall become) due and payable, or required to be prepaid other than by a
regularly scheduled required prepayment, prior to the stated maturity thereof,
provided that it shall not be a Default or an Event of Default under this
Section 11.04 unless the aggregate principal amount of all Indebtedness as
described in preceding clauses (i) and (ii) is at least $5,000,000; or

 

-88-



--------------------------------------------------------------------------------



 



11.05. Bankruptcy, etc. Holdings or any of its Subsidiaries shall commence a
voluntary case concerning itself under Title 11 of the United States Code
entitled “Bankruptcy,” as now or hereafter in effect, or any successor thereto
(the “Bankruptcy Code”); or an involuntary case is commenced against Holdings or
any of its Subsidiaries, and the petition is not controverted within 10 days, or
is not dismissed within 60 days after the filing thereof, provided, however,
that during the pendency of such period, each Lender shall be relieved of its
obligation to extend credit hereunder; or a custodian (as defined in the
Bankruptcy Code) is appointed for, or takes charge of, all or substantially all
of the property of Holdings or any of its Subsidiaries, to operate all or any
substantial portion of the business of Holdings or any of its Subsidiaries, or
Holdings or any of its Subsidiaries commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to Holdings or any of its Subsidiaries, or there is
commenced against Holdings or any of its Subsidiaries any such proceeding which
remains undismissed for a period of 60 days after the filing thereof, or
Holdings or any of its Subsidiaries is adjudicated insolvent or bankrupt; or any
order of relief or other order approving any such case or proceeding is entered;
or Holdings or any of its Subsidiaries makes a general assignment for the
benefit of creditors; or any Company action is taken by Holdings or any of its
Subsidiaries for the purpose of effecting any of the foregoing; or
11.06. ERISA.
(a) one or more ERISA Events shall have occurred, or
(b) there is or arises an Unfunded Pension Liability (taking into account only
Plans with positive Unfunded Pension Liability); or
(c) there is or arises any potential withdrawal liability under Section 4201 of
ERISA, if Holdings, any Subsidiary of Holdings or the ERISA Affiliates were to
withdraw completely from any and all Multiemployer Plans;
and the liability of any or all of Holdings, any Subsidiary of Holdings and the
ERISA Affiliates contemplated by the foregoing clauses (a), (b) and (c), either
individually or in the aggregate, has had or would be reasonably expected to
have, a Material Adverse Effect; or
11.07. Security Documents. Any of the Security Documents shall cease to be in
full force and effect, or shall cease to give the Collateral Agent for the
benefit of the Secured Creditors the Liens, rights, powers and privileges
purported to be created thereby (including, without limitation, a perfected
security interest in, and Lien on, all of the Collateral, in favor of the
Collateral Agent, superior to and prior to the rights of all third Persons
(except as permitted by Section 10.01), and subject to no other Liens (except as
permitted by Section 10.01), or any Credit Party shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to any such Security Document and such default
shall continue beyond the period of grace, if any, specifically applicable
thereto pursuant to the terms of such Security Document; provided that the
failure to have a perfected and enforceable Lien on Collateral in favor of the
Collateral Agent shall not give rise to an Event of Default under this
Section 11.07, unless the aggregate fair market value of all Collateral over
which the Collateral Agent fails to have a perfected and enforceable Lien,
except to the extent that any lack of perfection or enforceability results from
any act or omission of the Collateral Agent or the Administrative Agent (so long
as such act or omission does not result from the breach or non-compliance by a
Credit Party with the terms of any Credit Document), equals or exceeds
$1,000,000; or

 

-89-



--------------------------------------------------------------------------------



 



11.08. Guaranties. Any Guaranty or any provision thereof shall cease to be in
full force or effect as to any Guarantor (except as a result of a release of any
Subsidiary Guarantor in accordance with the terms thereof), or any Guarantor or
any Person acting for or on behalf of such Guarantor shall deny or disaffirm
such Guarantor’s obligations under the Guaranty to which it is a party or any
Guarantor shall default in the due performance or observance of any term,
covenant or agreement on its part to be performed or observed pursuant to the
Guaranty to which it is a party; or
11.09. Judgments. One or more judgments or decrees shall be entered against
Holdings or any Subsidiary of Holdings involving in the aggregate for Holdings
and its Subsidiaries a liability (not paid or to the extent not covered by a
reputable and solvent insurance company) and such judgments and decrees either
shall be final and non-appealable or shall not be vacated, discharged or stayed
or bonded pending appeal for any period of 30 consecutive days, and the
aggregate amount of all such judgments equals or exceeds $5,000,000; or
11.10. Change of Control. A Change of Control shall occur; or
11.11. Vault Cash Agreement Cross-Default. (A) a “Client Event of Default” (as
defined in the Vault Cash Agreement) or a similar event of default, as may be
defined under any successor Vault Cash Agreement (beyond any applicable grace
period), shall occur and be continuing under the Vault Cash Agreement or
(B) Holdings or any of its Subsidiaries fails to perform or observe any other
condition or covenant, or any other event shall occur or condition shall exist,
under the Vault Cash Agreement, if the effect of such failure, event or
condition is to cause, or to permit a Vault Cash Provider or any of its agents,
to terminate the Vault Cash Agreement or to retrieve from the ATMs or (C) the
Vault Cash Agreement shall be amended, modified, supplemented or replaced, or
shall fail to be replaced upon the termination thereof or shall be replaced on
substantially modified terms from the then existing Vault Cash Agreement, in
each case pursuant to this clause (C) only, if the effect thereof could be
reasonably likely to cause a Material Adverse Effect;
then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Borrower, take any or all
of the following actions, without prejudice to the rights of the Administrative
Agent, any Lender or the holder of any Note to enforce its claims against any
Credit Party (provided that, if an Event of Default specified in Section 11.05
shall occur with respect to the Borrower, the result which would occur upon the
giving of written notice by the Administrative Agent as specified in clauses
(i) and (ii) below shall occur automatically without the giving of any such
notice): (i) declare the Total Commitment terminated, whereupon all Commitments
of each Lender shall forthwith terminate immediately and any Commitment
Commission shall forthwith become due and payable without any other notice of
any kind; (ii) declare the principal of and any accrued interest in respect of
all Loans and the Notes and all Obligations owing hereunder and thereunder to
be, whereupon the same shall become, forthwith due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Credit Party; (iii) terminate any Letter of Credit which
may be terminated in accordance with its terms; (iv) direct the Borrower to pay
(and the Borrower agrees that upon receipt of such notice, or upon the
occurrence of an Event of Default specified in Section 11.05 with respect to the
Borrower, it will pay) to the Collateral Agent at the Payment Office such
additional amount of cash or Cash Equivalents, to be held as security by the
Collateral Agent, as is equal to the aggregate Stated Amount of all Letters of
Credit issued for the account of the Borrower and then outstanding; (v) enforce,
as Collateral Agent, all of the Liens and security interests created pursuant to
the Security Documents; (vi) enforce each Guaranty; and (vii) apply any cash
collateral held by the Administrative Agent pursuant to Section 5.02 to the
repayment of the Obligations.

 

-90-



--------------------------------------------------------------------------------



 



SECTION 12. The Administrative Agent.
12.01. Appointment. The Lenders hereby irrevocably designate and appoint DBTCA
as Administrative Agent (for purposes of this Section 12 and Section 13.01, the
term “Administrative Agent” also shall include DBTCA in its capacity as
Collateral Agent pursuant to the Security Documents) to act as specified herein
and in the other Credit Documents. Each Lender hereby irrevocably authorizes,
and each holder of any Note by the acceptance of such Note shall be deemed
irrevocably to authorize, the Administrative Agent to take such action on its
behalf under the provisions of this Agreement, the other Credit Documents and
any other instruments and agreements referred to herein or therein and to
exercise such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of the Administrative Agent by the terms
hereof and thereof and such other powers as are reasonably incidental thereto.
The Administrative Agent may perform any of its respective duties hereunder by
or through its officers, directors, agents, employees or affiliates.
12.02. Nature of Duties. (a) The Administrative Agent shall not have any duties
or responsibilities except those expressly set forth in this Agreement and in
the other Credit Documents. Neither the Administrative Agent nor any of its
officers, directors, agents, employees or affiliates shall be liable for any
action taken or omitted by it or them hereunder or under any other Credit
Document or in connection herewith or therewith, unless caused by its or their
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision). The duties of the
Administrative Agent shall be mechanical and administrative in nature; the
Administrative Agent shall not have by reason of this Agreement or any other
Credit Document a fiduciary relationship in respect of any Lender or the holder
of any Note; and nothing in this Agreement or in any other Credit Document,
expressed or implied, is intended to or shall be so construed as to impose upon
the Administrative Agent any obligations in respect of this Agreement or any
other Credit Document except as expressly set forth herein or therein.
(b) Notwithstanding any other provision of this Agreement or any provision of
any other Credit Document, the Lead Arrangers, the Syndication Agent and the
Documentation Agent are named as such for recognition purposes only, and in its
capacity as such shall have no powers, duties, responsibilities or liabilities
with respect to this Agreement or the other Credit Documents or the transactions
contemplated hereby and thereby; it being understood and agreed that the Lead
Arrangers, the Syndication Agent and the Documentation Agent shall be entitled
to all indemnification and reimbursement rights in favor of the Administrative
Agent as, and to the extent, provided for under Sections 12.06 and 13.01.
Without limitation of the foregoing, the Lead Arrangers, the Syndication Agent
and the Documentation Agent shall not, solely by reason of this Agreement or any
other Credit Documents, have any fiduciary relationship in respect of any Lender
or any other Person.
12.03. Lack of Reliance on the Administrative Agent. Independently and without
reliance upon the Administrative Agent, each Lender and the holder of each Note,
to the extent it deems appropriate, has made and shall continue to make (i) its
own independent investigation of the financial condition and affairs of Holdings
and its Subsidiaries in connection with the making and the continuance of the
Loans and the taking or not taking of any action in connection herewith and
(ii) its own appraisal of the creditworthiness of Holdings and its Subsidiaries
and, except as expressly provided in this Agreement, the Administrative Agent
shall not have any duty or responsibility, either initially or on a continuing
basis, to provide any Lender or the holder of any Note with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter. The Administrative Agent
shall not be responsible to any Lender or the holder of any Note for any
recitals, statements, information, representations or warranties herein or in
any document, certificate or other writing delivered in connection herewith or
for the execution, effectiveness, genuineness, validity, enforceability,
perfection, collectability, priority or sufficiency of this Agreement or any
other Credit Document or the financial condition of Holdings or any of its
Subsidiaries or be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement or any other Credit Document, or the financial condition of Holdings
or any of its Subsidiaries or the existence or possible existence of any Default
or Event of Default.

 

-91-



--------------------------------------------------------------------------------



 



12.04. Certain Rights of the Administrative Agent. If the Administrative Agent
requests instructions from the Required Lenders with respect to any act or
action (including failure to act) in connection with this Agreement or any other
Credit Document, the Administrative Agent shall be entitled to refrain from such
act or taking such action unless and until the Administrative Agent shall have
received instructions from the Required Lenders; and the Administrative Agent
shall not incur liability to any Lender by reason of so refraining. Without
limiting the foregoing, neither any Lender nor the holder of any Note shall have
any right of action whatsoever against the Administrative Agent as a result of
the Administrative Agent acting or refraining from acting hereunder or under any
other Credit Document in accordance with the instructions of the Required
Lenders.
12.05. Reliance. The Administrative Agent shall be entitled to rely, and shall
be fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the Administrative Agent believed to be the proper Person, and,
with respect to all legal matters pertaining to this Agreement and any other
Credit Document and its duties hereunder and thereunder, upon advice of counsel
selected by the Administrative Agent.
12.06. Indemnification. To the extent the Administrative Agent (or any affiliate
thereof) is not reimbursed and indemnified by the Borrower, the Lenders will
reimburse and indemnify the Administrative Agent (and any affiliate thereof) in
proportion to their respective “percentage” as used in determining the Required
Lenders (determined as if there were no Defaulting Lenders) for and against any
and all liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements of whatsoever kind or nature which
may be imposed on, asserted against or incurred by the Administrative Agent (or
any affiliate thereof) in performing its duties hereunder or under any other
Credit Document or in any way relating to or arising out of this Agreement or
any other Credit Document; provided that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, claims,
actions, judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s (or such affiliate’s) gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).
12.07. The Administrative Agent in its Individual Capacity. With respect to its
obligation to make Loans, or issue or participate in Letters of Credit, under
this Agreement, the Administrative Agent shall have the rights and powers
specified herein for a “Lender” and may exercise the same rights and powers as
though it were not performing the duties specified herein; and the term
“Lender,” “Majority Lenders”, “Required Lenders,” or any similar terms shall,
unless the context clearly indicates otherwise, include the Administrative Agent
in its respective individual capacities. The Administrative Agent and its
affiliates may accept deposits from, lend money to, and generally engage in any
kind of banking, investment banking, trust or other business with, or provide
debt financing, equity capital or other services (including financial advisory
services) to any Credit Party or any Affiliate of any Credit Party (or any
Person engaged in a similar business with any Credit Party or any Affiliate
thereof) as if they were not performing the duties specified herein, and may
accept fees and other consideration from any Credit Party or any Affiliate of
any Credit Party for services in connection with this Agreement and otherwise
without having to account for the same to the Lenders.

 

-92-



--------------------------------------------------------------------------------



 



12.08. Holders. The Administrative Agent may deem and treat the payee of any
Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment, transfer or endorsement thereof, as the case may be,
shall have been filed with the Administrative Agent. Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is the holder of any Note shall be conclusive and binding
on any subsequent holder, transferee, assignee or endorsee, as the case may be,
of such Note or of any Note or Notes issued in exchange therefor.
12.09. Resignation by the Administrative Agent. (a) The Administrative Agent may
resign from the performance of all its respective functions and duties hereunder
and/or under the other Credit Documents at any time by giving 15 Business Days’
prior written notice to the Lenders and, unless a Default or an Event of Default
under Section 11.05 then exists, the Borrower. Any such resignation by an
Administrative Agent hereunder shall also constitute its resignation as an
Issuing Lender and the Swingline Lender, in which case the resigning
Administrative Agent (x) shall not be required to issue any further Letters of
Credit or make any additional Swingline Loans hereunder and (y) shall maintain
all of its rights as Issuing Lender or Swingline Lender, as the case may be,
with respect to any Letters of Credit issued by it, or Swingline Loans made by
it, prior to the date of such resignation. Such resignation shall take effect
upon the appointment of a successor Administrative Agent pursuant to clauses
(b) and (c) below or as otherwise provided below.
(b) Upon any such notice of resignation by the Administrative Agent, the
Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to the Borrower, which acceptance shall not be unreasonably withheld or delayed
(provided that the Borrower’s approval shall not be required if an Event of
Default then exists).
(c) If a successor Administrative Agent shall not have been so appointed within
such 15 Business Day period, the Administrative Agent, with the consent of the
Borrower (which consent shall not be unreasonably withheld or delayed, provided
that the Borrower’s consent shall not be required if an Event of Default then
exists), shall then appoint a successor Administrative Agent who shall serve as
Administrative Agent hereunder or thereunder until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided above.
(d) If no successor Administrative Agent has been appointed pursuant to clause
(b) or (c) above by the 20th Business Day after the date such notice of
resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.
(e) Upon a resignation of the Administrative Agent pursuant to this
Section 12.09, the Administrative Agent shall remain indemnified to the extent
provided in this Agreement and the other Credit Documents and the provisions of
this Section 12 (and the analogous provisions of the other Credit Documents)
shall continue in effect for the benefit of the Administrative Agent for all of
its actions and inactions while serving as the Administrative Agent.

 

-93-



--------------------------------------------------------------------------------



 



12.10. Collateral Matters. (a) Each Lender authorizes and directs the Collateral
Agent to enter into the Security Documents for the benefit of the Lenders and
the other Secured Creditors. Each Lender hereby agrees, and each holder of any
Note by the acceptance thereof will be deemed to agree, that, except as
otherwise set forth herein, any action taken by the Required Lenders in
accordance with the provisions of this Agreement or the Security Documents, and
the exercise by the Required Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders. The Collateral Agent is hereby
authorized on behalf of all of the Lenders, without the necessity of any notice
to or further consent from any Lender, from time to time prior to an Event of
Default, to take any action with respect to any Collateral or Security Documents
which may be necessary to perfect and maintain perfected the security interest
in and liens upon the Collateral granted pursuant to the Security Documents.
(b) The Lenders hereby authorize the Collateral Agent, at its option and in its
discretion, to release any Lien granted to or held by the Collateral Agent upon
any Collateral (i) upon termination of the Commitments and payment and
satisfaction of all of the Obligations (other than inchoate indemnification
obligations) at any time arising under or in respect of this Agreement or the
Credit Documents or the transactions contemplated hereby or thereby,
(ii) constituting property being sold or otherwise disposed of (to Persons other
than Holdings and its Subsidiaries) upon the sale or other disposition thereof
in compliance with Section 10.02, (iii) if approved, authorized or ratified in
writing by the Required Lenders (or all of the Lenders hereunder, to the extent
required by Section 13.12) or (iv) as otherwise may be expressly provided in the
relevant Security Documents or the last sentence of each of Sections 10.01 and
10.02. Upon request by the Administrative Agent at any time, the Lenders will
confirm in writing the Collateral Agent’s authority to release particular types
or items of Collateral pursuant to this Section 12.10.
(c) The Collateral Agent shall have no obligation whatsoever to the Lenders or
to any other Person to assure that the Collateral exists or is owned by any
Credit Party or is cared for, protected or insured or that the Liens granted to
the Collateral Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Collateral Agent
in this Section 12.10 or in any of the Security Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission or event
related thereto, the Collateral Agent may act in any manner it may deem
appropriate, in its sole discretion, given the Collateral Agent’s own interest
in the Collateral as one of the Lenders and that the Collateral Agent shall have
no duty or liability whatsoever to the Lenders, except for its gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).
12.11. Delivery of Information. The Administrative Agent shall not be required
to deliver to any Lender originals or copies of any documents, instruments,
notices, communications or other information received by the Administrative
Agent from any Credit Party, any Subsidiary, the Required Lenders, any Lender or
any other Person under or in connection with this Agreement or any other Credit
Document except (i) as specifically provided in this Agreement or any other
Credit Document and (ii) as specifically requested from time to time in writing
by any Lender with respect to a specific document, instrument, notice or other
written communication received by and in the possession of the Administrative
Agent at the time of receipt of such request and then only in accordance with
such specific request.

 

-94-



--------------------------------------------------------------------------------



 



SECTION 13. Miscellaneous.
13.01. Payment of Expenses, etc. (a) The Borrower hereby agrees to: (i) whether
or not the transactions herein contemplated are consummated, pay all reasonable
out-of-pocket costs and expenses of the Administrative Agent (including, without
limitation, the reasonable fees and disbursements of White & Case LLP and the
Administrative Agent’s other counsel and consultants) in connection with the
preparation, execution, delivery and administration of this Agreement and the
other Credit Documents and the documents and instruments referred to herein and
therein and any amendment, waiver or consent relating hereto or thereto, of the
Administrative Agent and its Affiliates in connection with its or their
syndication efforts with respect to this Agreement and of the Administrative
Agent, of each Issuing Lender and the Swingline Lender in connection with the
Back-Stop Arrangements entered into by such Persons and, after the occurrence of
an Event of Default, each of the Issuing Lenders and Lenders in connection with
the enforcement of this Agreement and the other Credit Documents and the
documents and instruments referred to herein and therein or in connection with
any refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or pursuant to any insolvency or
bankruptcy proceedings (including, in each case without limitation, the
reasonable fees and disbursements of counsel and consultants for the
Administrative Agent and, after the occurrence of an Event of Default, counsel
for each of the Issuing Lenders and Lenders); (ii) pay and hold the
Administrative Agent, each of the Issuing Lenders and each of the Lenders
harmless from and against any and all present and future stamp, excise and other
similar documentary taxes with respect to the foregoing matters and save the
Administrative Agent, each of the Issuing Lenders and each of the Lenders
harmless from and against any and all liabilities with respect to or resulting
from any delay or omission (other than to the extent attributable to the
Administrative Agent, such Issuing Lender or such Lender) to pay such taxes; and
(iii) indemnify the Administrative Agent, each Issuing Lender and each Lender,
and each of their respective officers, directors, employees, representatives,
agents, affiliates, trustees and investment advisors (each, an “Indemnified
Person”) from and hold each of them harmless against any and all liabilities,
obligations (including removal or remedial actions), losses, damages, penalties,
claims, actions, judgments, suits, costs, expenses and disbursements (including
reasonable attorneys’ and consultants’ fees and disbursements) incurred by,
imposed on or assessed against any of them as a result of, or arising out of, or
in any way related to, or by reason of, (a) any investigation, litigation, other
proceeding or any other circumstance (whether or not the Administrative Agent,
any Issuing Lender or any Lender is a party thereto and whether or not such
investigation, litigation or other proceeding is brought by or on behalf of any
Credit Party) related to the entering into and/or performance of this Agreement
or any other Credit Document or the use of any Letter of Credit or the proceeds
of any Loans hereunder or the consummation of the Transaction or any other
transactions contemplated herein or in any other Credit Document or the exercise
of any of their rights or remedies provided herein or in the other Credit
Documents, (b) the actual or alleged presence of Hazardous Materials in the air,
surface water or groundwater or on the surface or subsurface of any Real
Property at any time owned, leased or operated by Holdings or any of its
Subsidiaries, the generation, storage, transportation, handling or disposal of
Hazardous Materials by Holdings or any of its Subsidiaries at any location,
whether or not owned, leased or operated by Holdings or any of its Subsidiaries,
the non-compliance by Holdings or any of its Subsidiaries with any Environmental
Law (including applicable permits thereunder), or any Environmental Claim
asserted against Holdings, any of its Subsidiaries or any Real Property at any
time owned, leased or operated by Holdings or any of its Subsidiaries or (c) any
action pursuant to, or any failure to comply with, Section 13.21, including, in
each case, without limitation, the reasonable fees and disbursements of counsel
and other consultants incurred in connection with any such investigation,
litigation or other proceeding (but excluding any losses, liabilities, claims,
damages or expenses to the extent incurred by reason of the gross negligence or
willful misconduct of the Indemnified Person to be indemnified (as determined by
a court of competent jurisdiction in a final and non-appealable decision)). To
the extent that the undertaking to indemnify, pay or hold harmless the
Administrative Agent, any Issuing Lender or any Lender set forth in the
preceding sentence may be unenforceable because it is violative of any law or
public policy, the Borrower shall make the maximum contribution to the payment
and satisfaction of each of the indemnified liabilities which is permissible
under applicable law.

 

-95-



--------------------------------------------------------------------------------



 



(b) To the full extent permitted by applicable law, each of Holdings and the
Borrower shall not assert, and hereby waives, any claim against any Indemnified
Person, on any theory of liability, for special, indirect, consequential or
incidental damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof. No Indemnified Person shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby, except to the extent the liability of such Indemnified Person
results from such Indemnified Person’s gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final and
non-appealable decision).
13.02. Right of Setoff. In addition to any rights now or hereafter granted under
applicable law or otherwise, and not by way of limitation of any such rights,
upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent, each Issuing Lender and each Lender is hereby authorized
at any time or from time to time, without presentment, demand, protest or other
notice of any kind to any Credit Party or to any other Person, any such notice
being hereby expressly waived, to set off and to appropriate and apply any and
all deposits (general or special) and any other Indebtedness at any time held or
owing by the Administrative Agent, such Issuing Lender or such Lender
(including, without limitation, by branches and agencies of the Administrative
Agent, such Issuing Lender or such Lender wherever located) to or for the credit
or the account of Holdings or any of its Subsidiaries against and on account of
the Obligations and liabilities of the Credit Parties to the Administrative
Agent, such Issuing Lender or such Lender under this Agreement or under any of
the other Credit Documents, including, without limitation, all interests in
Obligations purchased by such Lender pursuant to Section 13.04(b), and all other
claims of any nature or description arising out of or connected with this
Agreement or any other Credit Document, irrespective of whether or not the
Administrative Agent, such Issuing Lender or such Lender shall have made any
demand hereunder and although said Obligations, liabilities or claims, or any of
them, shall be contingent or unmatured.
13.03. Notices. (a) Except as otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
telegraphic, telecopier or cable communication) and mailed, telegraphed,
telecopied, cabled or delivered: if to any Credit Party, at the address
specified opposite its signature below or in the other relevant Credit
Documents; if to any Lender, at its address specified on Schedule 1.01(b); and
if to the Administrative Agent, at the Notice Office; or, as to any Credit Party
or the Administrative Agent, at such other address as shall be designated by
such party in a written notice to the other parties hereto and, as to each
Lender, at such other address as shall be designated by such Lender in a written
notice to the Borrower and the Administrative Agent. All such notices and
communications shall, when mailed, telegraphed, telecopied, or cabled or sent by
overnight courier, be effective when deposited in the mails, delivered to the
telegraph company, cable company or overnight courier, as the case may be, or
sent by telecopier, except that notices and communications to the Administrative
Agent and the Borrower shall not be effective until received by the
Administrative Agent or the Borrower, as the case may be.
(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. Each of the Administrative Agent, Holdings and the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

-96-



--------------------------------------------------------------------------------



 



13.04. Benefit of Agreement; Assignments; Participations. (a) This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective successors and assigns of the parties hereto; provided, however,
neither Holdings nor the Borrower may assign or transfer any of its rights,
obligations or interest hereunder without the prior written consent of the
Lenders and, provided further, that, although any Lender may grant
participations to Eligible Transferees (but not to other Persons) in its rights
hereunder, such Lender shall remain a “Lender” for all purposes hereunder (and
may not transfer or assign all or any portion of its Commitments hereunder
except as provided in Sections 2.13 and 13.04(b)) and the participant shall not
constitute a “Lender” hereunder and, provided further, that no Lender shall
transfer or grant any participation under which the participant shall have
rights to approve any amendment to or waiver of this Agreement or any other
Credit Document except to the extent such amendment or waiver would (i) extend
the final scheduled maturity of any Loan, Note or Letter of Credit (unless such
Letter of Credit is not extended beyond the Revolving Loan Maturity Date) in
which such participant is participating, or reduce the rate or extend the time
of payment of interest or Fees thereon (except in connection with a waiver of
applicability of any post-default increase in interest rates) or reduce the
principal amount thereof (it being understood that any amendment or modification
to the financial definitions in this Agreement or to Section 13.07(a) shall not
constitute a reduction in the rate of interest or Fees payable hereunder), or
increase the amount of the participant’s participation over the amount thereof
then in effect (it being understood that a waiver of any Default or Event of
Default or of a mandatory reduction in the Total Commitment or a mandatory
prepayment of the Loans shall not constitute a change in the terms of such
participation, and that an increase in any Commitment (or the available portion
thereof) or Loan shall be permitted without the consent of any participant if
the participant’s participation is not increased as a result thereof),
(ii) consent to the assignment or transfer by Holdings or the Borrower of any of
its rights and obligations under this Agreement or (iii) release all or
substantially all of the Collateral under all of the Security Documents (except
as expressly provided in the Credit Documents) supporting the Loans or Letters
of Credit hereunder in which such participant is participating. In the case of
any such participation, the participant shall not have any rights under this
Agreement or any of the other Credit Documents (the participant’s rights against
such Lender in respect of such participation to be those set forth in the
agreement executed by such Lender in favor of the participant relating thereto)
and all amounts payable by the Borrower hereunder shall be determined as if such
Lender had not sold such participation.
(b) Notwithstanding the foregoing, any Lender (or any Lender together with one
or more other Lenders) may (x) assign all or a portion of its Commitments and
related outstanding Obligations (or, if the Commitments with respect to the
relevant Tranche have terminated, outstanding Obligations) hereunder to (i)(A)
its parent company and/or any affiliate of such Lender which is at least 50%
owned by such Lender or its parent company or (B) to one or more other Lenders
or any affiliate of any such other Lender which is at least 50% owned by such
other Lender or its parent company (provided that any fund that invests in loans
and is managed or advised by the same investment advisor of another fund which
is a Lender or an Affiliate of a Lender (or by an Affiliate of such investment
advisor) shall be treated as an affiliate of such other Lender for the purposes
of this sub-clause (x)(i)(B)), provided, that no such assignment may be made to
any such Person that is, or would at such time constitute, a Defaulting Lender
or (ii) in the case of any Lender that is a fund that invests in loans, any
other fund that invests in loans and is managed or advised by the same
investment advisor as such Lender or by an Affiliate of such investment advisor
or (y) assign all, or if less than all, a portion equal to at least $1,000,000
(or such lesser amount as the Administrative Agent and, so long as no Event of
Default then exists and is continuing, the Borrower may otherwise agree) in the
aggregate for the assigning Lender or assigning Lenders, of such Commitments and
related outstanding Obligations (or, if the Commitments with respect to the
relevant Tranche have terminated, outstanding Obligations) hereunder to one or
more Eligible Transferees (treating any fund that invests in loans and any other
fund that invests in loans and is managed or advised by the same investment
advisor of such fund or by an Affiliate of such investment advisor as a single
assignor or Eligible Transferee (as applicable) (if any)), each of which
assignees shall become a party to this Agreement as a Lender by execution of an
Assignment and Assumption Agreement, provided that (i) at such time,
Schedule 1.01(a) shall be deemed modified to reflect the Commitments and/or
outstanding Loans, as the case may be, of such new Lender and of the existing
Lenders, (ii) upon the surrender of the relevant Notes by the assigning Lender
(or, upon such assigning Lender’s indemnifying the Borrower for any lost Note
pursuant

 

-97-



--------------------------------------------------------------------------------



 



to a customary indemnification agreement) new Notes will be issued, at the
Borrower’s expense, to such new Lender and to the assigning Lender upon the
request of such new Lender or assigning Lender, such new Notes to be in
conformity with the requirements of Section 2.05 (with appropriate
modifications) to the extent needed to reflect the revised Commitments and/or
outstanding Loans, as the case may be, (iii) the consent of the Administrative
Agent and, so long as no Default or Event of Default then exists, the Borrower,
shall be required in connection with any such assignment pursuant to clause
(y) above (such consent, in any case, not to be unreasonably withheld, delayed
or conditioned), provided that the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received notice
thereof, (iv) the consent of each Issuing Lender shall be required in connection
with any such assignment of Revolving Loan Commitments (and related Obligations)
pursuant to clause (y) above (such consent, in any case, not to be unreasonably
withheld, delayed or conditioned), (v) the Administrative Agent shall receive at
the time of each such assignment, from the assigning or assignee Lender, the
payment of a non-refundable assignment fee of $3,500 (provided that only one
such fee shall be payable in the case of one or more concurrent assignments by
or to investment funds managed or advised by the same investment advisor or an
affiliated investment advisor) and (vi) no such transfer or assignment will be
effective until recorded by the Administrative Agent on the Register pursuant to
Section 13.15. To the extent of any assignment pursuant to this
Section 13.04(b), the assigning Lender shall be relieved of its obligations
hereunder with respect to its assigned Commitments and outstanding Loans. At the
time of each assignment pursuant to this Section 13.04(b) to a Person which is
not already a Lender hereunder and which is not a United States person (as such
term is defined in Section 7701(a)(30) of the Code) for Federal income tax
purposes, the respective assignee Lender shall, to the extent legally entitled
to do so, provide to the Borrower the appropriate Internal Revenue Service Forms
(and, if applicable, a Section 5.04(b)(ii) Certificate) described in
Section 5.04(b). To the extent that an assignment of all or any portion of a
Lender’s Commitments and related outstanding Obligations pursuant to
Section 2.13 or this Section 13.04(b) would, at the time of such assignment,
result in increased costs under Section 2.10, 3.06 or 5.04 from those being
charged by the respective assigning Lender prior to such assignment, then the
Borrower shall not be obligated to pay such increased costs (although the
Borrower, in accordance with and pursuant to the other provisions of this
Agreement, shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
assignment).
(c) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Loans and Notes hereunder to a Federal Reserve Bank in support of borrowings
made by such Lender from such Federal Reserve Bank, any Lender may pledge all or
any portion of its Loans and Notes to its trustee or to a collateral agent
providing credit or credit support to such Lender in support of its obligations
to such trustee, such collateral agent or a holder of such obligations, as the
case may be. No pledge pursuant to this clause (c) shall release the transferor
Lender from any of its obligations hereunder.
(d) Any Lender which assigns all of its Commitments and/or Loans hereunder in
accordance with Section 13.04(b) shall cease to constitute a “Lender” hereunder,
except with respect to indemnification provisions under this Agreement
(including, without limitation, Sections 2.10, 2.11, 3.06, 5.04, 12.06, 13.01
and 13.06), which shall survive as to such assigning Lender.
13.05. No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Borrower or any other Credit Party
and the Administrative Agent, the Collateral Agent, any Issuing Lender or any
Lender shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or under any other Credit
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder or thereunder. The rights, powers and
remedies herein or in any other Credit Document expressly provided are
cumulative and not exclusive of any rights, powers or remedies which the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender
would otherwise have. No notice to or demand on any Credit Party in any case
shall entitle any Credit Party to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender to
any other or further action in any circumstances without notice or demand.

 

-98-



--------------------------------------------------------------------------------



 



13.06. Payments Pro Rata. (a) Except as otherwise provided in this Agreement,
the Administrative Agent agrees that promptly after its receipt of each payment
from or on behalf of the Borrower in respect of any Obligations hereunder, the
Administrative Agent shall distribute such payment to the Lenders entitled
thereto (other than any Lender that has consented in writing to waive its pro
rata share of any such payment) pro rata based upon their respective shares, if
any, of the Obligations with respect to which such payment was received.
(b) Each of the Lenders agrees that, if it should receive any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Credit Documents, or otherwise), which is
applicable to the payment of the principal of, or interest on, the Loans, Unpaid
Drawings, Commitment Commission or Letter of Credit Fees, of a sum which with
respect to the related sum or sums received by other Lenders is in a greater
proportion than the total of such Obligation then owed and due to such Lender
bears to the total of such Obligation then owed and due to all of the Lenders
immediately prior to such receipt, then such Lender receiving such excess
payment shall purchase for cash without recourse or warranty from the other
Lenders an interest in the Obligations of the respective Credit Party to such
Lenders in such amount as shall result in a proportional participation by all
the Lenders in such amount; provided that if all or any portion of such excess
amount is thereafter recovered from such Lenders, such purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.
(c) Notwithstanding anything to the contrary contained herein, the provisions of
the preceding Sections 13.06(a) and (b) shall be subject to the express
provisions of this Agreement which require, or permit, differing payments to be
made to Non-Defaulting Lenders as opposed to Defaulting Lenders.
13.07. Calculations; Computations. (a) The financial statements to be furnished
to the Lenders pursuant hereto shall be made and prepared in accordance with
GAAP consistently applied throughout the periods involved (except as set forth
in the notes thereto or as otherwise disclosed in writing by Holdings to the
Lenders); provided that, (i) except as otherwise specifically provided herein,
all computations of Excess Cash Flow (including the Applicable Excess Cash Flow
Percentage) and the Applicable Margin, and all computations and all definitions
(including accounting terms) used in determining compliance with Sections 2.14,
9.15 and Section 10, inclusive, shall utilize GAAP and policies in conformity
with those used to prepare the audited financial statements of Holdings referred
to in Section 8.05(a) for the Fiscal Year ended 2009, (ii) notwithstanding
anything to the contrary contained herein, all such financial statements shall
be prepared, and all financial covenants contained herein or in any other Credit
Document shall be calculated, in each case, without giving effect to any
election under FASB ASC 825 (or any similar accounting principle) permitting a
Person to value its financial liabilities at the fair value thereof and (iii) to
the extent expressly provided herein, certain calculations shall be made on a
Pro Forma Basis.
(b) All computations of interest, Commitment Commission and other Fees hereunder
shall be made on the basis of a year of 360 days (except for interest calculated
by reference to the Prime Lending Rate, which shall be based on a year of 365 or
366 days, as applicable) for the actual number of days (including the first day
but excluding the last day; except that in the case of Letter of Credit Fees and
Facing Fees, the last day shall be included) occurring in the period for which
such interest, Commitment Commission or Fees are payable.

 

-99-



--------------------------------------------------------------------------------



 



13.08. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
(a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED IN
ANY MORTGAGE, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE
STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES). ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE
COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT, EACH OF HOLDINGS AND THE BORROWER HEREBY IRREVOCABLY
ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. EACH OF
HOLDINGS AND THE BORROWER HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY
SUCH COURTS LACK PERSONAL JURISDICTION OVER HOLDINGS OR THE BORROWER, AND AGREES
NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE AFOREMENTIONED
COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION OVER HOLDINGS OR THE
BORROWER. EACH OF HOLDINGS AND THE BORROWER FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO HOLDINGS OR THE BORROWER AT ITS ADDRESS SET FORTH OPPOSITE
ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH
MAILING. EACH OF HOLDINGS AND THE BORROWER HEREBY IRREVOCABLY WAIVES ANY
OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES
NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER
ANY OTHER CREDIT DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR
INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE HOLDER OF ANY NOTE TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
HOLDINGS OR THE BORROWER IN ANY OTHER JURISDICTION.
(b) EACH OF HOLDINGS AND THE BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE
AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN
CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

-100-



--------------------------------------------------------------------------------



 



13.09. Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.
13.10. Effectiveness. This Agreement shall become effective on the date (the
“Effective Date”) on which Holdings, the Borrower, the Administrative Agent, the
Lead Arranger and each of the Lenders shall have signed a counterpart hereof
(whether the same or different counterparts) and shall have delivered the same
to the Administrative Agent at the Notice Office or, in the case of the Lenders,
shall have given to the Administrative Agent telephonic (confirmed in writing),
written or telex notice (actually received) at such office that the same has
been signed and mailed to it. The Administrative Agent will give Holdings, the
Borrower and each Lender prompt written notice of the occurrence of the
Effective Date.
13.11. Headings Descriptive. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.
13.12. Amendment or Waiver; etc. (a) Neither this Agreement nor any other Credit
Document nor any terms hereof or thereof may be changed, waived, discharged or
terminated unless such change, waiver, discharge or termination is in writing
signed by the respective Credit Parties party hereto or thereto and the Required
Lenders (although additional parties may be added to (and annexes may be
modified to reflect such additions), and Subsidiaries of the Borrower may be
released from, the Subsidiaries Guaranty and the Security Documents in
accordance with the provisions hereof and thereof without the consent of the
other Credit Parties party thereto or the Required Lenders), provided that no
such change, waiver, discharge or termination shall, without the consent of each
Lender (other than, except with respect to following clause (i), a Defaulting
Lender) (with Obligations being directly affected in the case of following
clauses (i)(y) and (vi) or whose Obligations are being extended in the case of
following clause (i)(x)), (i)(x) extend the final scheduled maturity of any Loan
or Note or extend the stated expiration date of any Letter of Credit beyond the
Revolving Loan Maturity Date, (y) or reduce the rate or extend the time of
payment of interest or Fees thereon (except in connection with the waiver of
applicability of any post-default increase in interest rates), or reduce (or
forgive) the principal amount thereof (it being understood that any amendment or
modification to the financial definitions in this Agreement or to
Section 13.07(a) shall not constitute a reduction in the rate of interest or
Fees for the purposes of this clause (i)), (ii) release all or substantially all
of the Collateral (except as expressly provided in the Credit Documents) under
all the Security Documents, (iii) amend, modify or waive any provision of this
Section 13.12(a) (except for technical amendments with respect to additional
extensions of credit pursuant to this Agreement which afford the protections to
such additional extensions of credit of the type provided to the Term Loans and
the Revolving Loan Commitments on the Effective Date), (iv) reduce the
“majority” voting threshold specified in the definition of Required Lenders (it
being understood that, pursuant to Section 2.14 or with the consent of the
Required Lenders, additional extensions of credit pursuant to this Agreement may
be included in the determination of the Required Lenders on substantially the
same basis as the extensions of Term Loans and Revolving Loan Commitments are
included on the Effective Date) or (v) consent to the assignment or transfer by
Holdings or the Borrower of any of its rights and obligations under this
Agreement or (vi) amend, modify or waive any provision of Section 13.06, except
in connection with an amendment that provides for a prepayment of Loans by the
Borrower (offered ratably to all Lenders with Loans under the applicable
Tranche, provided that no such Lender shall be required to accept such offer) at
a discount to par on terms and conditions approved by the Administrative Agent
and the Required Lenders; provided further, that no such change, waiver,
discharge or termination shall (1) increase the Commitments of any Lender over
the

 

-101-



--------------------------------------------------------------------------------



 



amount thereof then in effect without the consent of such Lender (it being
understood that waivers or modifications of conditions precedent, covenants,
Defaults or Events of Default or of a mandatory reduction in the Total
Commitment or a mandatory repayment of Loans shall not constitute an increase of
the Commitment of any Lender, and that an increase in the available portion of
any Commitment of any Lender shall not constitute an increase of the Commitment
of such Lender), (2) without the consent of each Issuing Lender, amend, modify
or waive any provision of Section 3 or alter its rights or obligations with
respect to Letters of Credit, (3) without the consent of the Swingline Lender,
alter the Swingline Lender’s rights or obligations with respect to Swingline
Loans, (4) without the consent of the Administrative Agent, amend, modify or
waive any provision of Section 12 or any other provision as same relates to the
rights or obligations of the Administrative Agent, (5) without the consent of
Collateral Agent, amend, modify or waive any provision relating to the rights or
obligations of the Collateral Agent, (6) except in cases where additional
extensions of term loans and/or revolving loans are being afforded substantially
the same treatment afforded to the Term Loans and Revolving Loans pursuant to
this Agreement on the Effective Date, without the consent of the Majority
Lenders of each Tranche which is being allocated a lesser prepayment or
repayment as a result of the actions described below, alter the required
application of any prepayments or repayments, as between the various Tranches,
pursuant to Section 5.02(h) (it being understood, however, that (x) the Required
Lenders may waive, in whole or in part, any such prepayment or repayment, so
long as the application, as amongst the various Tranches, of any such prepayment
or repayment which is still required to be made is not altered and (y) any
conversion of any Tranche of Loans into another Tranche of Loans hereunder in
like principal amount shall not be considered a “prepayment” or “repayment” for
purposes of this clause (6)), (7) without the consent of the Majority Lenders of
the respective Tranche affected thereby, amend the definition of Majority
Lenders (it being understood that, with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Majority Lenders on substantially the same basis as the
extensions of Loans and Commitments are included on the Effective Date), (8)
without the written consent of the Majority Lenders with Revolving Loans and/or
Revolving Commitments, amend, modify or waive any condition precedent set forth
in Section 7 with respect to the making of Revolving Loans, Swingline Loans or
the issuance of Letters of Credit, or (9) reduce the amount of, or extend the
date of, any Scheduled Repayment without the consent of the Majority Lenders
holding Term Loans.
(b) If, in connection with any proposed change, waiver, discharge or termination
of or to any of the provisions of this Agreement as contemplated by clauses
(i) through (vi), inclusive, of the first proviso to Section 13.12(a), the
consent of the Required Lenders is obtained but the consent of one or more of
such other Lenders whose consent is required is not obtained, then the Borrower
shall have the right, so long as all non-consenting Lenders whose individual
consent is required are treated as described in either clause (A) or (B) below,
to either (A) replace each such non-consenting Lender or Lenders (or, at the
option of the Borrower, if the respective Lender’s consent is required with
respect to less than all Tranches of Loans (or related Commitments), to replace
only the Revolving Loan Commitments and/or Loans of the respective
non-consenting Lender which gave rise to the need to obtain such Lender’s
individual consent) with one or more Replacement Lenders pursuant to
Section 2.13 so long as at the time of such replacement, each such Replacement
Lender consents to the proposed change, waiver, discharge or termination or (B)
terminate such non-consenting Lender’s Revolving Loan Commitment (if such
Lender’s consent is required as a result of its Revolving Loan Commitment)
and/or repay each Tranche of outstanding Loans of such Lender which gave rise to
the need to obtain such Lender’s consent and/or cash collateralize its
applicable RL Percentage of the Letter of Credit of Outstandings, in accordance
with Sections 4.02(b) and/or 5.01(b), provided that, unless the Commitments
which are terminated and Loans which are repaid pursuant to preceding clause
(B) are immediately replaced in full at such time through the addition of new
Lenders or the increase of the Commitments and/or outstanding Loans of existing
Lenders (who in each case must specifically consent thereto), then in the case
of any action pursuant to preceding clause (B), the Required Lenders (determined
after giving effect to the proposed action) shall specifically consent thereto,
provided further, that the Borrower shall not have the right to replace a
Lender, terminate its Commitment or repay its Loans solely as a result of the
exercise of such Lender’s rights (and the withholding of any required consent by
such Lender) pursuant to the second proviso to Section 13.12(a).

 

-102-



--------------------------------------------------------------------------------



 



(c) Notwithstanding the foregoing, (x) any provision of this Agreement may be
amended by an agreement in writing entered into by Holdings, the Borrower, the
Required Lenders and the Administrative Agent (and, if their rights or
obligations are affected thereby, each Issuing Lender and the Swingline Lender)
if (i) by the terms of such agreement the Commitment of each Lender not
consenting to the amendment provided for therein shall terminate upon the
effectiveness of such amendment and (ii) at the time such amendment becomes
effective, each Lender not consenting thereto receives payment (including
pursuant to an assignment to a replacement Lender in accordance with
Section 13.04) in full of this principal of and interest accrued on each Loan
made by it and all other amounts owing to it or accrued for its account under
this Agreement and (y) this Agreement may be amended (or amended and restated)
with the written consent of the Required Lenders, the Administrative Agent and
the Borrower (a) to add one or more additional credit facilities to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the Term
Loans and the Revolving Credit Loans and the accrued interest and fees in
respect thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.
(d) In addition, notwithstanding the foregoing, this Agreement may be amended
with the written consent of the Administrative Agent, Holdings, the Borrower and
the Lenders providing the relevant Replacement Term Loans to permit the
refinancing of all outstanding Term Loans (the “Refinanced Term Loans”) with a
replacement term loan tranche denominated in Dollars (the “Replacement Term
Loans”) hereunder; provided that (a) the aggregate principal amount of such
Replacement Term Loans shall not exceed the aggregate principal amount of such
Refinanced Term Loans, (b) the Applicable Margin for such Replacement Term Loans
shall not be higher than the Applicable Margin for such Refinanced Term Loans,
(c) the Weighted Average Life to Maturity of such Replacement Term Loans shall
not be shorter than the Weighted Average Life to Maturity of such Refinanced
Term Loans at the time of such refinancing (except to the extent of nominal
amortization for periods where amortization has been eliminated as a result of
prepayment of the applicable Term Loans), and (d) all other terms applicable to
such Replacement Term Loans shall be substantially identical to, or less
favorable to the Lenders providing such Replacement Term Loans than, those
applicable to such Refinanced Term Loans, except to the extent necessary to
provide for covenants and other terms applicable to any period after the latest
final maturity of the Term Loans in effect immediately prior to such refinancing
and (e) no change shall be made pursuant to this clause (d) to the terms of this
Agreement or the other Credit Documents applicable to the remaining Lenders
without obtaining the consents required by Section 13.12(a).
(e) Notwithstanding anything to the contrary contained in this Section 13.12,
(x) Security Documents (including any Additional Security Documents) and related
documents executed by Subsidiaries in connection with this Agreement may be in a
form reasonably determined by the Administrative Agent and may be amended,
supplemented and waived with the consent of the Administrative Agent and the
Borrower without the need to obtain the consent of any other Person if such
amendment, supplement or waiver is delivered in order (i) to comply with local
Law or advice of local counsel, (ii) to cure ambiguities, omissions, mistakes or
defects or (iii) to cause such Security Document or other document to be
consistent with this Agreement and the other Credit Documents and (y) if
following the Effective Date, the Administrative Agent and any Credit Party
shall have jointly identified an ambiguity, inconsistency, obvious error or any
error or omission of a technical or immaterial nature, in each case, in any
provision of the Credit Documents (other than the Security Documents), then the
Administrative Agent and the Credit Parties shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Credit Documents if the same is not
objected to in writing by the Required Lenders within five (5) Business Days
following receipt of notice thereof.

 

-103-



--------------------------------------------------------------------------------



 



(f) Notwithstanding anything to the contrary contained in clauses (a) or
(d) above of this Section 13.12, the Borrower, the Administrative Agent and each
Additional Lender may, in accordance with the provisions of Section 2.14, enter
into an Incremental Amendment, provided that after the execution and delivery by
the Borrower, the Administrative Agent and each such Additional Lender of such
Incremental Amendment, such Incremental Amendment may thereafter only be
modified in accordance with the requirements of clause (a) above of this
Section 13.12.
13.13. Survival. All indemnities set forth herein including, without limitation,
in Sections 2.10, 2.11, 3.06, 5.04, 12.06 and 13.01 shall survive the execution,
delivery and termination of this Agreement and the Notes and the making and
repayment of the Obligations.
13.14. Domicile of Loans. Each Lender may transfer and carry its Loans at, to or
for the account of any office, Subsidiary or Affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 13.14 would, at the time of such
transfer, result in increased costs under Section 2.10, 2.11, 3.06 or 5.04 from
those being charged by the respective Lender prior to such transfer, then the
Borrower shall not be obligated to pay such increased costs (although the
Borrower shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
transfer).
13.15. Register. The Borrower hereby designates the Administrative Agent to
serve as its agent, solely for purposes of this Section 13.15, to maintain a
register (the “Register”) on which it will record the Commitments from time to
time of each of the Lenders, the Loans made by each of the Lenders and each
repayment in respect of the principal amount of the Loans of each Lender.
Failure to make any such recordation, or any error in such recordation, shall
not affect the Borrower’s obligations in respect of such Loans. With respect to
any Lender, the transfer of the Commitments of such Lender and the rights to the
principal of, and interest on, any Loan made pursuant to such Commitments shall
not be effective until such transfer is recorded on the Register maintained by
the Administrative Agent with respect to ownership of such Commitments and Loans
and prior to such recordation all amounts owing to the transferor with respect
to such Commitments and Loans shall remain owing to the transferor. The
registration of assignment or transfer of all or part of any Commitments and
Loans shall be recorded by the Administrative Agent on the Register upon and
only upon the acceptance by the Administrative Agent of a properly executed and
delivered Assignment and Assumption Agreement pursuant to Section 13.04(b). Upon
such acceptance and recordation, the assignee specified therein shall be treated
as a Lender for all purposes of this Agreement. Coincident with the delivery of
such an Assignment and Assumption Agreement to the Administrative Agent for
acceptance and registration of assignment or transfer of all or part of a Loan,
or as soon thereafter as practicable, the assigning or transferor Lender shall
surrender the Note (if any) evidencing such Loan, and thereupon one or more new
Notes in the same aggregate principal amount shall be issued to the assigning or
transferor Lender and/or the new Lender at the request of any such Lender. The
Borrower agrees to indemnify the Administrative Agent from and against any and
all losses, claims, damages and liabilities of whatsoever nature which may be
imposed on, asserted against or incurred by the Administrative Agent in
performing its duties under this Section 13.15.

 

-104-



--------------------------------------------------------------------------------



 



13.16. Confidentiality; Etc. (a) Subject to the provisions of clause (b) of this
Section 13.16, each Lender agrees that it will use its reasonable efforts not to
disclose without the prior consent of Holdings (other than to its employees,
auditors, advisors or counsel or to another Lender if such Lender or such
Lender’s holding or parent company in its sole discretion determines that any
such party should have access to such information, provided such Persons shall
be subject to the provisions of this Section 13.16 to the same extent as such
Lender) any information with respect to Holdings or any of its Subsidiaries
which is now or in the future furnished pursuant to this Agreement or any other
Credit Document, provided that any Lender may disclose any such information
(i) as has become generally available to the public other than by virtue of a
breach of this Section 13.16(a) by the respective Lender, (ii) as may be
required or appropriate in any report, statement or testimony submitted to any
municipal, state or Federal regulatory body having or claiming to have
jurisdiction over such Lender or to the Federal Reserve Board or the Federal
Deposit Insurance Corporation or similar organizations (whether in the United
States or elsewhere) or their successors, (iii) as may be required or
appropriate in respect to any summons or subpoena or in connection with any
litigation, (iv) in order to comply with any law, order, regulation or ruling
applicable to such Lender, (v) to the Administrative Agent or the Collateral
Agent, (vi) to any direct or indirect contractual counterparty in any swap,
hedge or similar agreement (or to any such contractual counterparty’s
professional advisor), so long as such contractual counterparty (or such
professional advisor) agrees to be bound by the provisions of this Section 13.16
and (vii) to any prospective or actual transferee or participant in connection
with any contemplated transfer or participation of any of the Notes or
Commitments or any interest therein by such Lender, provided that such
prospective transferee agrees to be bound by the confidentiality provisions
contained in this Section 13.16.
(b) Each of Holdings and the Borrower hereby acknowledges and agrees that each
Lender may share with any of its affiliates, and such affiliates may share with
such Lender, any information related to Holdings or any of its Subsidiaries
(including, without limitation, any non-public customer information regarding
the creditworthiness of Holdings and its Subsidiaries), provided such Persons
shall be subject to the provisions of this Section 13.16 to the same extent as
such Lender.
(c) At the request of the Administrative Agent, each of Holdings and the
Borrower hereby agrees that each document to be disseminated by the
Administrative Agent or by the Lead Arrangers to any Lender in connection with
this Agreement or any other Credit Document will be identified by Holdings as
either (i) containing Private Lender Information or (ii) containing solely
Public Lender Information, and that each of the Administrative Agent, the Lead
Arrangers and each other Lender shall be entitled to conclusively rely on such
identifications.
13.17. Special Provisions Regarding Pledges of Equity Interests in, and
Promissory Notes Owed by, Persons Not Organized in the United States. The
parties hereto acknowledge and agree that the provisions of the various Security
Documents executed and delivered by the Credit Parties require that, among other
things, all promissory notes executed by, and capital stock and other Equity
Interests in, various Persons owned by the respective Credit Party be pledged,
and delivered for pledge, pursuant to the Security Documents. The parties hereto
further acknowledge and agree that each Credit Party shall be required to take
all actions under the laws of the jurisdiction in which such Credit Party is
organized to create and perfect all security interests granted pursuant to the
various Security Documents and to take all actions under the laws of the United
States and any State thereof to perfect the security interests in the capital
stock and other Equity Interests of, and promissory notes issued by, any Person
organized under the laws of said jurisdictions (in each case, to the extent said
capital stock, other Equity Interests or promissory notes are owned by any
Credit Party). Except as provided in the immediately preceding sentence, to the
extent any Security Document requires or provides for the pledge of promissory
notes issued by, or capital stock or other Equity Interests in, any Person
organized under the laws of a jurisdiction other than those specified in the
immediately preceding sentence, it is acknowledged that, as of the Initial
Borrowing Date, no actions have been required to be taken to perfect, under
local law of the jurisdiction of the Person who issued the respective promissory
notes or whose capital stock or other Equity Interests are pledged, under the
Security Documents. The Borrower hereby agrees that, following

 

-105-



--------------------------------------------------------------------------------



 



any request by the Administrative Agent or the Required Lenders to do so, the
Borrower will, and will cause its Subsidiaries to, take such actions under the
local law of any jurisdiction with respect to which such actions have not
already been taken as are determined by the Administrative Agent or the Required
Lenders to be necessary or desirable in order to fully perfect, preserve or
protect the security interests granted pursuant to the various Security
Documents under the laws of such jurisdictions. If requested to do so pursuant
to this Section 13.17, all such actions shall be taken in accordance with the
provisions of this Section 13.17 and Section 9.12 and within the time periods
set forth therein. All conditions and representations contained in this
Agreement and the other Credit Documents shall be deemed modified to the extent
necessary to effect the foregoing and so that same are not violated by reason of
the failure to take actions under local law (but only with respect to capital
stock of, other Equity Interests in, and promissory notes issued by, Persons
organized under laws of jurisdictions other than the United States and any State
thereof) not required to be taken in accordance with the provisions of this
Section 13.17, provided that to the extent any representation or warranty would
not be true because the foregoing actions were not taken, the respective
representation of warranties shall be required to be true and correct in all
material respects at such time as the respective action is required to be taken
in accordance with the foregoing provisions of Section 9.12 and this Section
13.17.
13.18. Patriot Act. Each Lender subject to the USA PATRIOT Improvement and
Reauthorization Act, Pub. L. 109-177 (signed into law March 9, 2009) (as amended
from time to time, the “Act”) hereby notifies Holdings and the Borrower that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies Holdings, the Borrower and the other Credit
Parties and other information that will allow such Lender to identify Holdings,
the Borrower and the other Credit Parties in accordance with the Act.
13.19. Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Credit Document, the interest paid or agreed to be paid under
the Credit Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
13.20. Post-Closing Requirements. (a) Notwithstanding anything to the contrary
contained in this Agreement or the other Credit Documents, the parties hereto
acknowledge and agree that:
(i) Holdings and the Borrower shall be required as promptly as possible, but in
any event within 60 days after the Initial Borrowing Date (as such date may be
extended by the Administrative Agent in its sole discretion), to deliver, or
shall cause to be delivered, to the Administrative Agent originals of the stock
certificates and related stock powers of the Equity Interests of the Foreign
Subsidiaries listed on Schedule 13.20, which constitute Pledge Agreement
Collateral;
(ii) Holdings and the Borrower shall (x) use commercially reasonable efforts to
obtain as promptly as possible the approval of Mississippi Gaming Commission
(the “Mississippi Gaming Commission Approval”) for the enforceability of
Section 10.11 with respect to each of the Borrower and Western Money Systems and
to pledge, or cause to be pledged, the Equity Interests of Western Money Systems
pursuant to the Pledge Agreement and (y) upon receipt of the Mississippi Gaming
Commission Approval, be required as promptly as possible, but in any event
within 5 Business Days after such date of receipt (as such date may be extended
by the Administrative Agent in its sole discretion), to pledge, and cause to be
pledged, the Equity Interests of Western Money Systems in accordance with the
terms of the Pledge Agreement; and

 

-106-



--------------------------------------------------------------------------------



 



(iii) Holdings and the Borrower shall be required as promptly as possible, but
in any event within 60 days after the Initial Borrowing Date (as such date may
be extended by the Administrative Agent in its sole discretion), to (x) release,
or cause to be released, all security interests against that certain Mark QUIK
CASH (Reg. No. 1,578,102) granted by Comdata Network, Inc. in favor of BT
Commercial Corporation and (y) provide documentary evidence of such release to
the Administrative Agent.
(b) All conditions precedent and representations contained in this Agreement and
the other Credit Documents shall be deemed modified to the extent necessary to
effect the foregoing (and to permit the taking of the actions described above
within the time periods required above, rather than as elsewhere provided in the
Credit Documents), provided that (x) to the extent any representation and
warranty would not be true because the foregoing actions were not taken on the
Initial Borrowing Date, the respective representation and warranty shall be
required to be true and correct in all material respects at the time the
respective action is taken (or was required to be taken) in accordance with the
foregoing provisions of this Section 13.20 and (y) all representations and
warranties relating to the Security Documents shall be required to be true
immediately after the actions required to be taken by Section 13.20 have been
taken (or were required to be taken). The acceptance of the benefits of each
Credit Event shall constitute a representation, warranty and covenant by the
Borrower to each of the Lenders that the actions required pursuant to this
Section 13.20 will be, or have been, taken within the relevant time periods
referred to in this Section 13.20 and that, at such time, all representations
and warranties contained in this Agreement and the other Credit Documents shall
then be true and correct without any modification pursuant to this
Section 13.20, and the parties hereto acknowledge and agree that the failure to
take any of the actions required above, within the relevant time periods
required above, shall give rise to an immediate Event of Default pursuant to
this Agreement.
13.21. Gaming Authority Cooperation. Each of the Lenders and the Administrative
Agent agrees to use its commercially reasonable efforts to, at the request of
the Borrower or the respective Gaming Authority, cooperate with the applicable
Gaming Authorities in connection with the administration of their regulatory
jurisdiction over the Borrower and it Affiliates, including to the extent not
inconsistent with the internal policies of such Lender or Administrative Agent
and any applicable legal or regulatory restrictions, the provision of such
documents or other information as may be requested by any such Gaming
Authorities relating to the Borrower, any of its Affiliates or the Credit
Documents. Notwithstanding any other provision of this Agreement, the Borrower
expressly authorizes, and will cause each other Credit Party to authorize, the
Administrative Agent and each Lender to cooperate with the applicable Gaming
Authorities as described above and releases the Administrative Agent and each
Lender from any liability for any such cooperation or related disclosure.
Notwithstanding anything to the contrary, all actions taken by each Lender and
the Administrative Agent pursuant to this Section 13.21 shall be at sole
reasonable expense of the Borrower, who hereby agrees to reimburse all
reasonable expenses incurred by each Lender and the Administrative Agent in
connection with such actions.

 

-107-



--------------------------------------------------------------------------------



 



SECTION 14. Holdings Guaranty.
14.01. Guaranty. In order to induce the Administrative Agent, the Collateral
Agent, the Issuing Lenders and the Lenders to enter into this Agreement and to
extend credit hereunder, and to induce the other Guaranteed Creditors to enter
into Interest Rate Protection Agreements and Other Hedging Agreements and in
recognition of the direct benefits to be received by Holdings from the proceeds
of the Loans, the issuance of the Letters of Credit and the entering into of
such Interest Rate Protection Agreements and Other Hedging Agreements, Holdings
hereby agrees with the Guaranteed Creditors as follows: Holdings hereby
unconditionally and irrevocably guarantees as primary obligor and not merely as
surety the full and prompt payment when due, whether upon maturity, acceleration
or otherwise, of any and all of the Guaranteed Obligations of the Guaranteed
Parties to the Guaranteed Creditors. If any or all of the Guaranteed Obligations
of the Guaranteed Parties to the Guaranteed Creditors becomes due and payable
hereunder, Holdings, unconditionally and irrevocably, promises to pay such
indebtedness to the Administrative Agent and/or the other Guaranteed Creditors,
or order, on demand, together with any and all expenses which may be incurred by
the Administrative Agent and the other Guaranteed Creditors in collecting any of
the Guaranteed Obligations. If claim is ever made upon any Guaranteed Creditor
for repayment or recovery of any amount or amounts received in payment or on
account of any of the Guaranteed Obligations and any of the aforesaid payees
repays all or part of said amount by reason of (i) any judgment, decree or order
of any court or administrative body having jurisdiction over such payee or any
of its property or (ii) any settlement or compromise of any such claim effected
by such payee with any such claimant (including the Guaranteed Parties), then
and in such event Holdings agrees that any such judgment, decree, order,
settlement or compromise shall be binding upon Holdings, notwithstanding any
revocation of this Holdings Guaranty or other instrument evidencing any
liability of the Borrower, and Holdings shall be and remain liable to the
aforesaid payees hereunder for the amount so repaid or recovered to the same
extent as if such amount had never originally been received by any such payee.
14.02. Bankruptcy. Additionally, Holdings unconditionally and irrevocably
guarantees the payment of any and all of the Guaranteed Obligations to the
Guaranteed Creditors whether or not due or payable by any Guaranteed Party upon
the occurrence of any of the events specified in Section 11.05, and irrevocably
and unconditionally promises to pay such indebtedness to the Guaranteed
Creditors, or order, on demand, in lawful money of the United States.
14.03. Nature of Liability. The liability of Holdings hereunder is primary,
absolute and unconditional, exclusive and independent of any security for or
other guaranty of the Guaranteed Obligations, whether executed by any other
guarantor or by any other party, and the liability of Holdings hereunder shall
not be affected or impaired by (a) any direction as to application of payment by
the any Guaranteed Party or by any other party, or (b) any other continuing or
other guaranty, undertaking or maximum liability of a guarantor or of any other
party as to the Guaranteed Obligations, or (c) any payment on or in reduction of
any such other guaranty or undertaking, or (d) any dissolution, termination or
increase, decrease or change in personnel by any Guaranteed Party, or (e) any
payment made to any Guaranteed Creditor on the Guaranteed Obligations which any
such Guaranteed Creditor repays to the any Guaranteed Party pursuant to court
order in any bankruptcy, reorganization, arrangement, moratorium or other debtor
relief proceeding, and Holdings waives any right to the deferral or modification
of its obligations hereunder by reason of any such proceeding, or (f) any action
or inaction by the Guaranteed Creditors as contemplated in Section 14.05, or
(g) any invalidity, irregularity or enforceability of all or any part of the
Guaranteed Obligations or of any security therefor.
14.04. Independent Obligation. The obligations of Holdings hereunder are
independent of the obligations of any other guarantor, any other party or any
Guaranteed Party, and a separate action or actions may be brought and prosecuted
against Holdings whether or not action is brought against any other guarantor,
any other party or any Guaranteed Party and whether or not any other guarantor,
any other party or any Guaranteed Party be joined in any such action or actions.
Holdings waives, to the fullest extent permitted by law, the benefit of any
statute of limitations affecting its liability hereunder or the enforcement
thereof. Any payment by any Guaranteed Party or other circumstance which
operates to toll any statute of limitations as to such Guaranteed Party shall
operate to toll the statute of limitations as to Holdings.

 

-108-



--------------------------------------------------------------------------------



 



14.05. Authorization. Holdings authorizes the Guaranteed Creditors without
notice or demand (except as shall be required by applicable statute and cannot
be waived), and without affecting or impairing its liability hereunder, from
time to time to:
(a) change the manner, place or terms of payment of, and/or change or extend the
time of payment of, renew, increase, accelerate or alter, any of the Guaranteed
Obligations (including any increase or decrease in the principal amount thereof
or the rate of interest or fees thereon), any security therefor, or any
liability incurred directly or indirectly in respect thereof, and this Holdings
Guaranty shall apply to the Guaranteed Obligations as so changed, extended,
renewed or altered;
(b) take and hold security for the payment of the Guaranteed Obligations and
sell, exchange, release, impair, surrender, realize upon or otherwise deal with
in any manner and in any order any property by whomsoever at any time pledged or
mortgaged to secure, or howsoever securing, the Guaranteed Obligations or any
liabilities (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and/or any offset there against;
(c) exercise or refrain from exercising any rights against any Guaranteed Party,
any other Credit Party or others or otherwise act or refrain from acting;
(d) release or substitute any one or more endorsers, guarantors, any Guaranteed
Party, other Credit Parties or other obligors;
(e) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
any Guaranteed Party to its creditors other than the Guaranteed Creditors;
(f) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of any Guaranteed Party to the Guaranteed Creditors regardless of
what liability or liabilities of any Guaranteed Party remain unpaid;
(g) consent to or waive any breach of, or any act, omission or default under,
this Agreement, any other Credit Document, any Interest Rate Protection
Agreement or any Other Hedging Agreement or any of the instruments or agreements
referred to herein or therein, or otherwise amend, modify or supplement this
Agreement, any other Credit Document, any Interest Rate Protection Agreement or
any Other Hedging Agreement or any of such other instruments or agreements;
and/or
(h) take any other action which would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of Holdings from its
liabilities under this Holdings Guaranty.
14.06. Reliance. It is not necessary for any Guaranteed Creditor to inquire into
the capacity or powers of Holdings or any of its Subsidiaries or the officers,
directors, partners or agents acting or purporting to act on their behalf, and
any Guaranteed Obligations made or created in reliance upon the professed
exercise of such powers shall be guaranteed hereunder.

 

-109-



--------------------------------------------------------------------------------



 



14.07. Subordination. Any indebtedness of any Guaranteed Party now or hereafter
owing to Holdings is hereby subordinated to the Guaranteed Obligations owing to
the Guaranteed Creditors; and if the Administrative Agent so requests at a time
when an Event of Default exists, all such indebtedness of any Guaranteed Party
to Holdings shall be collected, enforced and received by Holdings for the
benefit of the Guaranteed Creditors and be paid over to the Administrative Agent
on behalf of the Guaranteed Creditors on account of the Guaranteed Obligations
to the Guaranteed Creditors, but without affecting or impairing in any manner
the liability of Holdings under the other provisions of this Holdings Guaranty.
Prior to the transfer by Holdings of any note or negotiable instrument
evidencing any such indebtedness of any Guaranteed Party to Holdings, Holdings
shall mark such note or negotiable instrument with a legend that the same is
subject to this subordination. Without limiting the generality of the foregoing,
Holdings hereby agrees with the Guaranteed Creditors that it will not exercise
any right of subrogation which it may at any time otherwise have as a result of
this Holdings Guaranty (whether contractual, under Section 509 of the Bankruptcy
Code or otherwise) until all Guaranteed Obligations have been irrevocably paid
in full in cash.
14.08. Waiver. (a) Holdings waives any right (except as shall be required by
applicable statute and cannot be waived) to require any Guaranteed Creditor to
(i) proceed against any Guaranteed Party, any other guarantor or any other
party, (ii) proceed against or exhaust any security held from any Guaranteed
Party, any other guarantor or any other party or (iii) pursue any other remedy
in any Guaranteed Creditor’s power whatsoever. Holdings waives any defense based
on or arising out of any defense of any Guaranteed Party, any other guarantor or
any other party, other than payment of the Guaranteed Obligations to the extent
of such payment, based on or arising out of the disability of any Guaranteed
Party, Holdings, any other guarantor or any other party, or the validity,
legality or unenforceability of the Guaranteed Obligations or any part thereof
from any cause, or the cessation from any cause of the liability of any
Guaranteed Party other than payment of the Guaranteed Obligations to the extent
of such payment. The Guaranteed Creditors may, at their election, foreclose on
any security held by the Administrative Agent, the Collateral Agent or any other
Guaranteed Creditor by one or more judicial or nonjudicial sales, whether or not
every aspect of any such sale is commercially reasonable (to the extent such
sale is permitted by applicable law), or exercise any other right or remedy the
Guaranteed Creditors may have against any Guaranteed Party or any other party,
or any security, without affecting or impairing in any way the liability of
Holdings hereunder except to the extent the Guaranteed Obligations have been
paid. Holdings waives any defense arising out of any such election by the
Guaranteed Creditors, even though such election operates to impair or extinguish
any right of reimbursement or subrogation or other right or remedy of Holdings
against any Guaranteed Party or any other party or any security.
(b) Holdings waives all presentments, demands for performance, protests and
notices, including without limitation notices of nonperformance, notices of
protest, notices of dishonor, notices of acceptance of this Holdings Guaranty,
and notices of the existence, creation or incurring of new or additional
Guaranteed Obligations. Holdings assumes all responsibility for being and
keeping itself informed of each Guaranteed Party’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks which
Holdings assumes and incurs hereunder, and agrees that neither the
Administrative Agent nor any of the other Guaranteed Creditors shall have any
duty to advise Holdings of information known to them regarding such
circumstances or risks.
(c) Until such time as the Guaranteed Obligations have been paid in full in
cash, Holdings hereby waives all rights of subrogation which it may at any time
otherwise have as a result of this Holdings Guaranty (whether contractual, under
Section 509 of the Bankruptcy Code, or otherwise) to the claims of the
Guaranteed Creditors against any Guaranteed Party or any other guarantor of the
Guaranteed Obligations and all contractual, statutory or common law rights of
reimbursement, contribution or indemnity from any Guaranteed Party or any other
guarantor which it may at any time otherwise have as a result of this Holdings
Guaranty.

 

-110-



--------------------------------------------------------------------------------



 



14.09. Payments. All payments made by Holdings pursuant to this Section 14 shall
be made in Dollars and will be made without setoff, counterclaim or other
defense, and shall be subject to the provisions of Sections 5.03 and 5.04.
14.10. Maximum Liability. It is the desire and intent of Holdings and the
Guaranteed Creditors that this Holdings Guaranty shall be enforced against
Holdings to the fullest extent permissible under the laws and public policies
applied in each jurisdiction in which enforcement is sought. If, however, and to
the extent that, the obligations of Holdings under this Holdings Guaranty shall
be adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers), then the amount of Holdings’ obligations
under this Holdings Guaranty shall be deemed to be reduced and Holdings shall
pay the maximum amount of the Guaranteed Obligations which would be permissible
under applicable law.
* * *

 

-111-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

             
Address:
           
 
            3525 East Post Road   GLOBAL CASH ACCESS HOLDINGS, INC.    
Suite 120
           
Las Vegas, NV 89120
Attention: General Counsel, Chief Financial Officer
Tel: (702) 855-3000
Fax: (702) 262-5039
  By:   /s/ Scott H. Betts
 
Name: Scott H. Betts
Title:    President    
 
            3525 East Post Road
  GLOBAL CASH ACCESS, INC.    
Suite 120
           
Las Vegas, NV 89120
Attention: General Counsel, Chief Financial Officer
Tel: (702) 855-3000
Fax: (702) 262-5039
  By:   /s/ Scott H. Betts
 
Name: Scott H. Betts
Title:   President    

                  DEUTSCHE BANK TRUST COMPANY AMERICAS,         Individually and
as Administrative Agent    
 
           
 
  By:   /s/ Mary Kay Coyle
 
Name: Mary Kay Coyle    
 
      Title:    Managing Director    
 
           
 
  By:   /s/ Scottye Lindsey
 
Name: Scottye Lindsey    
 
      Title:    Director    

                 
SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE,
AMONG GLOBAL CASH ACCESS HOLDINGS, INC., GLOBAL CASH ACCESS, INC., THE LENDERS
PARTY HERETO FROM TIME TO TIME AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT
   
 
                NAME OF INSTITUTION:    
 
                BANK OF THE WEST    
 
           
 
  By:   /s/ Charles Jou
 
Name: Charles Jou    
 
      Title:    Vice President    

                 
SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE,
AMONG GLOBAL CASH ACCESS HOLDINGS, INC., GLOBAL CASH ACCESS, INC., THE LENDERS
PARTY HERETO FROM TIME TO TIME AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT
   
 
                NAME OF INSTITUTION:    
 
                Capital One, N.A.    
 
           
 
  By:   /s/ Kacy Kent
 
Name: Kacy Kent    
 
      Title:    Vice President    

                 
SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE,
AMONG GLOBAL CASH ACCESS HOLDINGS, INC., GLOBAL CASH ACCESS, INC., THE LENDERS
PARTY HERETO FROM TIME TO TIME AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT
   
 
                NAME OF INSTITUTION:    
 
                CIT Bank    
 
           
 
  By:   /s/ Daniel Burnett
 
Name: Daniel Burnett    
 
      Title:    Authorized Signatory    

                 
SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE,
AMONG GLOBAL CASH ACCESS HOLDINGS, INC., GLOBAL CASH ACCESS, INC., THE LENDERS
PARTY HERETO FROM TIME TO TIME AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT
   
 
                NAME OF INSTITUTION:    
 
                Comerica Bank    
 
           
 
  By:   /s/ Kevin T. Urban
 
Name: Kevin T. Urban    
 
      Title:    Vice President    

                 
SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE,
AMONG GLOBAL CASH ACCESS HOLDINGS, INC., GLOBAL CASH ACCESS, INC., THE LENDERS
PARTY HERETO FROM TIME TO TIME AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT
   
 
                NAME OF INSTITUTION:    
 
                WELLS FARGO BANK, N.A.    
 
           
 
  By:   /s/ Olga E. Wisnicky
 
Name: OLGA E. WISNICKY    
 
      Title:    VICE PRESIDENT    

Signature page to Credit Agreement

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01 (a)
COMMITMENTS

                              Revolving Loan   Lender   Term Loan Commitment    
Commitment  
 
               
Deutsche Bank Trust Company Americas
  $ 210,000,000     $ 10,000,000  
Wells Fargo Bank, N.A.
          $ 10,000,000  
Capital One, N.A.
          $ 9,000,000  
CIT Bank
          $ 2,000,000  
Comerica Bank
          $ 2,000,000  
Bank of the West
          $ 2,000,000    
TOTAL:
  $ 210,000,000     $ 35,000,000  

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01 (b)
LENDER ADDRESSES

      Lender   Address
Deutsche Bank Trust Company Americas
  60 Wall Street
New York, NY 10005
Attention: Mary Kay Coyle
Telephone: 212-250-6039
Telecopier: 212-797-5690
 
   
Wells Fargo Bank, N.A.
  One Front Street, 18th Floor
MAC A0195-180
San Francisco, CA 94111
Attention: Benjamin Persin
Telephone: 415-222-3311
Telecopier: 415-646-9226
 
   
Capital One, N.A.
  333 Travis Street, 3rd Floor
Shreveport, LA 71101
Attention: Chris Haskew
Telephone: 318-674-3796
Telecopier: 318-674-3758
 
   
CIT Bank
  One CIT Drive
Livingston, NJ 07039
Attention: Mike DiScala
Telephone: 973-740-5690
Telecopier: 973-535-3760
 
   
Comerica Bank
  999 18th Street, Suite 2001
Denver, CO 80202
Attention: Fatima Arshad
Telephone: 303-357-6112
Telecopier: 714-766-3236
 
   
Bank of the West
  300 S. Grand Ave., 5th Floor
Mail Sort: SC-CAL-05-F
Los Angeles, CA 90071
Attention: Sidney Jordan
Telephone: 213-972-0625
Telecopier: 213-972-0618

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.12
REAL PROPERTY
3525 East Post Road, Las Vegas, Nevada 89120
3201 West County Road 42, Burnsville, Minnesota 55301
3153 Fire Road, Egg Harbor Township, New Jersey 08234
No. 411, Alameda Dr. Carlos D’Assumpcao, Edif. Dynasty Plaza, Unit H, 5th Floor,
Macau
4120 W. Windmill Lane, Las Vegas, Nevada 89139
620 Kresge Lane, Sparks, Nevada 89431
6847 S. Eastern Avenue, Building 2, Units A&B, Las Vegas, Nevada 89119

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.14
SUBSIDIARIES

                  Jurisdiction of         Name   Organization   Ownership
Percentage   Direct Owner
Global Cash Access, Inc. (“GCA”)
  Delaware   100% Direct   Global Cash Access Holdings, Inc. (“Holdings”)
 
           
Global Cash Access (Canada) Inc.
  Canada   100% Indirect   GCA
 
           
Central Credit, LLC
  Delaware   100% Indirect   GCA
 
           
Game Financial Caribbean N.V. (“GFC”)
  Netherlands Antilles   100% Indirect   GCA
 
           
Global Cash Access (Panama), Inc.
  Panama   100% Indirect   GFC
 
           
Western Money Systems
  Nevada   100% Indirect   GCA
 
           
Cash Systems, Inc.
  Delaware   100% Indirect   GCA
 
           
Arriva Card, Inc.
  Delaware   100% Indirect   GCA
 
           
Global Cash Access (UK) Ltd (“GCA UK”)
  United Kingdom   100% Indirect   GCA
 
           
Global Cash Access
(SA) (Proprietary),
Ltd
  South Africa   100% Indirect   GCA UK
 
           
Global Cash Access
(Belize) Ltd
  Belize   100% Indirect   GCA
 
           
G.C.A. Incorporated
  Saint Christopher (aka St. Kitts) and Nevis   100% Indirect   GCA
 
           
Global Cash Access (BVI), Inc. (“GCA BVI”)
  British Virgin Islands   100% Indirect   GCA
 
           
Global Cash Access
Switzerland, AG
  Switzerland   100% Indirect   GCA BVI
 
           
Global Cash Access (HK) Ltd. (“GCA HK”)
  Hong Kong   100% Indirect   GCA BVI
 
           
GCA (Macau), S.A.
  Macau   100% Indirect   1% GCA,
1% GCA BVI,
98% GCA
HK
 
           
Global Cash Access (Belgium), S.A.
  Belgium   100% Indirect   1% GCA,
99% GCA HK

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.17
INSURANCE
See attached Certificates of Insurance.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.21
EXISTING INDEBTEDNESS
None

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 10.01
EXISTING LIENS

              NAME   JURISDICTION   RESULTS   COLLATERAL/OTHER
GLOBAL CASH ACCESS, INC.
  DELAWARE   1. UCC-1 # 2007 2772514
(filed on 07/24/2007)
Expires: 07/24/2011
Secured Party: US Bancorp   1. Specific Equipment
 
           
GLOBAL CASH ACCESS, INC.
  DELAWARE   2. UCC-1 # 2008 0798957
(filed on 03/05/2008)
Expires: 03/05/2013
Secured Party: US Bancorp   2. Specific Equipment
 
           
GLOBAL CASH ACCESS, INC.
  DELAWARE   3. UCC-1 # 2008 3793153
(filed on 11/12/2008)
Expires: 11/12/2013
Secured Party: US Bancorp   3. Specific Equipment
 
           
GLOBAL CASH ACCESS, INC.
  DELAWARE   4. UCC-1 # 2009 3509061
(filed on 11/02/2009)
Expires: 11/02/2014
Secured Party: GreatAmerica Leasing Corporation   4. Specific Equipment (various
Toshiba copiers, printers, fax machines and all products, proceeds and
attachments)
 
           
GLOBAL CASH ACCESS, INC.
  DELAWARE   5. UCC-1 # 2011 0434806
(filed on 02/05/2011)
Expires: 02/05/2016
Secured Party: U.S. Bancorp Business Equipment Finance Group   5. Specific
Equipment

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 10.05
EXISTING INVESTMENTS
Intercompany Note, dated February 28, 2011, issued by Cash Systems, Inc. to
Global Cash Access, Inc.
Intercompany Note, dated February 28, 2011, issued by Western Money Systems to
Global Cash Access, Inc.
Intercompany Note, dated February 28, 2011, issued by Central Credit, LLC to
Global Cash Access, Inc.
Intercompany Note, dated February 28, 2011, issued by Arriva Card, Inc. to
Global Cash Access, Inc.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 13.20
FOREIGN SUBSIDIARIES

      Name   Jurisdiction of Organization
Global Cash Access (UK) Ltd
  United Kingdom
 
   
Global Cash Access (SA) (Proprietary), Ltd
  South Africa
 
   
Global Cash Access (Belize) Ltd
  Belize
 
   
G.C.A. Incorporated
  Saint Christopher (aka St. Kitts) and Nevis
 
   
Global Cash Access (BVI), Inc.
  British Virgin Islands
 
   
Global Cash Access Switzerland, AG
  Switzerland
 
   
Global Cash Access (HK) Ltd.
  Hong Kong
 
   
GCA (Macau), S.A.
  Macau
 
   
Global Cash Access (Belgium), S.A.
  Belgium

 

